Exhibit 10.1

﻿

AGREEMENT AND AMENDMENT NO. 14

﻿

This AGREEMENT AND AMENDMENT NO. 14 ("Agreement") dated as of June 16, 2016
("Amendment No. 14 Effective Date"), is among Alta Mesa Holdings, LP, a Texas
limited partnership (the "Borrower"), the affiliates of the Borrower party
hereto (the "Guarantors"), the Lenders (as defined below), and Wells Fargo Bank,
N.A., as administrative agent for such Lenders (in such capacity, the
"Administrative Agent") and as issuing lender (in such capacity, the "Issuing
Lender").

﻿

RECITALS

﻿

A.



Reference is made to that certain Sixth Amended and Restated Credit Agreement
dated as of May 13, 2010, among the Borrower, the lenders party thereto from
time to time (the "Lenders"), the Administrative Agent, and the Issuing Lender,
as heretofore amended (as so amended, the "Credit Agreement").

B.



The parties hereto wish to, subject to the terms and conditions of this
Agreement, make certain amendments to the Credit Agreement as set forth herein.

NOW THEREFORE, in consideration of the benefits to be derived by the parties
hereto and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms; Other Provisions.  As used in this Agreement, each of
the terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein.  Each term defined in the Credit
Agreement and used herein without definition shall have the meaning assigned to
such term in the Credit Agreement, unless expressly provided to the
contrary.  Article, Section, Schedule, and Exhibit references are to Articles
and Sections of and Schedules and Exhibits to this Agreement, unless otherwise
specified.  The words "hereof", "herein", and "hereunder" and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  The term "including" means
"including, without limitation,".  Paragraph headings have been inserted in this
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Agreement and shall not be used
in the interpretation of any provision of this Agreement.

Section 2. Amendments to Credit Agreement. 

(a) Exhibit B (Form of Compliance Certificate) attached to the Credit Agreement
is hereby replaced in its entirety with Exhibit B attached hereto.

(b) The Credit Agreement is amended as reflected in Annex A attached hereto.

Section 3. Representations and Warranties.  Each of the Guarantors and the
Borrower hereby represents and warrants that: (a) after giving effect to this
Agreement, the representations and warranties contained in the Credit Agreement,
as amended hereby, and the representations and warranties contained in the other
Loan Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
that already is qualified or modified by materiality in the text thereof) on and
as of the Amendment No. 14 Effective Date as if made on and as of such date
except to the extent that any such representation or warranty expressly relates
solely to an earlier date, in which case such representation or warranty is true
and correct in all material respects



--------------------------------------------------------------------------------

 

(except that such materiality qualifier shall not be applicable to any
representation or warranty that already is qualified or modified by materiality
in the text thereof) as of such earlier date; (b) no Default has occurred which
is continuing; (c) the execution, delivery and performance of this Agreement are
within the corporate, limited liability company, or partnership power and
authority of such Person and have been duly authorized by appropriate corporate
and governing action and proceedings; (d) this Agreement constitutes the legal,
valid, and binding obligation of such Person enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; (e) there are no governmental or other third party
consents, licenses and approvals required in connection with the execution,
delivery, performance, validity and enforceability of this Agreement; and (f)
the Liens under the Security Instruments are valid and subsisting and secure the
Borrower's and the Guarantors' obligations under the Loan Documents.

Section 4. Conditions to Effectiveness.  This Agreement shall become effective
on the Amendment No. 14 Effective Date and enforceable against the parties
hereto upon the occurrence of the following conditions precedent:

(c) the Administrative Agent shall have received multiple original counterparts,
as requested by the Administrative Agent, of this Agreement, duly and validly
executed and delivered by duly authorized officers of the Borrower, the
Guarantors and the requisite Lenders;

(d) the Administrative Agent shall have received a fully executed, notarized and
completed Mortgage, in form and substance reasonably satisfactory to the
Administrative Agent, in order for the Administrative Agent to have an
Acceptable Security Interest in the Oil and Gas Properties of the Borrower and
its Restricted Subsidiaries located in Kingfisher County, Oklahoma; and 

(e) the Borrower shall have paid all reasonable fees and expenses of the
Administrative Agent's outside legal counsel and other consultants pursuant to
all invoices presented for payment prior to the Amendment No. 14 Effective Date.

Section 5. Acknowledgments and Agreements.

(f) The Borrower and each Guarantor acknowledges that on the date hereof all
outstanding Obligations are payable in accordance with their terms and the
Borrower and each Guarantor hereby waives any defense, offset, counterclaim or
recoupment with respect thereto.

(g) The Administrative Agent and the Lenders hereby expressly reserve all of
their rights, remedies, and claims under the Loan Documents.  Nothing in this
Agreement shall constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the Loan Documents, (ii) any of the agreements,
terms or conditions contained in any of the Loan Documents, (iii) any rights or
remedies of the Administrative Agent or any Lender with respect to the Loan
Documents, or (iv) the rights of the Administrative Agent or any Lender to
collect the full amounts owing to them under the Loan Documents.

(a) Each of the parties hereto hereby adopt, ratify, and confirm the Credit
Agreement, as amended hereby, and acknowledges and agrees that the Credit
Agreement, as amended hereby, is and remains in full force and effect, and the
Borrower and the Guarantors acknowledge and agree that their respective
liabilities and obligations under the Credit Agreement, as amended hereby, the
Security Agreement, and the Guaranties, are not impaired in any respect by this
Agreement.

(b) From and after the Amendment No. 14 Effective Date, all references to the
Credit Agreement and the Loan Documents shall mean such Credit Agreement and
such Loan Documents as amended by this Agreement.



--------------------------------------------------------------------------------

 

(c) This Agreement is a Loan Document for the purposes of the provisions of the
other Loan Documents.  Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Credit Agreement.

Section 6. Reaffirmation of the Guaranty.  Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under its respective
Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, of all
of the Guaranteed Obligations (as defined in the Guaranties), as such Guaranteed
Obligations may have been amended by this Agreement, and its execution and
delivery of this Agreement does not indicate or establish an approval or consent
requirement by such Guarantor under its respective Guaranty in connection with
the execution and delivery of amendments, consents or waivers to the Credit
Agreement, the Notes or any of the other Loan Documents.

Section 7. Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument.  This Agreement may be executed by
facsimile signature or other similar electronic means and all such signatures
shall be effective as originals.

Section 8. Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 9. Invalidity.  In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.

Section 10. Governing Law.  This Agreement shall be deemed to be a contract made
under and shall be governed by and construed in accordance with the laws of the
State of Texas.

Section 11. Entire Agreement.  This Agreement, the Credit Agreement, as amended
by this Agreement, the Notes, and the other Loan Documents constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[The remainder of this page has been left blank intentionally.]

 

--------------------------------------------------------------------------------

 

 

Annex A to Agreement and Amendment No. 14

﻿

﻿

$500,000,000

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

Among

ALTA MESA HOLDINGS, LP

as Borrower,

THE LENDERS PARTY HERETO from time to time

as Lenders,

and

WELLS FARGO BANK, N.A.

as Administrative Agent and as Issuing Lender

May 13, 2010

﻿

﻿

Wells Fargo Securities, LLC
as Sole Lead Arranger and Sole Bookrunner

MUFG Union Bank, N.A.
as Syndication Agent

Toronto Dominion (New York) LLC
as Documentation Agent

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

﻿

 

 

 

 

﻿

Page

ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS

2 

Section 1.01

Certain Defined Terms

2 

Section 1.02

Computation of Time Periods

28 

Section 1.03

Accounting Terms; Changes in GAAP

29 

Section 1.04

Types of Advances

29 

Section 1.05

Miscellaneous

29 

ARTICLE II  CREDIT FACILITIES

29 

Section 2.01

Commitment for Advances

29 

Section 2.02

Borrowing Base

30 

Section 2.03

Method of Borrowing

34 

Section 2.04

Reduction of the Commitments

36 

Section 2.05

Prepayment of Advances

37 

Section 2.06

Repayment of Advances; Mandatory Prepayment of Advances

40 

Section 2.07

Letters of Credit

40 

Section 2.08

Fees.

43 

Section 2.09

Interest

44 

Section 2.10

Payments and Computations

45 

Section 2.11

Sharing of Payments, Etc

46 

Section 2.12

Breakage Costs

46 

Section 2.13

Increased Costs

46 

Section 2.14

Taxes.

48 

Section 2.15

Designation of a Different Lending Office

49 

Section 2.16

Replacement of Lender

50 

Section 2.17

Payments and Deductions to a Defaulting Lender

51 

ARTICLE III  CONDITIONS

52 

Section 3.01

Conditions Precedent to Effectiveness

52 

Section 3.02

Conditions Precedent to All Borrowings

57 

ARTICLE IV  REPRESENTATIONS AND WARRANTIES

57 

Section 4.01

Existence; Restricted Subsidiaries

57 

﻿

-i-





 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)



﻿

﻿

 

Page

Section 4.02

Power

58 

Section 4.03

Authorization and Approvals

58 

Section 4.04

Enforceable Obligations

58 

Section 4.05

Financial Statements

59 

Section 4.06

True and Complete Disclosure

59 

Section 4.07

Litigation; Compliance with Laws

59 

Section 4.08

Use of Proceeds

59 

Section 4.09

Investment Company Act

60 

Section 4.10

Taxes.

60 

Section 4.11

Pension Plans

60 

Section 4.12

Condition of Property; Casualties

61 

Section 4.13

No Burdensome Restrictions; No Defaults

61 

Section 4.14

Environmental Condition

61 

Section 4.15

Permits, Licenses, Etc

62 

Section 4.16

Gas Contracts

62 

Section 4.17

Liens; Titles, Leases, Etc

62 

Section 4.18

Solvency and Insurance

63 

Section 4.19

Material Agreements

63 

Section 4.20

Hedging Agreements

63 

Section 4.21

OFAC, etc

63 

Section 4.22

Draws From the Controlled Account

64 

ARTICLE V  AFFIRMATIVE COVENANTS

64 

Section 5.01

Compliance with Laws, Etc

64 

Section 5.02

Maintenance of Insurance

64 

Section 5.03

Preservation of Corporate Existence, Etc

65 

Section 5.04

Payment of Taxes, Etc

66 

Section 5.05

Visitation Rights

66 

Section 5.06

Reporting Requirements

66 

Section 5.07

Maintenance of Property

70 

Section 5.08

Agreement to Pledge

70 

Section 5.09

Use of Proceeds

70 

﻿

-ii-



 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)



﻿

﻿

 

Page

Section 5.10

Title Evidence

70 

Section 5.11

Further Assurances; Cure of Title Defects

70 

Section 5.12

Material Agreements

72 

Section 5.13

Leases; Development and Maintenance

72 

Section 5.14

Designations with Respect to Subsidiaries

72 

Section 5.15

Designation of Senior Debt

73 

Section 5.16

Local Counsel Opinions

73 

ARTICLE VI  NEGATIVE COVENANTS

73 

Section 6.01

Liens, Etc

74 

Section 6.02

Debts, Guaranties, and Other Obligations

75 

Section 6.03

Agreements Restricting Liens and Distributions

77 

Section 6.04

Merger or Consolidation; Asset Sales; Hedge Terminations

77 

Section 6.05

Restricted Payments

79 

Section 6.06

Investments

79 

Section 6.07

Affiliate Transactions

80 

Section 6.08

Compliance with ERISA

80 

Section 6.09

Sale-and-Leaseback

80 

Section 6.10

Change of Business

81 

Section 6.11

Organizational Documents, Name Change; Change in Accounting

81 

Section 6.12

Use of Proceeds; Letters of Credit

81 

Section 6.13

Gas Imbalances, Take-or-Pay or Other Prepayments

81 

Section 6.14

Limitation on Hedging

81 

Section 6.15

Post-Closing Hedging

83 

Section 6.16

Additional Subsidiaries

83 

Section 6.17

Current Ratio

83 

Section 6.18

Leverage Ratio

83 

Section 6.19

Interest Coverage Ratio

83 

Section 6.20

Anti-Terrorism

83 

Section 6.21

Account Payables

84 

﻿

-iii-



 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)



﻿

﻿

 

Page

Section 6.22

Second Lien Debt

84 

Section 6.23

Additional Subordinated Debt

84 

Section 6.24

Additional Liens

84 

Section 6.25

Controlled Account; Withdrawals; Sweeps

84 

ARTICLE VII  EVENTS OF DEFAULT; REMEDIES

86 

Section 7.01

Events of Default

86 

Section 7.02

Optional Acceleration of Maturity

88 

Section 7.03

Automatic Acceleration of Maturity

88 

Section 7.04

Right of Set‑off

89 

Section 7.05

Non-exclusivity of Remedies

89 

Section 7.06

Application of Proceeds

89 

ARTICLE VIII  THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER

90 

Section 8.01

Authorization and Action

90 

Section 8.02

Administrative Agent's Reliance, Etc

90 

Section 8.03

The Administrative Agent and Its Affiliates

91 

Section 8.04

Lender Credit Decision

91 

Section 8.05

Indemnification

91 

Section 8.06

Successor Administrative Agent and Issuing Lender

92 

Section 8.07

Additional Agents

93 

Section 8.08

Collateral Matters

93 

Section 8.09

Credit Bidding

94 

ARTICLE IX  MISCELLANEOUS

95 

Section 9.01

Amendments, Etc

95 

Section 9.02

Notices, Etc

95 

Section 9.03

No Waiver; Remedies

96 

Section 9.04

Costs and Expenses

96 

Section 9.05

Binding Effect

96 

Section 9.06

Lender Assignments and Participations

96 

Section 9.07

Indemnification; Waiver

98 

Section 9.08

Confidentiality

99 

﻿

-iv-



 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)



﻿

﻿

 

Page

Section 9.09

Execution in Counterparts

99 

Section 9.10

Survival of Representations, Etc

100 

Section 9.11

Severability

100 

Section 9.12

Business Loans

100 

Section 9.13

Governing Law; Submission to Jurisdiction

100 

Section 9.14

WAIVER OF JURY TRIAL

101 

Section 9.15

Intercreditor Agreement; Fortis Assignment

101 

Section 9.16

USA Patriot Act

101 

Section 9.17

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

101 

Section 9.18

PRIOR OR ORAL AGREEMENTS

102 

﻿

﻿

﻿

﻿

-v-

﻿

 

 

--------------------------------------------------------------------------------

 

 

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

This Sixth Amended and Restated Credit Agreement dated as of May 13, 2010 (the
"Credit Agreement") is among Alta Mesa Holdings, LP, a Texas limited partnership
("Borrower"), the lenders party hereto from time to time ("Lenders"), and Wells
Fargo Bank, N.A., as administrative agent for such Lenders (in such capacity,
the "New Administrative Agent") and as issuing lender for such Lenders (in such
capacity, the "New Issuing Lender").

A.The Borrower is a  party to that certain Fifth Amended and Restated Credit
Agreement dated November 13, 2008 among the Borrower, the lenders party thereto
on the date hereof (the "Existing Lenders"),  and Union Bank, N.A. (f/k/a Union
Bank of California, N.A.),  as administrative agent for such Existing Lenders
(in such capacity, the "Existing Administrative Agent") and as issuing lender
for such Existing Lenders (in such capacity, the "Existing Issuing Lender"), as
heretofore amended (as so amended, the "Existing Credit Agreement").

B.In order to secure the full and punctual payment and performance of the loans
under the Existing Credit Agreement, the Borrower and its Restricted
Subsidiaries (as defined below) executed and delivered mortgages, collateral
assignments, security agreements and financing statements (collectively, the
"Existing Security Instruments") granting a mortgage lien and continuing
security interest in and to the collateral described in such Existing Security
Instruments.

C.Pursuant to that certain Assignment (as defined below), inter alia, (i) the
Existing Administrative Agent has resigned as "Administrative Agent" under the
Existing Credit Agreement and has assigned all Existing Liens (as defined below)
held by the Existing Administrative Agent under the Existing Security
Instruments to the New Administrative Agent as the "Administrative Agent"
thereunder, and (ii) the Existing Issuing Lender has resigned as the "Issuing
Lender" under the Existing Credit Agreement.

D.Furthermore, in connection with the Merger (as defined below), and if the
Fortis Assignment is entered into, concurrent with the entering into of this
Agreement (i) the Merger Company Debt (as defined below) is being assigned to
the Lenders, (ii) all liens and security interests securing the Merger Company
Debt is being assigned to the New Administrative Agent, and (iii) the Borrower
is assuming the Merger Company Debt.

E.The Borrower, the Lenders, the New Issuing Lender (hereinafter referred to as
the "Issuing Lender"),  the New Administrative Agent (hereinafter referred to as
the "Administrative Agent") and the New Lenders (as hereinafter defined), desire
to (i) amend and restate (but not extinguish) the Existing Credit Agreement in
its entirety as hereinafter set forth herein,  (ii) have the obligations of the
Borrower hereunder continue to be secured by the liens and security interests
created under the Existing Security Instruments, (iii) if the Fortis Assignment
is entered into, the Merger Company Debt is renewed and rearranged under this
Agreement as part of the Obligations (as defined below) as set forth herein, and
(iv) have the Obligations be secured by the liens and security interest
previously securing the Merger Company Debt.

F.It is the intention of the parties hereto that this Credit Agreement is an
amendment and restatement of the Existing Credit Agreement, and is not a new or
substitute credit agreement or novation of the Existing Credit Agreement.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto (i) do hereby agree that the
Existing Credit Agreement is amended and restated (but not substituted or
extinguished) in its entirety as set forth herein, and (ii) do hereby agree as
follows:



1

--------------------------------------------------------------------------------

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01       Certain Defined Terms.  As used in this Agreement, the terms
defined above shall have the meanings set forth therein and the following terms
shall have the following meanings (unless otherwise indicated, such meanings to
be equally applicable to both the singular and plural forms of the terms
defined):

"Acceptable Security Interest" in any Property means a Lien which (a) exists in
favor of the Administrative Agent for the benefit of the Secured Parties, (b) is
superior to all Liens or rights of any other Person in the Property encumbered
thereby, other than Permitted Subject Liens, (c) secures the Obligations, and
(d) is perfected and enforceable.

"Acquisition" means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Restricted Subsidiaries (a) acquires any going business or all or
substantially all of the assets of any firm, corporation, general partnership,
limited liability partnership or limited liability company, or division thereof,
whether through the purchase of assets, merger or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding ownership interests of a partnership or limited liability company.

"Additional Subordinated Debt" means any term (and not "revolving") indebtedness
of the Borrower for borrowed money, including any such Debt evidenced by bonds,
debentures, notes or other similar instruments, or any redeemable preferred
equity of the Borrower (but excluding the Second Lien Debt), in any event,
issued after the Effective Date and only to the extent such Debt complies with
all of the following requirements:

(a)       the agreements and instruments governing such Debt shall not contain
(i) any affirmative or negative covenant (including financial covenants) that is
materially more restrictive than those set forth in this Agreement; provided
that the inclusion of any covenant that is customary with respect to such type
of Debt and that is not found in this Agreement shall not be deemed to be more
restrictive for purposes of this clause (a)(i), (ii) any restriction on the
ability of the Borrower or any of its Restricted Subsidiaries to amend, modify,
restate or otherwise supplement this Agreement or the other Loan Documents
except as provided in the Intercreditor Agreement, (iii) any restrictions on the
ability of any Subsidiary of the Borrower to guarantee the Obligations (as such
Obligations may be amended, supplemented, modified, or amended and restated but
not increased), provided that a requirement that any such Subsidiary also
guarantee such Debt shall not be deemed to be a violation of this clause (ii),
(iv) any restrictions on the ability of any Subsidiary or the Borrower to pledge
assets as collateral security for the Obligations (as such Obligations may be
amended, supplemented, modified, or amended and restated but not increased)
other than, with respect to such Debt that is secured, any such restrictions
which are otherwise satisfactory to the Administrative Agent and the Required
Lenders; provided that, in any event, (x) a requirement that such Debt be
secured in compliance with clause (b) below shall not be deemed to be a
violation of this clause (iv) and (y) a requirement that such Debt be secured by
the same assets that serve as collateral security for the Obligations shall not
be deemed to be a violation of this clause (iv), (v) any cap or restrictions on
the ability of any Subsidiary or the Borrower to incur Debt under this Agreement
or any other Loan Document, except as provided in an applicable intercreditor
agreement; and (vi) a scheduled maturity date that is earlier than the later of
(x) October 13, 2018 and (y) the date 180 days after the Maturity Date in effect
at the time such Debt is incurred, or (vii) any amortization or other scheduled
principal payments or, except as permitted by



2

--------------------------------------------------------------------------------

 

 

the Intercreditor Agreement, any mandatory principal payments, other than at the
scheduled maturity thereof;

(b)       if such Debt is secured, the Liens securing such Debt covers the same
assets which serve as collateral for the Obligations pursuant to the Loan
Documents and are subordinated to the Liens securing the Obligations pursuant to
an intercreditor agreement the terms of which are satisfactory to the
Administrative Agent and the Required Lenders;

(c)       if such Debt is preferred equity, such Debt shall not be secured and
shall not, by its terms (or by the terms of any security or instrument into
which it is convertible or for which it is exchangeable or exercisable), or upon
the happening of any event, (i) mature (excluding any maturity as the result of
an optional redemption by the Borrower) or be mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or be redeemable at the option of the
holder thereof, in whole or in part, on or prior to the later of (x) October 13,
2018 and (y) the first anniversary of the Maturity Date in effect at the time
such Debt is incurred, (ii) be convertible into or exchangeable or exercisable
(unless at the sole option of the Borrower) for (A) debt securities or other
Debt or (B) any Equity Interests with terms set forth in the immediately
preceding clause (ii), in each case at any time on or prior to the first
anniversary of the Maturity Date in effect at the time such Debt is incurred, or
(iii) contain any repurchase or payment obligation which may come into effect
prior to the first anniversary of the Maturity Date in effect at the time such
Debt is incurred;

(d)       the incurrence of such Debt shall not result in an increase in the
Borrower’s Interest Expense;

(e)       on the date of incurrence of such Debt, immediately before and after
giving effect to such incurrence and any concurrent repayment of Debt with the
proceeds thereof, the Borrower is in compliance, on a pro forma basis, with
Sections 6.17, 6.18 and 6.19 of this Agreement; and

(f)       no Default or Event of Default exists on the date of incurrence of
such Debt or will occur immediately after, and as a result of, the issuance of
such Debt.

"Adjusted EBITDAX" means for each fiscal quarter end, the EBITDAX for the
Borrower and its consolidated Restricted Subsidiaries for the four fiscal
quarter period then ended.

"Adjusted Reference Rate" means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Reference Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus ½ of 1% and (c) the Daily
One-Month LIBOR plus 1.00%.  Any change in the Adjusted Reference Rate due to a
change in the Reference Rate, Daily One-Month LIBOR or the Federal Funds Rate
shall be effective on the effective date of such change in the Prime Rate, Daily
One-Month LIBOR or the Federal Funds Rate.

"Administrative Agent" means Wells Fargo Bank, N.A. in its capacity as agent
pursuant to Article VIII, and any successor agent pursuant to Section 8.06.

“Administrative Questionnaire" means an administrative questionnaire in a form
supplied by the Administrative Agent.

"Advance" means an advance by a Lender to the Borrower pursuant to Section
2.01(a) or Section 2.01(b) as part of a Borrowing and refers to a Reference Rate
Advance or a Eurodollar Rate Advance.

"Affiliate" means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any



3

--------------------------------------------------------------------------------

 

 

Subsidiary of such Person.  The term "control" (including the terms "controlled
by" or "under common control with") means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of a Control Percentage, by
contract, or otherwise.

"Agreement" means this Credit Agreement, as the same may be amended,
supplemented, and otherwise modified from time to time.

“Agreement Regarding Special Distributions” means that certain Agreement
Regarding Special Distributions, dated as of April 24, 2014, by and among the
General Partner in its capacity as general partner of the Borrower, Alta Mesa
Resources, LP, Galveston Bay Resources Holdings, LP, Petro Acquisitions
Holdings, LP, Petro Operating Company Holdings, Inc., Harlan H. Chappelle, Dale
Hayes, and AMIH.

“AM Eagle Buyer” means EnerVest Energy Institutional Fund XIV-A, L.P. and
EnerVest Energy Institutional Fund XIV-WIC, L.P., and any assignees thereof
permitted pursuant to the AM Eagle PSA.

“AM Eagle PSA” means that certain Purchase and Sale Agreement dated as of
September 16, 2015 among the Borrower, Alta Mesa Eagle, LLC and the AM Eagle
Buyer, as amended, supplemented or otherwise modified to the extent not
materially adverse to the interest of any Secured Party.

“AM Eagle Sale” means the sale of 100% of the Equity Interests outstanding and
issued by Alta Mesa Eagle, LLC pursuant to the terms of the AM Eagle PSA. 

"Amendment No. 7 Effective Date" means March 25, 2014.

“Amendment No. 11 Effective Date” means June 2, 2015.

"Amendment No. 12" means that certain Agreement and Amendment No. 12 by the
Borrower, certain Guarantors and the Required Lenders which amends this
Agreement.

"Amendment No. 12 Effective Date" means September 30, 2015.

“Amendment No. 13 Effective Date” means February 3, 2016.

“Amendment No. 14 Effective Date” means June 16, 2016.

"AMIH"  means High Mesa, Inc., a Delaware corporation formerly known as Alta
Mesa Investment Holdings, Inc., a Delaware corporation.

"Anticipated Production" means the anticipated production of oil or gas volumes,
as applicable, which are attributable to the Borrower's and its Restricted
Subsidiaries' Proven Reserves, as reflected in the most recently delivered
Engineering Report delivered pursuant to Section 2.02(b) and calculated on an
aggregate basis for the Borrower and its Restricted Subsidiaries', taken as a
whole.

"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including the United States
Foreign Corrupt Practices Act of 1977, as amended, assuming in all cases that
such Act applies to the Borrower and its Subsidiaries.

“Anti-Terrorism/Money Laundering Laws" means any laws or regulations relating to
money laundering or terrorist financing, including (a) the Bank Secrecy Act, 31
U.S.C. sections 5301 et seq.; (b) the Patriot Act; (c) Laundering of Monetary
Instruments, 18 U.S.C. section 1956; (d) Engaging in Monetary Transactions in
Property Derived from Specified Unlawful Activity, 18 U.S.C. section 1957; (e)
the Financial Recordkeeping and Reporting of Currency and Foreign Transactions
Regulations, 31 C.F.R. Part 103; (f) the Trading with the Enemy Act, any of the
foreign assets control regulations of the United States



4

--------------------------------------------------------------------------------

 

 

Treasury Department (31 CFR, Subtitle B, Chapter V); (g) any similar laws or
regulations currently in force or hereafter enacted; and (h) any enabling
legislation or executive order relating to any of the foregoing. 

"Applicable Margin" means (i) with respect to any Advance, (a) during any time
when an Event of Default under Section 7.01(a) or Section 7.01(e) exists, 3% per
annum plus the rate per annum set forth in the pricing grid set forth below for
the relevant Type of such Advance based on the present Utilization Level
applicable at such time, (b) during any time when any other Event of Default
exists and  upon election by the Required Lenders (or the Administrative Agent
at the direction of the Required Lenders), 3% per annum plus the rate per annum
set forth in the pricing grid set forth below for the relevant Type of such
Advance based on the present Utilization Level applicable at such time, and (c)
at any other time, the rate per annum set forth in the pricing grid set forth
below for the relevant Type of such Advance based on the relevant Utilization
Level applicable at such time, and (ii) with respect to the commitment fees, the
rate per annum set forth in the pricing grid set forth below based on the
relevant Utilization Level applicable at such time.  The Applicable Margin for
any Advance and the commitment fees shall change when and as the relevant
Utilization Level changes.

﻿

 

 

 

Borrowing Base Utilization

Applicable Margin

﻿

Eurodollar Rate Advance

Reference Rate Advance

Commitment Fee

Less than 25%

2.50%

1.50%

0.500%

Greater than or equal to 25% but less than 50%

2.75%

1.75%

0.500%

Greater than or equal to 50% but less than 75%

3.00%

2.00%

0.500%

Greater than or equal to 75% but less than 90%

3.25%

2.25%

0.500%

Greater than or equal to  90%

3.50%

2.50%

0.500%

﻿

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender, (b)
any other Person whose long term senior unsecured debt rating is A-/A3 by S&P or
Moody’s (or their equivalent) or higher (at the time the Hedge Contract is
entered into) and (c) any other Person listed on Schedule 1.02.

"Assignment" means that certain Resignation of Agent and Assignment of Security
Instruments and Liens dated as of May 13, 2010 among the Borrower, the Existing
Administrative Agent, the Administrative Agent, the Existing Issuing Lender and
the Issuing Lender.

"Assignment and Acceptance" means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of the attached Exhibit A.

"Availability" means, at any time, an amount equal to (a) the lesser of the
Borrowing Base and the aggregate Commitments minus (b) the sum of the aggregate
outstanding amount of the Advances plus the Letter of Credit Exposure.

“Available Funds”  means the aggregate of all funds held in deposit accounts
owned by, or held for the benefit of, the Borrower or any Restricted Subsidiary
(other than amounts on deposit in or credited to (i) the Cash Collateral
Account, (ii) any escrow accounts and third party cash pledges or deposits made
in the ordinary course of business, and (iii) the Controlled Account).

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.





5

--------------------------------------------------------------------------------

 

 

"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 “Banking Services” means each and any of the following bank services provided
to the Borrower or any Restricted Subsidiary by any Lender or any Affiliate of a
Lender: (a) commercial credit cards, (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

“Banking Services Obligations" means any and all obligations of the Borrower or
any Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

"Borrowing" means a borrowing consisting of Advances made on the same day by the
Lenders pursuant to Section 2.01(a) or Section 2.01(b).

“Bayou City JDA” means the Joint Development Agreement between BCE-STACK
Development LLC and Oklahoma Energy Acquisitions, LP in such form and substance
substantially similar to the draft thereof provided to the Administrative Agent
on January 6, 2016 or such other form and substance reasonably acceptable to the
Administrative Agent.

“Blocked Account Control Agreement” means a blocked account control agreement
among the Borrower, the Administrative Agent, the Second Lien Agent, and Wells
Fargo Bank, N.A. as the depository bank,  in such form reasonably acceptable to
the parties thereto which agreement, among other things, restricts access to the
covered account and the funds therein consistent with Section 6.25 below.

"Borrowing Base" means at any particular time, the Dollar amount determined by
the Lenders to be the Borrowing Base in accordance with Section 2.02.

"Borrowing Base Deficiency" means, at any time, an amount equal to the excess of
(a) the sum of the aggregate outstanding amount of the Advances plus the Letter
of Credit Exposure over (b) the lesser of the Borrowing Base and the aggregate
Commitments.

"Business Day" means (a) a day of the year other than (i) a Saturday or a Sunday
or (ii) a legal holiday on which banks are required or authorized to close in
Dallas, Texas or Los Angeles, California and (b) if the applicable Business Day
relates to any Eurodollar Rate Advances, then in addition to the requirements of
clause (a) above, a day on which dealings are carried on by banks in the London
interbank market.

"Capital Expenditures" means, for the Borrower and its Restricted Subsidiaries
for any period, the aggregate of all expenditures and costs paid, or if
applicable, budgeted to be paid, by the Borrower and such Restricted
Subsidiaries during such period that are for items which should be capitalized
in accordance with GAAP, including intangible drilling and development
expenditures.

"Capital Leases" means, as applied to any Person, any lease of any Property by
such Person as lessee that would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.





6

--------------------------------------------------------------------------------

 

 

"Cash Collateral Account" means a special interest bearing cash collateral
account pledged by the Borrower to the Issuing Lender containing cash deposited
pursuant to Sections 2.04(c), 2.05(b), 2.07(j), 7.02(b), or 7.03(b) hereof to be
maintained with the Issuing Lender in accordance with Section 2.07(g).

"CERCLA" means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

"Change in Control" means the occurrence of any of the following events:

(a)  prior to a Qualified IPO, the Permitted Investors, individually or
collectively, cease to own, directly or indirectly, at least the Control
Percentage of the Equity Interests of the Borrower (or if the Borrower is a
limited partnership, of the General Partner), or otherwise cease to possess,
directly or indirectly, the power to direct or cause the direction of the
management and policies of the Borrower, by contract or otherwise;

(b) following a Qualified IPO, if the Borrower is the issuer of the Equity
Interests in such Qualified IPO, (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) other than a Permitted
Investor becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the Equity Interests of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such Equity Interests that such
person or group has the right to acquire pursuant to any option right), or (ii)
during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (A) who were members of that board or equivalent
governing body on the first day of such period, (B) whose election or nomination
to that board or equivalent governing body was approved by individuals referred
to in clause (A) above constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body or (C) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (A) and (B) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body;

(c) following a Qualified IPO, if the direct or indirect holding company of the
Borrower is the issuer of the Equity Interests in such Qualified IPO (the
“Parent Company”), (i) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) other than a Permitted Investor
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 35% or more of
the Equity Interests of the Borrower or the Parent Company entitled to vote for
members of the board of directors or equivalent governing body of the Borrower
or the Parent Company on a fully-diluted basis (and taking into account all such
Equity Interests that such person or group has the right to acquire pursuant to
any option right), (ii) during any period of 12 consecutive months, a majority
of the members of the board of directors or other equivalent governing body of
the Borrower or the Parent Company cease to be composed of individuals (A) who
were members of that board or equivalent governing body on the first day of such
period, (B) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (A) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (C) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (A) and (B) above constituting at the time of such election



7

--------------------------------------------------------------------------------

 

 

or nomination at least a majority of that board or equivalent governing body, or
(iii) the Parent Company ceases to own, directly or indirectly, 100% of the
Equity Interests of the Borrower; or

(d) any “change in control” (as set forth in the Second Lien Credit Agreement,
any document governing any Additional Subordinated Debt or in the indenture
governing the Senior Unsecured Notes) occurs that obligates the Borrower or any
other Loan Party to repurchase, redeem or repay all or any part of the Debt
provided for therein.

 “Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

"Class B Units" means the Class B Shares issued under the Partnership Agreement.

"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute and all regulations thereunder.

"Collateral" means (a) all "Collateral," "Pledged Collateral," and "Mortgaged
Properties" (as defined in each of the Mortgages, the Security Agreements, and
the Pledge Agreements, as applicable) or similar terms used in the Security
Instruments, and (b) all amounts contained in the Borrower's and its Restricted
Subsidiaries' Cash Collateral Accounts.

"Commitment" means, for any Lender, the amount set opposite such Lender’s name
on the Schedule II hereof as its Commitment,  or if such Lender has entered into
any Assignment and Acceptance, as set forth for such Lender as its Commitment in
the Register maintained by the Administrative Agent pursuant to Section 9.06(c),
as such amount may be reduced or terminated pursuant to Section 2.04 or Article
VII or otherwise under this Agreement.  The aggregate amount of the Commitments
on the date hereof is $500,000,000.

"Commitment Termination Date" means the earlier of (a) the Maturity Date and (b)
the earlier termination in whole of the Commitments pursuant to Section 2.04 or
Article VII.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

“Common Equity Issuance Proceeds” means (a) with respect to any issuance of
common Equity Interests of the Borrower, all cash proceeds received by the
Borrower from such equity issuance (other than from any other Loan Party or
Subsidiary thereof) after payment of, or provision for, all underwriter fees and
expenses, SEC and blue sky fees, printing costs, fees and expenses of
accountants, lawyers and other professional advisors, brokerage commissions and
other out-of-pocket fees and expenses actually incurred in connection with such
equity issuance, and (b) with respect to existing Equity Interests, cash
contributions made to the Borrower from the holders of its Equity Interests on
account of common equity.

"Compliance Certificate" means a compliance certificate in the form of the
attached Exhibit B signed by a Responsible Officer of the Borrower.

"Consolidated Net Income" means, with respect to any Person and its consolidated
Subsidiaries (or in the case of the Borrower, its consolidated Restricted
Subsidiaries), for any period, the net income (or loss) for such period after
taxes, as determined in accordance with GAAP, excluding, however, 



8

--------------------------------------------------------------------------------

 

 

(a) extraordinary items, including (i) any net non-cash gain or loss during such
period arising from the sale, exchange, retirement or other disposition of
capital assets (such term to include all fixed assets and all securities) other
than in the ordinary course of business and (ii) any write‑up or write‑down of
assets and (b) the cumulative effect of any change in GAAP.

"Control Percentage" means, with respect to any Person, the percentage of the
outstanding Equity Interest (including any options, warrants or similar rights
to purchase such Equity Interest) of such Person having ordinary voting power
which gives the direct or indirect holder of such Equity Interest the power to
elect a majority of the board of directors (or other applicable governing body)
of such Person.

“Controlled Account” means a designated and blocked deposit account in the name
of the Borrower with Wells Fargo Bank, N.A., as depositary bank, which is
subject to the Blocked Account Control Agreement.

“Controlled Cash Collateral” means, as of any date of determination, the amount
of readily and immediately available cash held in the Controlled Account and
subject to the Blocked Account Control Agreement.

"Controlled Group" means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.

"Conversion Transaction" means a conversion, whether by merger, statutory
conversion or otherwise) of the Borrower from a limited partnership to a limited
liability company or a corporation or an exchange of some or all of the
outstanding partnership interest in the Borrower for Equity Interests in a
corporation or a limited liability company. 

"Convert," "Conversion," and "Converted" each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.03(b).

"Credit Extensions" means (a) an Advance made by any Lender and (b) the
issuance, increase, or extension of any Letter of Credit by the Issuing Lender.

“Current Production” means, for each month, the lesser of (a) the highest of the
most recent three (3) prior months’ production volume of crude oil, natural gas
liquids and natural gas, of the Borrower and the Restricted Subsidiaries and (b)
the internally forecasted production of crude oil and natural gas, calculated on
a natural gas equivalent basis, of the Borrower and the Restricted Subsidiaries
for each month for the next 60 months.

"Daily One-Month LIBOR" means, for any day, the rate of interest equal to the
Eurodollar Rate then in effect for delivery of funds for a one (1) month period.

"Debt," for any Person, means without duplication:

(a)       indebtedness of such Person for borrowed money, including, without
limitation, obligations under letters of credit and agreements relating to the
issuance of letters of credit or acceptance financing;

(b)       obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;



9

--------------------------------------------------------------------------------

 

 

(c)       obligations of such Person to pay the deferred purchase price of
Property or services (including, without limitation, obligations that are
non-recourse to the credit of such Person but are secured by the assets of such
Person, but excluding trade accounts payable);

(d)       obligations of such Person as lessee under Capital Leases and
obligations of such Person in respect of synthetic leases;

(e)       obligations of such Person under any Hedge Contract;

(f)       obligations of such Person owing in respect of redeemable preferred
stock or other preferred equity interest of such Person;

(g)       any obligations of such Person owing in connection with any volumetric
or production prepayments;

(h)       obligations of such Person under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) of such Person to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in
clauses (a) through (g) above;

(i)       indebtedness or obligations of others of the kinds referred to in
clauses (a) through (h) secured by any Lien on or in respect of any Property of
such Person; and

(j)       all liabilities of such Person in respect of unfunded vested benefits
under any Plan.

“Debt Incurrence Proceeds” means, with respect to any Additional Subordinated
Debt, all cash and cash equivalent investments received by the Borrower from
such Additional Subordinated Debt after payment of, or provision for, all
underwriter fees and expenses, original issue discount, securities and exchange
commission and blue sky fees, printing costs, fees and expenses of accountants,
lawyers and other professional advisors, brokerage commissions and other
out-of-pocket fees and expenses actually incurred in connection with such
Additional Subordinated Debt; provided that, an original issue discount shall
not reduce the amount of such Debt Incurrence Proceeds unless such discount is
due and payable at or immediately following the closing of such Additional
Subordinated Debt and such discount has not already been taken into account to
reduce the amount of proceeds received by the Borrower from such Additional
Subordinated Debt.

"Default" means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would become an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund its Pro Rata
Share of any Advance or participation in Letter of Credit Obligations required
to be funded by it hereunder within one Business Day of the date required to be
funded by it hereunder unless such failure has been cured within three Business
Days (or such longer time period accepted by the Borrower and the Administrative
Agent), (b) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute or
unless such failure has been cured within three Business Days (or such longer
time period accepted by the Administrative Agent or such other Lender, as
applicable), (c) has notified the Administrative Agent, or has stated publicly,
that it will not comply with any such obligations hereunder, or (d) as to which
a Lender Insolvency Event has occurred and is continuing with respect to such
Lender.  Any determination that a Lender is a Defaulting Lender will be made by
the Administrative Agent in its sole discretion acting in good faith; provided,
that a Lender shall not become a Defaulting Lender solely as



10

--------------------------------------------------------------------------------

 

 

the result of the acquisition or maintenance of an ownership interest in such
Lender or its Parent Company by a governmental authority or an instrumentality
thereof.

"Denham" means Denham Commodity Partners Fund IV LP, a Delaware limited
partnership.

"Denham Equity Investment" means $50,000,000 in equity capital contribution made
by Denham in the Borrower in respect of Class B Units.

"Disposition" means any sale, lease, transfer, assignment, farm-out, conveyance,
or other disposition of any Property (including any working interest, overriding
royalty interest, production payments, net profits interest, royalty interest,
or mineral fee interest).

"Dollars" and "$" mean lawful money of the United States of America.

"EBITDAX" means without duplication, for any Person and its consolidated
Subsidiaries (or in the case of the Borrower, its consolidated Restricted
Subsidiaries) for any period (it being understood that, for the Borrower, no
amounts of the Unrestricted Subsidiaries of the Borrower shall be taken into
account in calculating EBITDAX), (a) Consolidated Net Income for such period
plus (b) to the extent deducted in determining Consolidated Net Income, Interest
Expense, income taxes, depreciation, amortization, exploration expenses, and
other non-cash charges for such period, including non-cash losses under SFAS 133
as a result of changes in the fair market value of derivatives, minus (c) to the
extent included in determining Consolidated Net Income, non-cash income  for
such period, including non-cash income under SFAS 133 as a result of changes in
the fair market value of derivatives; provided that, solely for purposes of
determining the Leverage Ratio required under Section 6.18 below and interest
coverage ratio required under Section 6.19 below, such EBITDAX shall be subject
to pro forma adjustments for Acquisitions and Dispositions assuming that such
Acquisitions and/or Dispositions had occurred on the first day of the
determination period, which adjustments shall be calculated in a manner
reasonably acceptable to the Administrative Agent.

"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

"Effective Date" means May 13, 2010.

"Eligible Assignee" means (a) any Lender (other than a Defaulting Lender), (b)
any Subsidiary or Affiliate of a Lender (other than a Defaulting Lender), and
(c) any Person (other than a natural Person or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person) approved by the Administrative Agent, the Issuing Lender, and
provided that no Event of Default is then outstanding, the Borrower, in each
case which approval shall not be unreasonably withheld; provided



11

--------------------------------------------------------------------------------

 

 

that, in no event shall any natural person or any Subsidiary or any other
Affiliate of the Borrower qualify as an Eligible Assignee.

"Engineering Report" means either an Independent Engineering Report or an
Internal Engineering Report.

"Environment" or "Environmental" shall have the meanings set forth in 43 U.S.C.
9601(8) (1988).

"Environmental Claim" means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) that seeks to impose liability under any Environmental Law.

"Environmental Law" means, as to the Borrower or its Restricted Subsidiaries,
all Legal Requirements or common law theories applicable to the Borrower or its
Restricted Subsidiaries arising from, relating to, or in connection with the
Environment, health, or safety, including without limitation CERCLA, relating to
(a) pollution, contamination, injury, destruction, loss, protection, cleanup,
reclamation or restoration of the air, surface water, groundwater, land surface
or subsurface strata, or other natural resources; (b) solid, gaseous or liquid
waste generation, treatment, processing, recycling, reclamation, cleanup,
storage, disposal or transportation; (c) exposure to pollutants, contaminants,
hazardous substances, medical infections, or toxic substances, materials or
wastes; (d) the safety or health of employees; or (e) the manufacture,
processing, handling, transportation, distribution in commerce, use, storage or
disposal of hazardous substances, medical infections, or toxic substances,
materials or wastes.

"Environmental Permit" means any permit, license, order, approval, registration
or other authorization under any Environmental Law.

"Equity Interest" means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person, including any options, warrants or similar rights to purchase
such Equity Interest.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.

"Eurodollar Base Rate" means (a) in determining Eurodollar Rate for purposes of
the "Daily One Month LIBOR", the rate per annum for Dollar deposits quoted by
the Administrative Agent for the purpose of calculating effective rates of
interest for loans making reference to the "Daily One-Month LIBOR", as the
inter-bank offered rate in effect from time to time for delivery of funds for
one (1) month in amounts approximately equal to the principal amount of the
applicable Advances; provided that, the Administrative Agent may base its
quotation of the inter-bank offered rate upon such offers or other market
indicators of the inter-bank market as the Administrative Agent in its
reasonable discretion deems appropriate including, but not limited to, the rate
determined under the following clause (b), and (b) in determining Eurodollar
Rate for all other purposes, the rate per annum (rounded upward to the nearest
whole multiple of 1/8th of



12

--------------------------------------------------------------------------------

 

 

1%) equal to the interest rate per annum set forth on the Reuters Reference
LIBOR1 page as the London Interbank Offered Rate, for deposits in Dollars at
11:00 a.m.  (London, England time) two Business Days before the first day of the
applicable Interest Period and for a period equal to such Interest Period;
provided that, if such quotation is not available for any reason, then for
purposes of this clause (b), Eurodollar Base Rate shall then be the rate
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in immediately
available funds in the approximate amount of the Advances being made, continued
or converted by the Lenders and with a term equivalent to such Interest Period
would be offered by the Administrative Agent's London Branch (or other branch or
Affiliate of the Administrative Agent, or in the event that the Administrative
Agent does not have a London branch, the London branch of a Lender chosen by the
Administrative Agent) to major banks in the London or other offshore inter-bank
market for Dollars at their request at approximately 11:00 a.m. (London time)
two Business Days prior to the commencement of such Interest Period; provided
further that, if the rate determined under the preceding clause (a) or clause
(b) is less than zero, than “Eurodollar Base Rate” shall be deemed to be zero
for such determination.

"Eurodollar Rate" means for any Interest Period with respect to any Eurodollar
Rate Advance, a rate per annum determined by the Administrative Agent (which
determination shall be conclusive in the absence of manifest error) pursuant to
the following formula:

﻿

﻿

 

 

 

﻿

Eurodollar Rate  =

Eurodollar Base Rate

 

﻿

1.00 – Eurodollar Rate Reserve Percentage

 

﻿

"Eurodollar Rate Advance" means an Advance that bears interest as provided in
Section 2.09(a)(ii).

"Eurodollar Rate Reserve Percentage" of any Lender for the Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Federal Reserve Board for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental, or
other marginal reserve requirement) for such Lender with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities having a term
equal to such Interest Period.

"Event of Default" has the meaning specified in Section 7.01.

“Excluded Swap Obligation"  means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act by virtue of such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guaranty of such Guarantor or the grant of such Lien becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap (as defined by the
Commodity Exchange Act), such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to swaps (as defined by the Commodity
Exchange Act) for which such Guaranty or Lien is or becomes illegal.

“Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes



13

--------------------------------------------------------------------------------

 

 

imposed by the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower hereunder),
any withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with clause (B) of Section
2.14(d)(ii), except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.14(a).

"Expiration Date" means, with respect to any Letter of Credit, the date on which
such Letter of Credit will expire or terminate in accordance with its terms.

"Existing Indebtedness" shall mean the "Obligations" as defined under the
Existing Credit Agreement outstanding as of the date hereof.

"Existing Liens" shall mean the Liens securing the Existing Indebtedness in
effect as of the date hereof.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

"Federal Funds Rate" means, for any period, the greater of (a) a fluctuating
interest rate per annum equal for each day during such period to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York or, if such rate is not so published for
any day which is a Business Day, the average of the quotations for any such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by it, and (b) 0.00%.

"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System or any of its successors.

"Fee Letters" means (a) that certain letter agreement dated February 19, 2010
from Wells Fargo Bank, N.A. and Wells Fargo Securities, LLC to the Borrower, and
(b) that certain administrative agent fee letter agreement dated February 19,
2010 from Wells Fargo Bank, N.A. and Wells Fargo Securities, LLC to the
Borrower.

"Financial Statements" means the audited financial statements including the
balance sheet of the Borrower and its consolidated Subsidiaries for the fiscal
year ended December 31, 2007 and December 31, 2008, and the related statements
of income, cash flow, and retained earnings of the Borrower and its consolidated
Subsidiaries for such fiscal year ends (with attached auditor's report) and
referred to in Section 4.05, copies of which have been delivered to the
Administrative Agent and the Lenders.

“First Lien Cap Certificate”  means a certificate executed by a Responsible
Officer of the Borrower, in form and with detail satisfactory to the
Administrative Agent which certificate shall set forth a detailed calculation of
the “First Lien Cap” as defined in the Intercreditor Agreement, including (a)
the total net present value (discounted at 9% per annum) of the PDP Reserves,
PDNP Reserves and PUD Reserves, calculated separately, and attributable to the
Borrower’s and its Restricted Subsidiaries’ Oil and Gas Properties, as such
values are reflected in such Engineering Report, (b) a calculation of such net
present



14

--------------------------------------------------------------------------------

 

 

value after taking into account the PDNP Reserve and PUD Reserve limitation set
forth in the Intercreditor Agreement, and (c) the aggregate outstanding
principal amount of the Second Lien Debt and Third Lien Debt on the date of such
certification.   

“Foreign Lender” means a Lender that is not a U.S. Person.

"Fortis Assignment" means that certain Assignment of Deeds of Trust, Notes,
Liens and Other Rights and Amendment to Deeds of Trusts dated as of May 13, 2010
among the Borrower, the Administrative Agent and Fortis Capital Corp., in its
capacity as the administrative agent under the Merger Company Credit Agreement,
 and the lenders party thereto.

"GAAP" means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.

"General Partner" means Alta Mesa Holdings GP, LLC, a Texas limited liability
company.

"Governmental Authority" means, as to any Person in connection with any subject,
any foreign, national, state or provincial governmental authority, or any
political subdivision of any state thereof, or any agency, department,
commission, board, authority or instrumentality, bureau or court, in each case
having jurisdiction over such Person or such Person's Property in connection
with such subject.

"Guarantor" means each entity executing a Guaranty, including (a) General
Partner and (b) each Restricted Subsidiary of the Borrower.

"Guaranty" means (a) a Guaranty in substantially the form of the attached
Exhibit C-1 and executed by a Guarantor,  and (b) such other forms of guaranty
acceptable to the Administrative Agent whereby the guarantors named therein
guaranties the Obligations, and "Guaranties" shall mean all such guaranties
collectively.

"Hazardous Substance" means the substances identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including without
limitation pollutants, contaminants, petroleum, petroleum products,
radionuclides, radioactive materials, and medical and infectious waste.

"Hazardous Waste" means the substances regulated as such pursuant to any
Environmental Law.

"Hedge Contract" means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, deferred premium
commodity contracts, equity or equity index swaps or options, bond or bond price
or bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a "Master Agreement").

"Highbridge" means Highbridge Principal Strategies, LLC, a Delaware limited
liability company.





15

--------------------------------------------------------------------------------

 

 

"Highbridge Note Purchase Agreement" means that certain Note Purchase Agreement
dated as of March 25, 2014, among AMIH, Highbridge, and the other holders party
thereto.

"Hydrocarbon Hedge Agreement" means a  Hedge Contract that is intended to reduce
or eliminate the risk of fluctuations in the price of Hydrocarbons.

"Hydrocarbons" means oil, gas, coal seam gas, coalbed methane, casinghead gas,
drip gasoline, natural gasoline, condensate, distillate, and all other liquid
and gaseous hydrocarbons produced or to be produced in conjunction therewith
from a well bore and all products, by-products, and other substances derived
therefrom or the processing thereof, and all other minerals and substances
produced in conjunction with such substances, including, but not limited to,
sulfur, geothermal steam, water, carbon dioxide, helium, and any and all
minerals, ores, or substances of value and the products and proceeds therefrom.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

"Independent Engineer" means (a) Netherland, Sewell and Associates, Inc.,
(b) Ryder Scott Company, L.P., or (c) any other independent, third-party
engineering firm acceptable to the Administrative Agent in its reasonable
judgment.

"Independent Engineering Report" means a report, in form and substance
satisfactory to the Administrative Agent and each of the Lenders, prepared by an
Independent Engineer, addressed to the Administrative Agent and the Lenders with
respect to the Oil and Gas Properties owned by the Borrower or its Restricted
Subsidiaries (or to be acquired by the Borrower or any of its Restricted
Subsidiaries, as applicable) that are or are to be included in the Borrowing
Base, which report shall (a) specify the location, quantity, and type of the
estimated Proven Reserves attributable to such Oil and Gas Properties, (b)
contain a projection of the rate of production of such Oil and Gas Properties,
(c) contain an estimate of the net operating revenues to be derived from the
production and sale of Hydrocarbons from such Proven Reserves based on product
price and cost escalation assumptions specified by the Administrative Agent and
the Lenders, and (d) contain such other information as is customarily obtained
from and provided in such reports or is otherwise reasonably requested by the
Administrative Agent or any Lender. Notwithstanding the foregoing, a report
audited by (rather than prepared by) an Independent Engineer shall qualify as an
“Independent Engineering Report” so long as (x) such report otherwise meets the
criteria set forth about in this definition and (y) such report is accompanied
by an audit opinion of such Independent Engineer satisfactory to the
Administrative Agent and each Lender covering, among other things, the estimate
of Proven Reserves set forth in such report are within the ten percent (10%)
tolerance threshold set forth in the SPE Standards Pertaining to the Estimated
and Auditing of Oil and Gas Reserves Information.

“Initial Second Lien Debt” means the Debt incurred by the Borrower on or about
the Amendment No. 11 Effective Date under the Second Lien Credit Agreement in an
aggregate principal amount not to exceed $125,000,000 (for the avoidance of
doubt, without taking into effect any original issue discount).

"Intercreditor Agreement"  means, as applicable, (a) until the incurrence of the
Third Lien Debt, that certain Intercreditor Agreement dated as of the Amendment
No. 11 Effective Date among the Borrower, the Administrative Agent, and the
Second Lien Agent, and (b) from and after the incurrence of the Third Lien Debt,
an intercreditor agreement applicable to the Obligations, the Second Lien Debt
and the Third Lien Debt which amends and restates that certain Intercreditor
Agreement dated as of the Amendment No. 11 Effective Date among the Borrower,
the Administrative Agent, the Second Lien Agent and an entity serving in the
capacity as the “collateral trustee”, “collateral agent”, or “administrative
agent”, or any similar role under the Third Lien Loan Documents, in form and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders, as the same may from time to time be amended, modified, supplemented or
restated as permitted herein.





16

--------------------------------------------------------------------------------

 

 

"Interest Expense" means, for any Person and its consolidated Subsidiaries (or
in the case of the Borrower, its consolidated Restricted Subsidiaries) for any
period, total interest, letter of credit fees, and other fees and expenses
incurred in connection with any Debt for such period, whether paid or accrued,
including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers' acceptance financing
and net costs under Interest Hedge Agreements, all as determined in conformity
with GAAP.

"Interest Hedge Agreement" means a Hedge Contract between the Borrower and one
or more financial institutions providing for the exchange of nominal interest
obligations between the Borrower and such financial institution or the cap of
the interest rate on any Debt of the Borrower.

"Interest Period" means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Reference Rate Advance into a
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03 and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03.  The duration of
each such Interest Period shall be one month, three months,  or six months,  in
each case as the Borrower may, upon notice received by the Administrative Agent
not later than 12:00 p.m. (noon) (Dallas, Texas time) / 10:00 a.m. (Los Angeles
time) on the third Business Day prior to the first day of such Interest Period,
select; provided, however, that:

(a)       the Borrower may not select any Interest Period that ends after the
Maturity Date;

(b)       Interest Periods commencing on the same date for Advances comprising
part of the same Borrowing shall be of the same duration;

(c)       whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and

(d)       any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.

"Internal Engineering Report" means a report, in form and substance satisfactory
to the Administrative Agent and each Lender, prepared by the Borrower and
certified by a Responsible Officer of the Borrower, addressed to the
Administrative Agent and the Lenders with respect to the Oil and Gas Properties
owned by the Borrower or any Restricted Subsidiary (or to be acquired by the
Borrower or any Restricted Subsidiary, as applicable), that are or are to be
included in the Borrowing Base, which report shall (a) specify the location,
quantity, and type of the estimated Proven Reserves attributable to such Oil and
Gas Properties, (b) contain a projection of the rate of production of such Oil
and Gas Properties, (c) contain an estimate of the net operating revenues to be
derived from the production and sale of Hydrocarbons from such Proven Reserves
based on product price and cost escalation assumptions specified by the
Administrative Agent and the  Lenders, and (d) contain such other information as
is customarily obtained from and provided in such reports or is otherwise
reasonably requested by the Administrative Agent or any Lender.





17

--------------------------------------------------------------------------------

 

 

"Issuing Lender" means Wells Fargo Bank, N.A. and any successor issuing bank
pursuant to Section 8.06.

“Junior Debt Payoff” means the occurrence of each of the following: (a) the
termination of all commitments or other obligations to extend credit under the
Second Lien Credit Agreement, (b) the payment in full of all Second Lien Debt
and all Third Lien Debt and (c) termination of the Intercreditor Agreement.

"Leases" means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases or any other instruments, agreements, or conveyances under
and pursuant to which the lessee thereof has or obtains the right to enter upon
lands and explore for, drill, and develop such lands for the production of
Hydrocarbons.

"Legal Requirement" means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority, including, but not limited to,
Regulations D,  T,  U, and X, that is applicable to such Person.

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment, or (c) such Lender or its Parent Company become the
subject of a Bail-In Action.

"Lenders" means a party hereto that (a) is a lender listed on the signature
pages of this Agreement on the date hereof, (b) is a lender that became a lender
under that certain Master Assignment, Agreement and Amendment No. 9 to Credit
Agreement dated as of August 5, 2014 which, among other things, amends this
Agreement, and (c) is an Eligible Assignee that became a lender under this
Agreement pursuant to Section 2.15 or 9.06.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

"Letter of Credit" means, individually, any standby letter of credit issued or
deemed issued by the Issuing Lender for the account of the Borrower in
connection with the Commitments and that is subject to this Agreement, including
the Existing Letters of Credit, and "Letters of Credit" means all such letters
of credit collectively.

"Letter of Credit Application" means the Issuing Lender's standard form letter
of credit application for standby letters of credit that has been executed by
the Borrower and accepted by the Issuing Lender in connection with the issuance
of a Letter of Credit.

"Letter of Credit Documents" means all Letters of Credit, Letter of Credit
Applications, and agreements, documents, and instruments entered into in
connection therewith or relating thereto.





18

--------------------------------------------------------------------------------

 

 

"Letter of Credit Exposure" means, at any time, the sum of (a) the aggregate
undrawn maximum face amount of each Letter of Credit at such time plus (b) the
aggregate unpaid amount of all Reimbursement Obligations at such time.

"Letter of Credit Obligations" means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit, including the Reimbursement
Obligations.

“Leverage Ratio”  means, as of the last day of any fiscal quarter, the ratio of
(a) all Debt (other than obligations under Hedge Contracts) of the Borrower and
its Restricted Subsidiaries as of such day minus Controlled Cash Collateral as
of such day to (b) Adjusted EBITDAX.

"Lien" means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement or encumbrance
(or other type of arrangement having the practical effect of the foregoing) to
secure or provide for the payment of any obligation of any Person, whether
arising by contract, operation of law, or otherwise (including, without
limitation, the interest of a vendor or lessor under any conditional sale
agreement, synthetic lease, Capital Lease, or other title retention agreement).

"Liquid Investments" means:

(a)       direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States maturing within 180
days from the date of any acquisition thereof;

(b)       (i)       negotiable or nonnegotiable certificates of deposit, time
deposits, or other similar banking arrangements maturing within 180 days from
the date of acquisition thereof ("bank debt securities"), issued by (A) any
Lender (or any Affiliate of any Lender) or (B) any other bank or trust company
so long as such certificate of deposit is pledged to secure the Borrower's or
any Restricted Subsidiaries' ordinary course of business bonding requirements,
or any other bank or trust company which has primary capital of not less than
$500,000,000, if at the time of deposit or purchase, such bank debt securities
are rated not less than "AA" (or the then equivalent) by the rating service of
Standard & Poor's Ratings Group or of Moody's Investors Service, Inc., and
(ii) commercial paper issued by (A) any Lender (or any Affiliate of any Lender)
or (B) any other Person if at the time of purchase such commercial paper is
rated not less than "A‑1" (or the then equivalent) by the rating service of
Standard & Poor's Ratings Group or not less than "P‑1" (or the then equivalent)
by the rating service of Moody's Investors Service, Inc., or upon the
discontinuance of both of such services, such other nationally recognized rating
service or services, as the case may be, as shall be selected by the Borrower
with the consent of the Required Lenders;

(c)       deposits in money market funds investing exclusively in investments
described in clauses (a) and (b) above;

(d)       repurchase agreements relating to investments described in clauses (a)
and (b) above with a market value at least equal to the consideration paid in
connection therewith, with any Person who regularly engages in the business of
entering into repurchase agreements and has a combined capital surplus and
undivided profit of not less than $500,000,000, if at the time of entering into
such agreement the debt securities of such Person are rated not less than "AA"
(or the then equivalent) by the rating service of Standard & Poor's Ratings
Group or of Moody's Investors Service, Inc.; and

(e)       such other instruments (within the meaning of Article 9 of the Texas
Business and Commerce Code) as the Borrower may request and the Administrative
Agent may approve in writing.





19

--------------------------------------------------------------------------------

 

 

"Loan Documents" means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranties, the Security Instruments, the Intercreditor
Agreement, the Fee Letters, the Blocked Account Control Agreement and each other
agreement, instrument, or document executed by the Borrower or any of its
Restricted Subsidiaries or any of their officers at any time in connection with
this Agreement or any other Loan Document.

"Loan Party"  means the Borrower and each Guarantor.

"Material Adverse Change" means (a) a material adverse change in the business,
assets (including the Oil and Gas Properties of the Borrower and its Restricted
Subsidiaries (when taken as a whole)), condition (financial or otherwise), or
results of operations of the Borrower and its Restricted Subsidiaries, since
December 31, 2008, (b) a material adverse effect on the Borrower's ability to
perform its obligations under this Agreement, any Note, any other Loan Document,
 (c) a material adverse effect on the Borrower's ability to perform its
obligations under Hedge Contracts with Swap Counterparties, taken as a whole, or
(d) a material adverse effect on the Restricted Subsidiaries' (when taken as a
whole) ability to perform its obligations under this Agreement, any Guaranty,
any Note, any other Loan Document, or any Hedge Contract with a Swap
Counterparty.

“Material Disposition”  means “Material Disposition” as defined in the Second
Lien Credit Agreement or such other Disposition, if any, that triggers a
mandatory prepayment of principal and associated interest and fees under the
Second Lien Credit Agreement or any Third Lien Loan Document.

"Maturity Date" means October 13, 2017.

"Maximum Rate" means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to be construed as interest in making such determination, including
without limitation if required by such laws, certain fees and other costs).

"Merger" means the merger of the Merger Company into Alta Mesa Acquisition Sub,
LLC, pursuant the Merger Agreement whereby the Merger Company becomes a wholly
owned Subsidiary of the Borrower.

"Merger Agreement" means that certain Agreement and Plan of Merger dated as of
December 22, 2009 among the Borrower, Alta Mesa Acquisition Sub, LLC, and the
Merger Company as such agreement was filed by the Merger Company under a Form
8-K filing with the Securities and Exchange Commission on December 22, 2009 and
as such agreement may have been amended, supplemented or otherwise modified
prior to the Effective Date so long as such amendment, supplement, and
modification are not materially adverse to the Lenders (unless otherwise
approved by the Administrative Agent).

"Merger Company" means The Meridian Resource Corporation, a Texas corporation.

"Merger Company Credit Agreement" means that certain Amended and Restated Credit
Agreement dated as of December 23, 2004, among the Merger Company, Fortis
Capital Corp. as administrative agent, and the lenders party thereto, as
heretofore amended.

"Merger Company Debt" means all outstanding Debt of the Merger Company under the
Merger Company Credit Agreement.

"Mortgage" means any mortgage or deed of trust executed by any one or more of
the Borrower or its Restricted Subsidiaries in favor of the Administrative Agent
for the ratable benefit of the Secured Parties in substantially the form of the
attached Exhibit D or such other form as may be requested by the



20

--------------------------------------------------------------------------------

 

 

Administrative Agent, in each case as the same may be amended,
modified, partially released or cancelled, restated or supplemented from
time-to-time, together with any assumptions or assignments of the Obligations
thereunder by the Borrower or its Restricted Subsidiaries, and "Mortgages" shall
mean all of such Mortgages collectively.

"Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA.

"Net Cash Proceeds" means (a) with respect to any Disposition of Oil and Gas
Properties of the Borrower or any Restricted Subsidiary that have a positive
value in the most recently delivered Engineering Report or in the Engineering
Report evaluated for the then effective Borrowing Base, all cash and Liquid
Investments received by the Borrower or any of its Restricted Subsidiaries from
such Disposition after payment of, or provision for, all estimated cash taxes
attributable to such Disposition and payable by the Borrower or such Restricted
Subsidiary, and other reasonable out of pocket fees and expenses actually
incurred by the Borrower or such Restricted Subsidiary directly in connection
with such Disposition, and (b) with respect to any novation, assignment,
unwinding, termination, or amendment of any hedge position or any other Hedge
Contract by the Borrower or any Restricted Subsidiary, the sum of the cash and
Liquid Investments received by the Borrower or any Restricted Subsidiary in
connection with such transaction after giving effect to any netting agreements.

"Non-Consenting Lender" means any Lender that does not consent to a proposed
amendment, waiver, consent or release with respect to this Agreement or any
other Loan Document that requires the consent of each Lender.

"Non-Defaulting Lender" means any Lender that is not then a Defaulting Lender.

"Note"  means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of the attached Exhibit E, evidencing
indebtedness of the Borrower to such Lender resulting from Advances owing to
such Lender.

"Notice of Borrowing" means a notice of borrowing in the form of the attached
Exhibit F signed by a Responsible Officer of the Borrower.

"Notice of Conversion or Continuation" means a notice of conversion or
continuation in the form of the attached Exhibit G signed by a Responsible
Officer of the Borrower.

"Obligations" means (a) all principal, interest, fees, reimbursements,
indemnifications, and other amounts payable by the Borrower or any
Restricted Subsidiary to the Administrative Agent, the Issuing Lender or the
Lenders under the Loan Documents, including without limitation,  the Letter of
Credit obligations and to the extent legally permitted, all interest accrued
thereon after the commencement of any bankruptcy, insolvency, reorganization or
similar proceeding at the rate, including without limitation any applicable
post-default rate, allowable or allowed as a claim in such proceeding,  (b) all
obligations of the Borrower or any of its Restricted Subsidiaries owing to any
Swap Counterparty under any Hedge Contract; provided that, (i) when any Swap
Counterparty assigns or otherwise transfers any interest held by it under any
Hedge Contract to any other Person pursuant to the terms of such agreement, the
obligations thereunder shall constitute obligations only if such assignee or
transferee is also then a Lender or an Affiliate of a Lender and (ii) if a Swap
Counterparty ceases to be a Lender hereunder or an Affiliate of a Lender
hereunder, obligations owing to such Swap Counterparty shall be included as
obligations only to the extent such obligations arise from transactions under
such individual Hedge Contracts (and not the Master Agreement between such
parties) entered into at the time such Swap Counterparty was a Lender hereunder
or an Affiliate of a Lender hereunder (or lender under the Existing Credit
Agreement, or an Affiliate thereof, at the time such Hedge Contract was entered
into), without giving effect to any extension, increases, or



21

--------------------------------------------------------------------------------

 

 

modifications thereof which are made after such Swap Counterparty ceases to be a
Lender hereunder or an Affiliate of a Lender hereunder, and (c) the Banking
Services Obligations. Notwithstanding anything herein to the contrary, no
Excluded Swap Obligation shall constitute an Obligation.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

"Oil and Gas Properties" means fee mineral interests, term mineral interests,
Leases, subleases, farm-outs, royalties, overriding royalties, net profit
interests, carried interests, production payments and similar mineral interests,
and all unsevered and unextracted Hydrocarbons in, under, or attributable to
such oil and gas Properties and interests, or any interest therein.

"Orion" means Orion Operating Company, LP, a Texas limited partnership.

"Other Taxes" has the meaning set forth in Section 2.14(b).

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

"Partnership Agreement" means the First Amended and Restated Agreement of
Limited Partnership of Alta Mesa Holdings, LP.

"Patriot Act" means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

"PDNP Reserves" means Proven Reserves which are categorized as both "Developed"
and "Non‑Producing" in the definitions promulgated by the Society of Petroleum
Evaluation Engineers and the World Petroleum Congress as in effect at the time
in question.

"PDP Reserves" means Proven Reserves which are categorized as both "Developed"
and "Producing" in the definitions promulgated by the Society of Petroleum
Evaluation Engineers and the World Petroleum Congress as in effect at the time
in question.

"Permit" means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including without limitation, an
Environmental Permit.

“Permitted Exchange/Payment of Senior Unsecured Notes”  means (a) one or more
exchanges of outstanding Senior Unsecured Notes solely for Third Lien Debt and
the payment of interest accrued on the Senior Unsecured Notes tendered in such
exchange through the settlement date of such exchange, and (b) one or more
repurchases of Senior Unsecured Notes through the open market, privately
negotiated transactions or a tender offer but effected solely with Permitted
Proceeds and the payment of interest accrued on the Senior Unsecured Notes
repurchased through the settlement date of such repurchase; provided that, in
each case under clause (a) and clause (b) above, each such transaction shall not
constitute a Permitted Exchange/Payment of Senior Unsecured Notes unless each of
the following conditions are satisfied as to such transaction: (i) the tendered
or repurchased Senior Unsecured Notes must be retired concurrently with, or
immediately after, such exchange or repurchase, (ii) the net Interest Expense
for all obligations of the Borrower and its Subsidiaries for the 12-month period
after the consummation of such



22

--------------------------------------------------------------------------------

 

 

transaction, after giving pro forma effect to such transaction, must be no
greater than the net Interest Expense for all obligations of the Borrower and
its Subsidiaries for such period had such transaction not occurred and, at least
three Business Days prior to effecting such transaction the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of the Borrower certifying a calculation of such net
Interest Expense before and after giving effect to such transaction in such
detail acceptable to the Administrative Agent, (iii) the exchange rate or
purchase price, as applicable, for such transaction shall be acceptable to the
Administrative Agent, and (iv) no Default has occurred or is continuing at the
time of such exchange or repurchase.

"Permitted Investor"  means each of (a) Michael Ellis, (b) Harlan Chappelle, and
(c) only following a Qualified IPO, Highbridge and each Affiliate fund managed
by Highbridge.

"Permitted Liens" means the Liens permitted to exist pursuant to Section 6.01.

“Permitted Proceeds” means Common Equity Issuance Proceeds in an aggregate
amount not in excess of $50,000,000.

"Permitted Subject Liens" means Permitted Liens other than the judgment Liens
permitted under clause (l) of Section 6.01.

"Person" means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability corporation or company, limited
liability partnership, trust, unincorporated association, joint venture or other
entity, or a government or any political subdivision or agency thereof or any
trustee, receiver, custodian or similar official.

"Plan" (whether or not capitalized) means an employee benefit plan (other than a
Multiemployer Plan) maintained for employees of the Borrower or any member of
the Controlled Group and covered by Title IV of ERISA or subject to the minimum
funding standards under Section 412 of the Code.

"Pledge Agreements" means the Second Amended and Restated Pledge Agreement in
substantially the form of the attached Exhibit H, executed by the Borrower or
any of its Restricted Subsidiaries or any of the Guarantors, as the same may be
amended, modified, restated or supplemented from time to time.

"Pro Rata Share" means, with respect to any Lender, (a) with respect to amounts
owing under the Commitments, (i) if such Commitments have not been canceled, the
ratio (expressed as a percentage) of such Lender's uncancelled Commitment at
such time to the aggregate uncancelled Commitments at such time or (ii) if the
aggregate Commitments have been terminated, the Pro Rata Share of such Lender as
determined pursuant to the preceding clause (i) immediately prior to such
termination, or (b) with respect to amounts owing generally under this Agreement
and the other Loan Documents, the ratio (expressed as a percentage) of the
Commitment of such Lender to the aggregate Commitments of all the Lenders (or if
such Commitments have been terminated, the ratio (expressed as a percentage) of
Credit Extensions owing to such Lender to the aggregate Credit Extensions owing
to all such Lenders).

"Property" of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

"Proven Reserves" means, at any particular time, the estimated quantities of
Hydrocarbons which geological and engineering data demonstrate with reasonable
certainty to be recoverable in future years from known reservoirs attributable
to Oil and Gas Properties under then existing economic and operating conditions
(i.e., prices and costs as of the date the estimate is made).





23

--------------------------------------------------------------------------------

 

 

"PUD Reserves" means Proven Reserves which are categorized as "Undeveloped" in
the definitions promulgated by the Society of Petroleum Evaluation Engineers and
the World Petroleum Congress as in effect at the time in question.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, (a) each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant Lien becomes effective with respect to such
Swap Obligation or (b) a Loan Party for which another Person who constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder can cause such Loan Party to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

"Qualified IPO" means an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8) (or any
successor form) of the Equity Interests of the Borrower or any direct or
indirect holding company of the Borrower of its common Equity Interests pursuant
to an effective registration statement filed with the Securities and Exchange
Commission in accordance with the Securities Act of 1933, as amended (whether
alone or in conjunction with a secondary public offering), which issuance, in
any event, results in at least $200,000,000 of gross proceeds.

"Reference Rate" means the fluctuating per annum rate of interest established
from time to time by the Administrative Agent at its principal office in San
Francisco as its prime rate, which rate may not be the lowest rate of interest
charged by such Lender to its customers and whether or not the Borrower has
notice thereof.

"Reference Rate Advance" means an Advance which bears interest as provided in
Section 2.09(a)(i).

"Refinancing Debt"  means Senior Unsecured Notes but only to the extent the
proceeds thereof refinance (a) the Second Lien Debt, (b) the Third Lien Debt,
(c) Senior Unsecured Notes outstanding on the Amendment No. 11 Effective Date,
or (d) Refinancing Debt which refinanced the Debt described in the foregoing
clause (a), (b) or (c).

"Register" has the meaning set forth in paragraph (c) of Section 9.06.

"Regulations D,  T,  U, and X" mean Regulations D,  T,  U, and X of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.

"Reimbursement Obligations" means all of the obligations of the Borrower to
reimburse the Issuing Lender for amounts paid by the Issuing Lender under
Letters of Credit as established by the Letter of Credit Applications and
Section 2.07(d).

"Release" has the meaning set forth in CERCLA or under any other Environmental
Law.

"Required Lenders" means, at any time, Lenders holding 66-2/3% of the
Commitments or, if the Commitments have been terminated, the outstanding
principal amount of the Advances and Letter of Credit Exposure; provided that,
if there are two or more Lenders, the Commitment of, and the portion of the
Advances and Letter of Credit Exposure held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders unless all Lenders are Defaulting Lenders.

"Response" has the meaning set forth in CERCLA or under any other Environmental
Law.

"Responsible Officer" means (a) with respect to any Person that is a
corporation, such Person's Chief Executive Officer, President, Chief Financial
Officer (or other financial officer), or Vice President, 



24

--------------------------------------------------------------------------------

 

 

(b) with respect to any Person that is a limited liability company, a manager or
the Responsible Officer of such Person's managing member or manager, and (c)
with respect to any Person that is a general partnership or a limited liability
partnership, the Responsible Officer of such Person's general partner or
partners.

"Restricted Payment" means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) in respect of the Equity Interest of such Person or any direct or
indirect payment of any kind or character (whether in cash, securities or other
Property) in consideration for or otherwise in connection with any retirement,
purchase, redemption or other acquisition of any Equity Interest of such Person,
or any options, warrants or rights to purchase or acquire any such Equity
Interest of such Person or (b) principal or interest payments (in cash, Property
or otherwise) on, or redemptions of, subordinated debt of such Person; provided
that the term "Restricted Payment" shall not include any dividend or
distribution payable solely in Equity Interests of the Borrower or warrants,
options or other rights to purchase such Equity Interests.

"Restricted Subsidiary" means each Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

"Sanctioned Country" means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Entity" means (a) a Sanctioned Country, (b) an agency of any
Sanctioned Country, (c) an organization directly or indirectly controlled by a
Sanctioned Person or Sanctioned Country, or (d) a Sanctioned Person.

"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person directly or indirectly controlled by any
Sanctioned Person or Sanctioned Country.

"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC or the U.S. Department of State.

“Second Lien Accordion Debt” means the Debt incurred by the Borrower or any
Subsidiary thereof (in an aggregate principal amount not to exceed $50,000,000
(for the avoidance of doubt, without taking into effect any original issue
discount)) under the Second Lien Credit Agreement after the incurrence of the
Initial Second Lien Debt.

"Second Lien Agent" means Morgan Stanley Energy Capital, Inc., or such other
Person serving in the capacity as the “administrative agent” under the Second
Lien Credit Agreement to the extent permitted under the Second Lien Credit
Agreement and the Intercreditor Agreement.

"Second Lien Credit Agreement" means that certain Senior Secured Second Lien
Term Loan Agreement dated as of the Amendment No. 11 Effective Date, among the
Borrower, the Second Lien Agent, and the Second Lien Lenders, as amended,
restated, supplemented or otherwise modified but only to the extent permitted
under the terms of the Intercreditor Agreement.

"Second Lien Debt" means the "Obligations" as defined in the Second Lien Credit
Agreement which includes the Second Lien Accordion Debt.





25

--------------------------------------------------------------------------------

 

 

“Second Lien Debt Payoff” means the occurrence of each of the following: (a) the
termination of all commitments or other obligations to extend credit under the
Second Lien Credit Agreement or any other Second Lien Loan Document, (b) the
payment in full of all Second Lien Debt and (c) termination of the Intercreditor
Agreement.

"Second Lien Lenders" means the lenders party to the Second Lien Credit
Agreement from time to time.

"Second Lien Loan Documents" means the Second Lien Credit Agreement, the
promissory notes executed and delivered pursuant to the Second Lien Credit
Agreement, and each other agreement, instrument, or document executed by the
Borrower or any other Loan Party or any of their Responsible Officers in
connection with the Second Lien Credit Agreement.

"Secured Parties" means the Administrative Agent, the Issuing Lender, the
Lenders, and the Swap Counterparties.

"Security Agreements" means the Security Agreements, each in substantially the
form of the attached Exhibit I, executed by the Borrower or any
Restricted Subsidiary, as the same may be amended, modified, partially released,
or supplemented from time to time.

"Security Instruments" means, collectively, (a) the Mortgages, (b) the Transfer
Letters, (c) the Pledge Agreements, (d) the Security Agreements, (e) the WI/NRI
Agreement, (f) each other agreement, instrument or document executed at any time
in connection with the Pledge Agreements, the Security Agreements, or the
Mortgages,  (g) each agreement, instrument or document executed in connection
with the Cash Collateral Account, and (h) each other agreement, instrument or
document executed at any time in connection with securing the Obligations.

"Senior Unsecured Notes" means (a) Additional Subordinated Debt issued by the
Borrower in the form of senior, unsecured notes outstanding on the Amendment No.
11 Effective Date and (b) Additional Subordinated Debt issued by the Borrower in
the form of senior, unsecured notes after the Amendment No. 11 Effective Date.

"Solvent" means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations, and
other commitments as they mature in the normal course of business, (d) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person's
Property would constitute unreasonably small capital after giving due
consideration to current and anticipated future capital requirements and current
and anticipated future business conduct and the prevailing practice in the
industry in which such Person is engaged.  In computing the amount of contingent
liabilities at any time, such liabilities shall be computed at the amount which,
in light of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

"Subsidiary" of a Person means any corporation or other entity of which more
than 50% of the outstanding Equity Interests having ordinary voting power under
ordinary circumstances to elect a majority of the board of directors or similar
governing body of such corporation or other entity (irrespective of



26

--------------------------------------------------------------------------------

 

 

whether at such time Equity Interests of any other class or classes of such
corporation or other entity shall or might have voting power upon the occurrence
of any contingency) is at the time directly or indirectly owned or controlled by
such Person, by such Person and one or more Subsidiaries of such Person or by
one or more Subsidiaries of such Person.  Unless otherwise indicated herein,
each reference to the term "Subsidiary" shall mean a Subsidiary of the Borrower.

"Swap Counterparty" means (a) any Lender or Affiliate of a Lender that is a
counterparty to any Hedge Contract with the Borrower or any Restricted
Subsidiary listed on Schedule 4.20 and (b) any counterparty to any other Hedge
Contract with the Borrower or any Restricted Subsidiary; provided that such
counterparty is a Lender or an Affiliate of a Lender.  For the avoidance of
doubt, "Swap Counterparty" shall not include any participant of a Lender
pursuant to Section 9.06(e) other than to the extent such participant is
otherwise a Lender or an Affiliate of a Lender.

“Swap Obligation" means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

"Taxes"  means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

"Termination Event" means (a) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30‑day notice to the PBGC under such regulations),
(b) the withdrawal of the Borrower or any of its Affiliates from a Plan during a
plan year in which it was a "substantial employer" as defined in Section
4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a Plan or
the treatment of a Plan amendment as a termination under Section 4041 of ERISA,
(d) the institution of proceedings to terminate a Plan by the PBGC, or (e) any
other event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.

"Test Date" means each date that the Financial Statements are required to be
delivered pursuant to Section 5.06(a) or (b).

“Third Lien Debt” means Additional Subordinated Debt that is secured by a third
priority Lien as of the time of inception.

“Third Lien Loan Documents” means the agreements and instruments governing the
Third Lien Debt, the promissory notes executed and delivered pursuant to such
agreements and instruments, and each other agreement, instrument, or document
executed by the Borrower or any other Loan Party or any of their Responsible
Officers in connection with the Third Lien Debt.

"Transactions” means, collectively, (a) the Merger, (b) the initial borrowings
and other extensions of credit under this Agreement, including the renewal,
extension, and rearrangement (but not substitution or extinguishment) of
advances under the Existing Credit Agreement as Advances under this Agreement
pursuant to the terms of this Agreement, (c) either, (i) the assignment of the
Merger Company Debt pursuant to the Fortis Assignment, or (ii) the payment in
full of the Merger Company Debt and (d) the payment of fees, commissions and
expenses in connection with each of the foregoing.

"Transfer Letters" means, collectively, the letters in lieu of transfer orders
in substantially the form of the attached Exhibit J and executed by the Borrower
or any Restricted Subsidiary executing a Mortgage, as each of the same may be
amended, modified or supplemented from time-to-time.





27

--------------------------------------------------------------------------------

 

 

"Triggering Event"  means (a) the Disposition of Oil and Gas Properties of the
Borrower or any Restricted Subsidiary that have a positive value in the most
recently delivered Engineering Report or in the Engineering Report evaluated for
the then effective Borrowing Base or the Disposition of the Equity Interests
issued by any Restricted Subsidiary that owns such Oil and Gas Properties and
(b) the novation, assignment, unwinding, termination, or amendment of a hedge
position or Hedge Contract considered by the Administrative Agent in determining
the then effective Borrowing Base to the extent such hedge position or Hedge
Contract is not  immediately replaced by a new hedge position or new Hedge
Contract (or in the case of an amendment, an amended hedge position or amended
Hedge Contract) which would result in an equal or greater value to the Borrowing
Base (as determined by the Administrative Agent in its sole discretion).

"Type" has the meaning set forth in Section 1.04.

"Unrestricted Subsidiary"  means (a) LEADS Resources, LLC, (b) Louisiana
Exploration & Acquisition Partnership, LLC, (c) Alta Mesa Drilling, LLC, (d)
Sundance Acquisition, LLC, (e) TE TMR, LLC, (f) TMR Equipment, LLC, (g) FBB
Anadarko, LLC, (h) New Exploration Technologies Co., LLC, (i) Brayton Resources,
L.P., (j) Brayton Management GP, LLC, (k) Brayton Resources II, L.P., (l)
Brayton Management GP II, LLC, (m) Orion, and (k) any other Subsidiary of the
Borrower that has been designated as an Unrestricted Subsidiary in compliance
with Section 5.14.

"Unused Commitment Amount" means, with respect to a Lender at any time, (a) the
lesser of (i) such Lender's  Commitment at such time and (ii) such Lender's Pro
Rata Share of the Borrowing Base in effect at such time minus, in each case, (b)
the sum of (i) the aggregate outstanding principal amount of all Advances owed
to such Lender at such time plus (ii) such Lender's Pro Rata Share of the
aggregate Letter of Credit Exposure at such time (including any such Letter of
Credit Exposure that has been reallocated pursuant to Section 2.17(c)(i)).

"Updated Engineering Report" has the meaning set forth in Section 6.14(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

"Utilization Level" means the applicable category (being Level I, Level II,
Level III, or Level IV) of pricing criteria contained in Schedule I, which is
based, at any time of its determination, on the percentage obtained by dividing
(a) the outstanding principal amount of the Advances and the Letter of Credit
Exposure at such time by (b) the lesser of (i) the aggregate Commitments and
(ii) the Borrowing Base in effect at such time.

"WI/NRI Agreement" means that certain WI/NRI Agreement dated of even date
herewith and entered into among the Borrower, the Restricted Subsidiaries party
thereto and the Administrative Agent and setting forth therein certain
representations and warranties of the Restricted Subsidiaries as to the quantum
and nature of the record title interests of such Restricted Subsidiaries in and
to certain Oil and Gas Properties.

"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02       Computation of Time Periods.  In this Agreement, with respect
to the computation of periods of time from a specified date to a later specified
date, the word "from" means "from and including" and the words "to" and "until"
each means "to but excluding."



28

--------------------------------------------------------------------------------

 

 

Section 1.03       Accounting Terms; Changes in GAAP.  Except as otherwise
expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Lenders hereunder shall
(unless otherwise disclosed to the Lenders in writing at the time of delivery
thereof) be prepared, in accordance with GAAP applied on a basis consistent with
those used in the preparation of the latest financial statements furnished to
the Lenders hereunder (which prior to the delivery of the first financial
statements under Section 5.06 hereof, shall mean the Financial Statements).  All
calculations made for the purposes of determining compliance with this Agreement
shall (except as otherwise expressly provided herein) be made by application of
GAAP applied on a basis consistent with those used in the preparation of the
annual or quarterly financial statements furnished to the Lenders pursuant to
Section 5.06 hereof most recently delivered prior to or concurrently with such
calculations (or, prior to the delivery of the first financial statements under
Section 5.06 hereof, used in the preparation of the Financial Statements).  If
at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth herein, and either the Borrower or the Required
Lenders shall so request, the Administrative Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (a) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein, and (b) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.  In addition, all calculations and defined
accounting terms used herein shall, unless expressly provided otherwise, when
referring to any Person, refer to such Person on a consolidated basis and mean
such Person and its consolidated Subsidiaries.

Section 1.04       Types of Advances.  Advances are distinguished by "Type".
 The "Type" of an Advance refers to the determination whether such Advance is a
Eurodollar Rate Advance or Reference Rate Advance.

Section 1.05       Miscellaneous.  Article, Section, Schedule, and Exhibit
references are to Articles and Sections of and Schedules and Exhibits to this
Agreement, unless otherwise specified.  All references to instruments,
documents, contracts, and agreements are references to such instruments,
documents, contracts, and agreements as the same may be amended, supplemented,
and otherwise modified from time to time, unless otherwise specified and shall
include all schedules and exhibits thereto unless otherwise specified.  The
words "hereof," "herein," and "hereunder" and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  The term "including" means "including,
without limitation,".  Paragraph headings have been inserted in this Agreement
as a matter of convenience for reference only and it is agreed that such
paragraph headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.

ARTICLE II

CREDIT FACILITIES

Section 2.01       Commitment for Advances.

(a)       Advances.  Each Lender severally agrees, on the terms and conditions
set forth in this Agreement, to make Advances to the Borrower from time to time
on any Business Day during the period from the date of this Agreement until
the Commitment Termination Date in an amount for each Lender not to exceed such
Lender's Unused Commitment Amount.  Each Borrowing shall, in the case of
Borrowings consisting of Reference Rate Advances, be in an aggregate amount not
less than the lesser of (i) $500,000 and (ii) the Unused Commitment Amount, and
in integral multiples of $100,000 in excess thereof, and in



29

--------------------------------------------------------------------------------

 

 

the case of Borrowings consisting of Eurodollar Rate Advances, be in an
aggregate amount not less than $1,000,000 and in integral multiples of
$500,000 in excess thereof, and in each case shall consist of Advances of the
same Type made on the same day by the Lenders ratably according to their
respective Commitments.  Within the limits of each Lender's Commitment, and
subject to the terms of this Agreement, the Borrower may from time to time
borrow, prepay, and reborrow Advances.

(b)       Outstanding Advances under Existing Credit Agreement and Merger
Company Debt.  The parties hereto acknowledge and agree that, effective as of
the date hereof, (i) in order to accommodate and orderly effect the
reallocations, adjustments, acquisitions and decreases effected under clause (c)
below, all outstanding Advances under the Existing Credit Agreement on the date
hereof will be refinanced with the initial Advances to be made under this
Agreement on the Effective Date; and (iii) if the Fortis Assignment is entered
into, the outstanding principal amount of loans constituting Merger Company Debt
are being acquired with the initial Advances to be made under this Agreement on
the Effective Date.  Such Existing Indebtedness under the Existing Credit
Agreement, and if the Fortis Assignment is entered into, the Merger Company Debt
shall be assigned, renewed, extended, and rearranged as Obligations outstanding
pursuant to the terms of this Agreement.

(c)       Assignments, New Lenders and Reallocation of Commitments and Advances.
The Lenders have agreed among themselves, in consultation with the Borrower, to
reallocate their respective Commitments (as defined in the Existing Credit
Agreement) and to, among other things, allow each of Capital One, N.A., Texas
Capital Bank, N.A., Toronto Dominion (New York) LLC, and ING Capital LLC to
become a party to this Agreement as a Lender, (each a “New Lender”) by acquiring
an interest in the aggregate Commitments (as defined in the Existing Credit
Agreement), and to adjust such Commitment of the other Lenders (each an
“Adjusting Lender”).  The Administrative Agent and the Borrower hereby consent
to such reallocation and each New Lender’s acquisition of, and each Adjusting
Lender’s adjustment of, an interest in the Commitments and the Existing Lenders’
partial assignments of their respective Commitments (as defined in the Existing
Credit Agreement).  On the Effective Date and after giving effect to such
reallocations, adjustments, acquisitions and decreases, the Commitment of each
Lender shall be as set forth on Schedule II.  With respect to such
reallocations, adjustments, acquisitions and decreases, each New Lender and
Adjusting Lender shall be deemed to have acquired the Commitment allocated to it
from each of the other Lenders pursuant to the terms of the Assignment and
Acceptance attached as an exhibit to the Existing Credit Agreement as if each
such New Lender and Adjusting Lender had executed such Assignment and Acceptance
with respect to such allocation, adjustment, acquisition and decrease.  The
Lenders shall make all appropriate adjustments and payments between and among
themselves to account for the revised Pro Rata Shares resulting from the
Lenders' Commitments under this Agreement.

(d)       Notes.  The indebtedness of the Borrower to each Lender resulting from
the Advances owing to such Lender shall be evidenced by a Note of the Borrower
payable to the order of such Lender.

Section 2.02       Borrowing Base.

(a)       Borrowing Base.  The initial Borrowing Base in effect as of the
Amendment No. 11 Effective Date has been set by the Administrative Agent and the
Lenders and acknowledged by the Borrower as $300,000,000 and each Lender's Pro
Rata Share of such Borrowing Base, as of the Amendment No. 11 Effective Date,
are set forth on Schedule II.  Such Borrowing Base shall remain in effect until
the next redetermination made pursuant to this Section 2.02.  The Borrowing Base
shall be determined in accordance with the standards set forth in Section
2.02(d) and is subject to periodic redetermination pursuant to Sections 2.02(b)
and 2.02(c) and is subject to mandatory reductions pursuant to Section 2.02(e).

(b)       Calculation of Borrowing Base.



30

--------------------------------------------------------------------------------

 

 

(i)        The Borrower shall deliver to the Administrative Agent and each of
the Lenders on or before May 1, 2010, an Independent Engineering Report dated
effective as of the immediately preceding January 1, and, in any case, such
other information as may be reasonably requested by the Administrative Agent or
any Lender with respect to the Oil and Gas Properties included or to be included
in the Borrowing Base.  On or before June 1, 2010, and based on such Independent
Engineering Report and other information, (A) the Administrative Agent shall
deliver to each Lender the Administrative Agent's recommendation for the
redetermined Borrowing Base, (B) the Administrative Agent and the Required
Lenders shall redetermine the Borrowing Base in accordance with Section 2.02(d)
(except that any increase in the Borrowing Base shall require the consent of all
the Lenders), and (C) the Administrative Agent shall promptly notify the
Borrower in writing of the amount of the Borrowing Base as so redetermined.  The
Borrower shall deliver to the Administrative Agent and each of the Lenders on or
before each April 1, beginning April 1, 2011, an Independent Engineering Report
dated effective as of the immediately preceding January 1, and, in any case,
such other information as may be reasonably requested by the Administrative
Agent or any Lender with respect to the Oil and Gas Properties included or to be
included in the Borrowing Base.  Within 30 days after the Administrative Agent
and the Lenders' receipt of such Independent Engineering Report and other
information, (A) the Administrative Agent shall deliver to each Lender the
Administrative Agent's recommendation for the redetermined Borrowing Base, (B)
the Administrative Agent and the Required Lenders shall redetermine the
Borrowing Base in accordance with Section 2.02(d) (except that any increase in
the Borrowing Base shall require the consent of all the Lenders), and (C) the
Administrative Agent shall promptly notify the Borrower in writing of the amount
of the Borrowing Base as so redetermined.

(ii)       The Borrower shall deliver to the Administrative Agent and each
Lender on or before each October 1, beginning October 1, 2010, an Internal
Engineering Report dated effective as of the immediately preceding July 1,  and
such other information as may be reasonably requested by the Administrative
Agent or any Lender with respect to the Oil and Gas Properties included or to be
included in the Borrowing Base.  Within 30 days after the Administrative Agent
and the Lenders' receipt of such Internal Engineering Report and other
information, (A) the Administrative Agent shall deliver to each Lender the
Administrative Agent's recommendation for the redetermined Borrowing Base, (B)
the Administrative Agent and the Required Lenders shall redetermine the
Borrowing Base in accordance with Section 2.02(d) (except that any increase in
the Borrowing Base shall require the consent of all the Lenders), and (C) the
Administrative Agent shall promptly notify the Borrower in writing of the amount
of the Borrowing Base as so redetermined.

(iii)      In the event that the Borrower does not furnish to the Administrative
Agent and the Lenders the Independent Engineering Report, Internal Engineering
Report, or other information specified in clauses (i) and (ii) above by the date
specified therein, the Administrative Agent and the Required Lenders (except
that any increase in the Borrowing Base shall require the consent of all the
Lenders) may nonetheless redetermine the Borrowing Base and redesignate the
Borrowing Base from time-to-time thereafter in their sole discretion until the
Administrative Agent and the Lenders receive the relevant Independent
Engineering Report, Internal Engineering Report, or other information, as
applicable, whereupon the Administrative Agent and the Required Lenders  (except
that any increase in the Borrowing Base shall require the consent of all the
Lenders) shall redetermine the Borrowing Base as otherwise specified in this
Section 2.02.

(iv)       Each delivery of an Engineering Report by the Borrower to the
Administrative Agent and the Lenders shall constitute a representation and
warranty by the Borrower to the Administrative Agent and the Lenders that (A)
the Borrower and its Restricted Subsidiaries, as applicable, own the Oil and Gas
Properties specified therein with at least 85% (by value) of the Proven Reserves
covered therein subject to an Acceptable Security Interest and free and clear of
any Liens (except Permitted Liens), (B) on and as of the date of such
Engineering Report, the PDP Reserves identified therein were developed for



31

--------------------------------------------------------------------------------

 

 

Hydrocarbons, and the wells pertaining to such Oil and Gas Properties that are
described therein as producing wells ("Wells"), were each producing Hydrocarbons
in paying quantities, except for Wells that were utilized as water or gas
injection wells or as water disposal wells, (C) the descriptions of quantum and
nature of the record title interests of the Borrower and its Restricted
Subsidiaries, as applicable, set forth in such Engineering Report include the
entire record title interests of the Borrower and its Restricted Subsidiaries in
such Oil and Gas Properties, are complete and accurate in all respects, and take
into account all Permitted Liens, (D) there are no "back-in" or "reversionary"
interests held by third parties which could reduce the interests of the Borrower
or any of its Subsidiaries in such Oil and Gas Properties except as set forth in
Engineering Report, (E) no operating or other agreement to which the Borrower or
any of its Restricted Subsidiaries is a party or by which the Borrower or any of
its Restricted Subsidiaries is bound affecting any part of such Oil and Gas
Properties requires the Borrower or any of its Restricted Subsidiaries to bear
any of the costs relating to such Oil and Gas Properties greater than the record
title interest of the Borrower or any of its Restricted Subsidiaries in such
portion of the such Oil and Gas Properties as set forth in such Engineering
Report, except in the event the Borrower or any of its Restricted Subsidiaries
is obligated under an operating agreement to assume a portion of a defaulting
party's share of costs, and (F) the Borrower's and the Restricted Subsidiaries'
ownership of the Hydrocarbons and the undivided interests in the Oil and Gas
Properties as specified in such Engineering Report (i) will, after giving full
effect to all Permitted Liens afford the Borrower or the applicable Restricted
Subsidiary not less than those net interests (expressed as a fraction,
percentage or decimal) in the production from or which is allocated to such
Hydrocarbons specified as net revenue interest in such Engineering Report and
(ii) will cause the Borrower or the applicable Restricted Subsidiary to bear not
more than that portion (expressed as a fraction, percentage or decimal),
specified as working interest in such Engineering Report, of the costs of
drilling, developing and operating the wells identified in such Engineering
Report or identified in the exhibits to the Mortgages encumbering such Oil and
Gas Properties.

(v)        Concurrently with each delivery of an Engineering Report, the
Borrower shall deliver to the Administrative Agent a First Lien Cap Certificate.
  The First Lien Cap Certificate required under this clause (v) shall no longer
be required once the Junior Debt Payoff has occurred

(c)       Interim Redeterminations.  In addition to the Borrowing Base
redeterminations provided for in Section 2.02(b) and based on such information
as the Administrative Agent and the Lenders deem relevant (but in accordance
with Section 2.02(d)):

(i)        at the election of the Required Lenders, the Administrative Agent and
the Lenders may make one additional redetermination of the Borrowing Base during
any six-month period between scheduled redeterminations; and

(ii)       at the request of the Borrower, the Administrative Agent and the
Lenders may make one additional redetermination of the Borrowing Base during any
six-month period between scheduled redeterminations.

(d)       Standards for Redetermination.  Each redetermination of the Borrowing
Base by the Administrative Agent and the Lenders pursuant to this Section 2.02
shall be made (i) in the sole discretion of the Administrative Agent and the
Lenders (but in accordance with the other provisions of this Section 2.02(d)),
(ii) in accordance with the Administrative Agent's and the Lenders' customary
internal standards and practices for valuing and redetermining the value of Oil
and Gas Properties in connection with reserve based oil and gas loan
transactions, (iii) in conjunction with the most recent Independent Engineering
Report or Internal Engineering Report, as applicable, or other information
received by the Administrative Agent and the Lenders relating to the Proven
Reserves of the Borrower and its Restricted Subsidiaries, and (iv) based upon
the estimated value of the Proven Reserves owned by the Borrower and its
Restricted Subsidiaries as determined by the Administrative Agent and the
Lenders.  In valuing and redetermining the



32

--------------------------------------------------------------------------------

 

 

Borrowing Base, the Administrative Agent and the Lenders may also consider the
business, financial condition, and Debt obligations of the Borrower and its
Restricted Subsidiaries and such other factors as the Administrative Agent and
the Lenders customarily deem appropriate, including without limitation,
commodity price assumptions, projections of production, operating expenses,
general and administrative expenses, capital costs, working capital
requirements, liquidity evaluations, dividend payments, environmental costs, and
legal costs.  In that regard, the Borrower acknowledges that the determination
of the Borrowing Base contains a value cushion (market value in excess of loan
value), which is essential for the adequate protection of the Administrative
Agent and the Lenders.  No Proven Reserves shall be included or considered for
inclusion in the Borrowing Base unless the Administrative Agent shall have
received, at the Borrower's expense, (A) evidence of title reasonably
satisfactory in form and substance to the Administrative Agent covering at least
80% (by value) of the Proven Reserves and the Oil and Gas Properties relating
thereto (or in the case of the initial Borrowing Base set on the Effective Date,
at least 70% (by value) of the Proven Reserves and the Oil and Gas Properties
related thereto), and (B) Mortgages and such other Security Instruments
requested by the Administrative Agent to the extent necessary to cause the
Administrative Agent to have an Acceptable Security Interest in at least 85% (by
value) of the Proven Reserves and the Oil and Gas Properties relating thereto. 
At all times after the Administrative Agent has given the Borrower notification
of a redetermination of the Borrowing Base under this Section 2.02, the
Borrowing Base shall be equal (i) to the redetermined amount or (ii) such lesser
amount designated by the Borrower and disclosed in writing to the Administrative
Agent and the Lenders, provided that the Borrower shall not request that the
Borrowing Base be reduced to a level that would result in a Borrowing Base
Deficiency, until the Borrowing Base is subsequently redetermined in accordance
with this Section 2.02.

(e)       Mandatory Reductions in the Borrowing Base.  In addition to the
Borrowing Base redeterminations provided for otherwise in this Section 2.02, the
Borrowing Base shall be automatically reduced as follows:

(i)        Effective immediately upon each issuance of Senior Unsecured Notes by
the Borrower or any Restricted Subsidiary, the Borrowing Base shall
automatically reduce on the effective date of such issuance by an amount equal
to 25% of (A) the principal amount of such Senior Unsecured Notes minus (B) to
the extent such Senior Unsecured Notes constitute Refinancing Debt, the
principal amount of Second Lien Debt or other Senior Unsecured Notes being
refinanced thereby.

(ii)       Effective immediately upon the issuance of any Additional
Subordinated Debt (other than Senior Unsecured Notes and Additional Subordinated
Debt to the extent the proceeds thereof are applied to effect the Permitted
Exchange/Payment of Senior Unsecured Notes) by the Borrower or any Restricted
Subsidiary, the Borrowing Base shall automatically reduce on the effective date
of such issuance by an amount equal to 25% of (A) the principal amount of such
Additional Subordinated Debt minus (B) the principal amount of Second Lien Debt
repaid with the proceeds of such Additional Subordinated Debt (other than
repayments of any increases in principal of Second Lien Debt effected after the
Amendment No. 11 Effective Date and any interest accrued on such increased
principal amount).

(iii)      if a Triggering Event occurs which results in the aggregate amount of
all Triggering Events (including such Triggering Event) effected during the six
month period between scheduled redeterminations of the Borrowing Base to exceed
5% of the Borrowing Base then in effect, then effective immediately upon the
occurrence of such Triggering Event and each subsequent Triggering Event until
the next scheduled redetermination of the Borrowing Base occurs, the Borrowing
Base shall automatically reduce on the date such Triggering Event and such
subsequent Triggering Event is effected by an amount equal to (A) in the case of
a Disposition of Oil and Gas Properties (or any Restricted Subsidiary that owns
Oil and Gas Properties), the value, if any,



33

--------------------------------------------------------------------------------

 

 

assigned such Oil and Gas Properties under the then effective Borrowing Base, as
reasonably determined by the Administrative Agent, and (B) in the case of a
hedge position or Hedge Contract that has been novated, assigned, unwound,
terminated, or amended, the value, if any, assigned such hedge position or Hedge
Contract under the then effective Borrowing Base, as reasonably determined by
the Administrative Agent.

(iv)       [Reserved.]    

(v)        If (A) the Borrowing Base has not been redetermined within 75 days
after receipt by the Administrative Agent of the First Lien Cap Certificate
required under Section 2.02(b)(v) above and the related Engineering Reports and
(B) the Borrowing Base then in effect is greater than the First Lien Cap (as
defined in the Intercreditor Agreement and as set forth in such First Lien Cap
Certificate) then in effect, then effective as of the 76th day following such
receipt, the Borrowing Base shall automatically be reduced to equal such First
Lien Cap and such First Lien Cap shall be in effect until redetermined as
provided in the Intercreditor Agreement.

For the avoidance of doubt, the automatic reductions of the Borrowing Base
provided for in this Section 2.02 shall not constitute nor be construed as a
consent to any Debt incurrence or proposed Debt incurrence that would not be
permitted under the terms of this Agreement. 

Section 2.03       Method of Borrowing.

(a)       Notice.  Each Borrowing shall be made pursuant to a Notice of
Borrowing (or by telephone notice promptly confirmed in writing by a Notice of
Borrowing), given not later than 11:00 a.m. (Dallas, Texas time) (i) on the
third Business Day before the date of the proposed Borrowing, in the case of a
Borrowing comprised of Eurodollar Rate Advances or (ii) on the Business Day of
the proposed Borrowing, in the case of a Borrowing comprised of Reference Rate
Advances, by the Borrower to the Administrative Agent, which shall in turn give
to each Lender prompt notice of such proposed Borrowing by telecopier.  Each
Notice of a Borrowing shall be given in writing, including by telecopier,
 specifying the information required therein.  In the case of a proposed
Borrowing comprised of Eurodollar Rate Advances, the Administrative Agent shall
promptly notify each Lender of the applicable interest rate under Section
2.09(a)(ii).  Each Lender shall, before 11:00 a.m. (Dallas, Texas time) on the
date of such Borrowing, make available for the account of its applicable Lending
Office to the Administrative Agent at its address referred to in Section 9.02,
or such other location as the Administrative Agent may specify by notice to the
Lenders, in same day funds, in the case of a Borrowing, such Lender's Pro Rata
Share of such Borrowing.  After the Administrative Agent's receipt of such funds
and upon fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent shall make such funds available to the Borrower at its
account with the Administrative Agent.

(b)       Conversions and Continuations.  The Borrower may elect to Convert or
continue any Borrowing under this Section 2.03 by delivering an irrevocable
Notice of Conversion or Continuation to the Administrative Agent at the
Administrative Agent's office no later than 11:00 a.m. (Dallas, Texas time)
(i) on the date which is at least three Business Days in advance of the proposed
Conversion or continuation date in the case of a Conversion to or a continuation
of a Borrowing comprised of Eurodollar Rate Advances and (ii) on the Business
Day of the proposed Conversion in the case of a Conversion to a Borrowing
comprised of Reference Rate Advances.  Each such Notice of Conversion or
Continuation shall be in writing or by telephone notice promptly confirmed
immediately in writing specifying the information required therein.  Promptly
after receipt of a Notice of Conversion or Continuation under this Section, the
Administrative Agent shall provide each Lender with a copy thereof and, in the
case of a Conversion to or a continuation of a Borrowing comprised of Eurodollar
Rate Advances, notify each Lender of the applicable interest rate under
Section 2.09(a)(ii).



34

--------------------------------------------------------------------------------

 

 

(c)       Certain Limitations.  Notwithstanding anything to the contrary
contained in paragraphs (a) and (b) above:

(i)        at no time shall there be more than four Interest Periods applicable
to outstanding Eurodollar Rate Advances and the Borrower may not select
Eurodollar Rate Advances for any Borrowing at any time that a Default has
occurred and is continuing;

(ii)       if any Lender shall, at least one Business Day before the date of any
requested Borrowing, Conversion, or continuation, notify the Administrative
Agent that the introduction of or any change in or in the interpretation of any
law or regulation makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful, for such Lender or its
applicable Lending Office to perform its obligations under this Agreement to
make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances,
the right of the Borrower to select Eurodollar Rate Advances from such Lender
shall be suspended until such Lender shall notify the Administrative Agent that
the circumstances causing such suspension no longer exist, and the Advance made
by such Lender in respect of such Borrowing, Conversion, or continuation shall
be a Reference Rate Advance;

(iii)      if the Administrative Agent is unable to determine the Eurodollar
Rate for Eurodollar Rate Advances comprising any requested Borrowing, the right
of the Borrower to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance;

(iv)       if the Required Lenders shall, at least one Business Day before the
date of any requested Borrowing, notify the Administrative Agent that the
Eurodollar Rate for Eurodollar Rate Advances comprising such Borrowing will not
adequately reflect the cost to such Lenders of making or funding their
respective Eurodollar Rate Advances, as the case may be, for such Borrowing, the
right of the Borrower to select Eurodollar Rate Advances for such Borrowing or
for any subsequent Borrowing shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance; and

(v)        if the Borrower shall fail to select the duration or continuation of
any Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of "Interest Period" in Section 1.01 and
paragraph (b) above, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders and such Advances shall be made available to the
Borrower on the date of such Borrowing as Reference Rate Advances or, if
existing Eurodollar Rate Advances, Convert into Reference Rate Advances.

(d)       Notices Irrevocable.  Each Notice of Borrowing and Notice of
Conversion or Continuation shall be irrevocable and binding on the Borrower.  In
the case of any Borrowing for which the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, out-of-pocket cost, or expense incurred by such Lender
as a result of any failure by the Borrower to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III including, without limitation, any loss
(including any loss of anticipated profits), cost, or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Advance to be made by such Lender as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date.



35

--------------------------------------------------------------------------------

 

 

(e)       Administrative Agent Reliance.  Unless the Administrative Agent shall
have received notice from a Lender before the date of any Borrowing that such
Lender shall not make available to the Administrative Agent such Lender's Pro
Rata Share of a Borrowing, the Administrative Agent may assume that such Lender
has made its Pro Rata Share of such Borrowing available to the Administrative
Agent on the date of such Borrowing in accordance with paragraph (a) of this
Section 2.03 and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount.  If and to
the extent that any Lender shall not have so made its Pro Rata Share of such
Borrowing available to the Administrative Agent (the "Non-Funding Lender"), such
Non-Funding Lender and the Borrower severally agree to immediately repay to the
Administrative Agent on demand such corresponding amount, together with interest
on such amount, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent, at
(i) in the case of the Borrower, the interest rate applicable on such day to
Advances comprising such Borrowing and (ii) in the case of such Non-Funding
Lender, the Federal Funds Rate for such day.  If such Non-Funding Lender shall
repay to the Administrative Agent such corresponding amount and interest as
provided above, such corresponding amount so repaid shall constitute such
Non-Funding Lender's Advance as part of such Borrowing for purposes of this
Agreement even though not made on the same day as the other Advances comprising
such Borrowing.

(f)       Lender Obligations Several.  The failure of any Non-Funding Lender to
make the Advance to be made by it as part of any Borrowing shall not relieve any
other Lender of its obligation, if any, to make its Advance on the date of such
Borrowing.  No Lender shall be responsible for the failure of any other Lender
to make the Advance to be made by such other Lender on the date of any
Borrowing.

Section 2.04       Reduction of the Commitments.

(a)       The Borrower shall have the right, upon at least three Business Days'
notice to the Administrative Agent, to terminate in whole or reduce ratably in
part the unused portion of the Commitment;  provided that each partial reduction
shall be in the aggregate amount of $3,000,000 or in integral multiples of
$1,000,000 in excess thereof.

(b)       Other than as provided in Section 2.04(c) below, any reduction and
termination of the Commitments pursuant to this Section 2.04 shall be applied
ratably to each Lender's Commitment and shall be permanent, with no obligation
of the Lenders to reinstate such Commitments.

(c)       In the event of a Defaulting Lender, the Borrower, at the Borrower's
election may elect to terminate such Defaulting Lender's Commitment hereunder;
provided that (i) such termination must be of the Defaulting Lender's entire
Commitment, (ii) subject to the set-off rights set forth in the immediately
following sentence, the Borrower shall pay all amounts owed by the Borrower to
such Defaulting Lender under this Agreement and under the other Loan Documents
(including principal of and interest on the Advances owed to such Defaulting
Lender, accrued commitment fees, and letter of credit fees but specifically
excluding any amounts owing under Section 2.12 as result of such payment of
Advances) and shall deposit with the Administrative Agent into the Cash
Collateral Account cash collateral in the amount equal to such Defaulting
Lender's ratable share of the Letter of Credit Exposure, including any such
Letter of Credit Exposure that has been reallocated pursuant to Section
2.17(c)(i);  (iii) a Defaulting Lender’s Commitment may be terminated by the
Borrower under this Section 2.04(c) if and only if at such time, the Borrower
has elected, or is then electing, to terminate the Commitments of all then
existing Defaulting Lenders.  With respect to the amounts described in clause
(ii) above which would be payable by the Borrower to the Defaulting Lender (but
not including any deposits that the Borrower is required to make with respect to
the Letter of Credit Exposure), the Borrower may set-off and apply any amounts
owing from such Defaulting Lender or Affiliate thereof to the Borrower under any
Hedge Contract against any such amounts payable to the Defaulting Lender.  Upon
written notice to the Defaulting Lender and



36

--------------------------------------------------------------------------------

 

 

Administrative Agent of the Borrower's election to terminate a Defaulting
Lender's Commitment pursuant to this clause (c) and the payment and deposit of
amounts required to be made by the Borrower under clause (ii) above, (A) such
Defaulting Lender shall cease to be a “Lender” hereunder for all purposes except
that such Lender's rights under Sections 2.13, 2.14, and 9.07 shall continue
with respect to events and occurrences occurring before or concurrently with its
ceasing to be a “Lender” hereunder, (B) such Defaulting Lender's Commitment
shall be deemed terminated, and (C) such Defaulting Lender shall be relieved of
its obligations hereunder, provided that, any such termination will not be
deemed to be a waiver or release of any claim by Borrower, the Administrative
Agent or any Lender may have against such Defaulting Lender.

Section 2.05       Prepayment of Advances.

(a)       Optional.  The Borrower may prepay the Advances, after giving by
10:00 a.m. (Dallas, Texas time) (i) in the case of Eurodollar Rate Advances, at
least three Business Days' or (ii) in the case of Reference Rate Advances, same
Business Day's, irrevocable prior written notice (or irrevocable telephone
notice promptly confirmed in writing) to the Administrative Agent stating the
proposed date and aggregate principal amount of such prepayment.  If any such
notice is given, the Borrower shall prepay the Advances in whole or ratably in
part in an aggregate principal amount equal to the amount specified in such
notice, together with accrued interest to the date of such prepayment on the
principal amount prepaid and amounts, if any, required to be paid pursuant to
Section 2.12 as a result of such prepayment being made on such date; provided,
however, that each partial prepayment with respect to:  (A) any amounts prepaid
in respect of Eurodollar Rate Advances shall be applied to Eurodollar Rate
Advances comprising part of the same Borrowing; (B) any amounts prepaid in
respect of Reference Rate Advances shall be made in a minimum amount of
$1,000,000 and in integral multiples of $500,000 in excess thereof, and (C) any
prepayments made in respect of Borrowings comprised of Eurodollar Rate Advances
shall be made in a minimum amount of $3,000,000 and in integral multiples of
$1,000,000 in excess thereof and in an aggregate principal amount such that
after giving effect thereto such Borrowing shall have a remaining principal
amount outstanding with respect to such Borrowings of at least $1,000,000.  Full
prepayments of any Borrowing are permitted without restriction of amounts.

(b)       Borrowing Base Deficiencies.

(i)        Other than as provided in clause (ii) and clause (iii) below and in
Section 5.11, if a Borrowing Base Deficiency exists, then the Borrower shall,
after receipt of written notice from the Administrative Agent regarding such
deficiency, take any of the following actions (and the failure of the Borrower
to take such actions to remedy such Borrowing Base Deficiency shall constitute
an Event of Default):

(A)       prepay the Advances or, if the Advances have been repaid in full, make
deposits into the Cash Collateral Account to provide cash collateral for the
Letter of Credit Exposure, such that the Borrowing Base Deficiency is cured
within 10 days after the date such deficiency notice is received by the Borrower
from the Administrative Agent;

(B)       pledge as Collateral for the Obligations additional Oil and Gas
Properties acceptable to the Administrative Agent and the Required Lenders such
that the applicable Borrowing Base Deficiency is cured within 10 days after the
date of such notice by the Administrative Agent is received;

(C)       (1) deliver within 10 days after the date such deficiency notice is
received by the Borrower from the Administrative Agent, written notice to the
Administrative Agent indicating the Borrower's election to repay the
Advances and make deposits into the Cash Collateral Account to provide cash
collateral for the Letters of Credit, each in five monthly installments equal to
one-fifth of such



37

--------------------------------------------------------------------------------

 

 

Borrowing Base Deficiency with the first such installment due 30 days after the
date such deficiency notice is received by the Borrower from the Administrative
Agent and each following installment due 30 days after the preceding installment
and (2) to make such payments and deposits within such time period; or

(D)       (1) deliver within 10 days after the date such deficiency notice is
received by the Borrower to the Administrative Agent written notice to the
Administrative Agent indicating the Borrower's election to combine the options
provided in clause (B) and clause (C) above, and also indicating the amount to
be prepaid in installments and the amount to be provided as additional
Collateral, and (2) make such five equal consecutive monthly installments and
deliver such additional Collateral within the time required under clause (B) and
clause (C) above.

The failure of the Borrower to deliver an election notice pursuant to the terms
of this clause (b)(i) shall be deemed to be an election by the Borrower of the
option set forth in clause (C) above.

(ii)       Upon each reduction of the Borrowing Base under Section 2.02(e)(i) or
(ii) resulting from the issuance of Additional Subordinated Debt,  if a
Borrowing Base Deficiency then exists or results therefrom, then the Borrower
shall prepay the Advances or, if the Advances have been repaid in full, make
deposits into the Cash Collateral Account to provide cash collateral for the
Letter of Credit Exposure, in an amount equal to (A) such portion of the
Borrowing Base Deficiency resulting from such reduction plus (B) if a Borrowing
Base Deficiency exists prior to such reduction, then an amount equal to the
lesser of (i) the Debt Incurrence Proceeds of such Additional Subordinated Debt
and (ii) such portion of the Borrowing Base Deficiency in existence immediately
prior to such reduction.

(iii)      Upon each reduction of the Borrowing Base under Section 2.02(e)(iii)
from the occurrence of a Triggering Event, if a Borrowing Base Deficiency then
exists or results therefrom, then the Borrower shall prepay the Advances or, if
the Advances have been repaid in full, make deposits into the Cash Collateral
Account to provide cash collateral for the Letter of Credit Exposure, in an
amount equal to (A) such portion of the Borrowing Base Deficiency resulting from
such reduction plus (B) if a Borrowing Base Deficiency exists prior to such
reduction, then an amount equal to the lesser of (i) the Net Cash Proceeds of
such Triggering Event and (ii) such portion of the Borrowing Base Deficiency in
existence immediately prior to such reduction.

(iv)       Each prepayment pursuant to this Section 2.05(b) shall be accompanied
by accrued interest on the amount prepaid to the date of such prepayment and
amounts, if any, required to be paid pursuant to Section 2.12 as a result of
such prepayment being made on such date.  Each prepayment under this Section
2.05(b) shall be applied to the Advances as determined by the Administrative
Agent.

(c)       Reduction of Commitments.

(i)        On the date of each reduction of the aggregate Commitments pursuant
to Section 2.04,  the Borrower agrees to make a prepayment in respect of the
outstanding amount of the Advances to the extent, if any, that the aggregate
unpaid principal amount of all Advances plus the Letter of Credit Exposure
exceeds the lesser of (A) the aggregate Commitments, as so reduced, and (B) the
Borrowing Base.

(ii)       Each prepayment pursuant to this Section 2.05(c) shall be accompanied
by accrued interest on the amount prepaid to the date of such prepayment and
amounts, if any, required to be paid pursuant to Section 2.12 as a result of
such prepayment being made on such date.  Each prepayment under this Section
2.05(c) shall be applied to the Advances as determined by the Administrative
Agent and agreed to by the Lenders in their sole discretion.



38

--------------------------------------------------------------------------------

 

 

(d)       Illegality.  If any Lender shall notify the Administrative Agent and
the Borrower that the adoption of or any change in any applicable Legal
Requirement or in the interpretation of any applicable Legal Requirement by any
Governmental Authority makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful for such Lender or its
applicable Lending Office to perform its obligations under this Agreement to
maintain any Eurodollar Rate Advances of such Lender then outstanding hereunder,
(i) the Borrower shall, no later than 11:00 a.m. (Dallas, Texas time) and if not
prohibited by law, (A) on the last day of the Interest Period for each
outstanding Eurodollar Rate Advance made by such Lender, or (B) if required by
such notice, on the second Business Day following its receipt of such notice,
either prepay all of the Eurodollar Rate Advances made by such Lender then
outstanding or Convert all of the Eurodollar Rate Advances made by such Lender
then outstanding to Reference Rate Advances, and, in either case, pay all
accrued interest on the principal amount prepaid or Converted to the date of
such prepayment or Conversion and amounts, if any, required to be paid pursuant
to Section 2.12 as a result of such prepayment or Conversion being made on such
date, (ii) to the extent the principal amount of Eurodollar Rate Advances are
prepaid, such Lender shall simultaneously make a Reference Rate Advance to the
Borrower on such date in an amount equal to the aggregate principal amount of
the Eurodollar Rate Advances prepaid to such Lender, and (iii) the right of the
Borrower to select Eurodollar Rate Advances from such Lender for any subsequent
Borrowing shall be suspended until such Lender giving notice referred to above
shall notify the Administrative Agent that the circumstances causing such
suspension no longer exist.

(e)       No Additional Right; Ratable Prepayment.  The Borrower shall have no
right to prepay any principal amount of any Advance except as provided in
Section 2.04(c) and this Section 2.05, and all notices given pursuant to this
Section 2.05 shall be irrevocable and binding upon the Borrower.  Each payment
of any Advance pursuant to this Section 2.05 shall be made in a manner such that
all Advances comprising part of the same Borrowing are paid in whole or ratably
in part other than Advances owing to a Defaulting Lender as provided in Section
2.17.

Section 2.06       Repayment of Advances; Mandatory Prepayment of Advances.  

(a)       Scheduled Maturity Date.  The Borrower shall repay to the
Administrative Agent for the ratable benefit of the Lenders the outstanding
principal amount of each Advance, together with any accrued interest on
the Commitment Termination Date or such earlier date pursuant to Section 7.02 or
Section 7.03.

(b)       Mandatory Prepayment of Advances.  Without duplication of any amounts
required to be paid and deposited under Section 2.05(b)(iii) above, in the event
of any Material Disposition by the Borrower or any of its Subsidiaries which is
a Disposition of Oil and Gas Properties that have a positive value in the most
recently delivered Engineering Report or in the Engineering Report evaluated for
the then effective Borrowing Base, within three Business Days after receipt of
the proceeds thereof, the Borrower shall prepay the outstanding Advances in an
amount equal to the least of (i) 100% of the Net Cash Proceeds resulting from
such Material Disposition, (ii) 100% of the value, if any, assigned to such Oil
and Gas Properties under the then effective Borrowing Base, as reasonably
determined by the Administrative Agent, and (iii) the principal amount of
Advances outstanding at such time; provided that, the prepayment under this
Section 2.06(b) shall not be required after the occurrence of the Junior Debt
Payoff.  For the avoidance of doubt, the prepayments required under this Section
2.06(b) shall not constitute nor be construed as a consent to any Disposition
that would not be permitted under the terms of this Agreement.

Section 2.07       Letters of Credit.

(a)       Commitment.    From time to time from the date of this Agreement until
30 days prior to the Commitment Termination Date, at the request of the
Borrower, the Issuing Lender shall, on the terms and



39

--------------------------------------------------------------------------------

 

 

conditions hereinafter set forth, issue, increase, or extend the Expiration Date
of, Letters of Credit for the account of the Borrower on any Business Day.  No
Letter of Credit will be issued, increased, or extended:

(i)        if such issuance, increase, or extension would cause the Letter of
Credit Exposure to exceed the lesser of (A) $15,000,000 and (B) the lesser of
(1) the aggregate Commitments at such time and (2) the Borrowing Base in effect
at such time minus, in each case under this clause (B), the sum of the aggregate
outstanding principal amount of all Advances at such time;

(ii)       if such Letter of Credit has an Expiration Date later than the
earlier of (A) one year after the date of issuance thereof (or, in the case of
any extension thereof, one year after the date of such extension) and (B) ten
days prior to the Commitment Termination Date;

(iii)      unless the Letter of Credit Documents are in form and substance
acceptable to the Issuing Lender in its sole discretion;

(iv)       unless such Letter of Credit is a standby letter of credit not
supporting the repayment of indebtedness for borrowed money of any Person;

(v)        unless the Borrower has delivered to the Issuing Lender a completed
and executed Letter of Credit Application; provided that, if the terms of any
such Letter of Credit Application conflicts with the terms of this Agreement,
the terms of this Agreement shall control;

(vi)       unless such Letter of Credit is governed by (A) the Uniform Customs
and Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or (B) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the Issuing Lender;

(vii)      if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing such Letter of Credit, or any Legal Requirement applicable to the
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Lender
shall prohibit, or request that the Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Lender is not
otherwise compensated hereunder) not in effect on the date hereof, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the date hereof and which the Issuing Lender in good faith
deems material to it;

(viii)     if the issuance of such Letter of Credit would violate one or more
policies of the Issuing Lender applicable to letters of credit generally;

(ix)       except as otherwise agreed by the Issuing Lender, if Letter of Credit
is to be denominated in a currency other than Dollars; or

(x)        a default of any Lender’s obligations to fund under Section 2.07(d)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
Issuing Lender has entered into satisfactory arrangements with the Borrower or
such Lender to eliminate the Issuing Lender's risk with respect to such Lender.



40

--------------------------------------------------------------------------------

 

 

(b)       Participations.    Upon (A) the date of the issuance or increase of a
Letter of Credit, and (B) the date hereof as to the deemed issuance of the
Existing Letters of Credit under Section 2.07(h), the Issuing Lender shall be
deemed to have sold to each other Lender having a Commitment and each other
Lender having a Commitment shall have been deemed to have purchased from the
Issuing Lender a participation in the related Letter of Credit Obligations equal
to such Lender's Pro Rata Share at such date and such sale and purchase shall
otherwise be in accordance with the terms of this Agreement.  The Issuing Lender
shall promptly notify each such participant Lender having a Commitment by
telephone or telecopy of each Letter of Credit issued, increased, or extended or
converted and the actual dollar amount of such Lender's participation in such
Letter of Credit.

(c)       Issuing.  Each Letter of Credit shall be issued, increased, or
extended pursuant to a Letter of Credit Application (or by telephone notice
promptly confirmed in writing by a Letter of Credit Application), given not
later than 10:00 a.m. (Dallas, Texas time) on the fifth Business Day before the
date of the proposed issuance, increase, or extension of the Letter of Credit,
and the Issuing Lender shall give to each other Lender prompt notice thereof by
telex, telephone or telecopy.  Each Letter of Credit Application shall be
delivered by facsimile or by mail specifying the information required therein;
provided that if such Letter of Credit Application is delivered by facsimile,
the Borrower shall follow such facsimile with an original by mail.  After the
Issuing Lender's receipt of such Letter of Credit Application (by facsimile or
by mail) and upon fulfillment of the applicable conditions set forth in
Article III, the Issuing Lender shall issue, increase, or extend such Letter of
Credit for the account of the Borrower.  Each Letter of Credit Application shall
be irrevocable and binding on the Borrower.

(d)       Reimbursement.  The Borrower hereby agrees to pay on demand to the
Issuing Lender an amount equal to any amount paid by the Issuing Lender under
any Letter of Credit.  In the event the Issuing Lender makes a payment pursuant
to a request for draw presented under a Letter of Credit and such payment is not
promptly reimbursed by the Borrower upon demand, the Issuing Lender shall give
the Administrative Agent notice of the Borrower's failure to make such
reimbursement and the Administrative Agent shall promptly notify each Lender
having a Commitment of the amount necessary to reimburse the Issuing
Lender.  Upon such notice from the Administrative Agent, each Lender shall
promptly reimburse the Issuing Lender for such Lender's Pro Rata Share of such
amount, and such reimbursement shall be deemed for all purposes of this
Agreement to be an Advance to the Borrower transferred at the Borrower's request
to the Issuing Lender.  If such reimbursement is not made by any Lender to the
Issuing Lender on the same day on which the Administrative Agent notifies such
Lender to make reimbursement to the Issuing Lender hereunder, such Lender shall
pay interest on its Pro Rata Share thereof to the Issuing Lender at a rate per
annum equal to the Federal Funds Rate.  The Borrower hereby unconditionally and
irrevocably authorizes, empowers, and directs the Administrative Agent and the
Lenders to record and otherwise treat such reimbursements to the Issuing Lender
as Reference Rate Advances under a Borrowing requested by the Borrower to
reimburse the Issuing Lender that have been transferred to the Issuing Lender at
the Borrower's request.

(e)       Obligations Unconditional.  The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation, the following
circumstances:

(i)        any lack of validity or enforceability of any Letter of Credit
Documents;

(ii)       any amendment or waiver of, or any consent to or departure from, any
Letter of Credit Documents;



41

--------------------------------------------------------------------------------

 

 

(iii)      the existence of any claim, set‑off, defense, or other right which
the Borrower may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Lender, or any other person or entity,
whether in connection with this Agreement, the transactions contemplated in this
Agreement or in any Letter of Credit Documents, or any unrelated transaction;

(iv)       any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid, or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(v)        payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or

(vi)       any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of the Borrower's rights under Section 2.07(f) below.

(f)       Liability of Issuing Lender.  The Borrower assumes all risks of the
acts or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its use of such Letter of Credit.  Neither the Issuing Lender nor any
of its officers or directors shall be liable or responsible for:

(i)        the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;

(ii)       the validity, sufficiency, or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent, or forged;

(iii)      payment by the Issuing Lender against presentation of documents which
do not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or

(iv)       any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit (INCLUDING THE ISSUING LENDER'S OWN
NEGLIGENCE),

except that the Borrower shall have a claim against the Issuing Lender, and the
Issuing Lender shall be liable to the Borrower, to the extent of any direct, as
opposed to consequential, damages suffered by the Borrower which a court
determines in a final, non-appealable judgment were caused by the Issuing
Lender's willful misconduct or gross negligence in determining whether documents
presented under a Letter of Credit comply with the terms of such Letter of
Credit.  In furtherance and not in limitation of the foregoing, the Issuing
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

(g)       Cash Collateral Account.

(i)        If the Borrower is required to deposit funds in the Cash Collateral
Account pursuant to Sections 2.04(c), 2.05(b), 2.17,  7.02(b), or 7.03(b), then
the Borrower and the Administrative Agent shall establish the Cash Collateral
Account and the Borrower shall execute any documents and agreements, including
the Administrative Agent's standard form assignment of deposit accounts, that
the Administrative



42

--------------------------------------------------------------------------------

 

 

Agent requests in connection therewith to establish the Cash Collateral Account
and grant the Administrative Agent a first priority security interest in such
account and the funds therein.  The Borrower hereby pledges to the
Administrative Agent and grants the Administrative Agent a security interest in
the Cash Collateral Account, whenever established, all funds held in the Cash
Collateral Account from time to time, and all proceeds thereof as security for
the payment of the Obligations.

(ii)       So long as no Default or Event of Default exists, (A) the
Administrative Agent may apply the funds held in the Cash Collateral Account
only to the reimbursement of any Letter of Credit Obligations, and (B) the
Administrative Agent shall release to the Borrower at the Borrower's written
request any funds held in the Cash Collateral Account in an amount up to but not
exceeding the excess, if any (immediately prior to the release of any such
funds), of the total amount of funds held in the Cash Collateral Account over
the Letter of Credit Exposure.  During the existence of any Default or Event of
Default, the Administrative Agent may apply any funds held in the Cash
Collateral Account to the Obligations in any order determined by the
Administrative Agent, regardless of any Letter of Credit Exposure that may
remain outstanding.  The Issuing Lender may in its sole discretion at any time
direct the Administrative Agent to release to the Borrower any funds held in the
Cash Collateral Account.

(iii)      The Administrative Agent shall exercise reasonable care in the
custody and preservation of any funds held in the Cash Collateral Account which
may bear interest or be invested in the Administrative Agent's reasonable
discretion and the Administrative Agent shall be deemed to have exercised such
care if such funds are accorded treatment substantially equivalent to that which
the Administrative Agent accords its own Property, it being understood that the
Administrative Agent shall not have any responsibility for taking any necessary
steps to preserve rights against any parties with respect to any such funds.

(h)       Existing Letters of Credit. The Issuing Lender, the Lenders and the
Borrower agree that effective as of the Effective Date, the Existing Letters of
Credit shall be deemed to have been issued and maintained under, and to be
governed by the terms and conditions of, this Agreement.

(i)       Defaulting Lender.  If, at any time, a Defaulting Lender exists
hereunder, then, at the request of the Issuing Lender subject to Section
2.17(c), the Borrower shall deposit funds with Administrative Agent into the
Cash Collateral Account an amount equal to such Defaulting Lender's Pro Rata
Share of the Letter of Credit Exposure.

Section 2.08       Fees.

(a)       Commitment Fees.    The Borrower agrees to pay to the Administrative
Agent for the account of each Lender having a Commitment a commitment fee in an
amount equal to the Applicable Margin on the daily Unused Commitment Amount of
such Lender, from the date of this Agreement until the Commitment Termination
Date; provided that, no commitment fee shall accrue on the Commitment of a
Defaulting Lender during the period such Lender remains a Defaulting
Lender.  The commitment fees shall be due and payable quarterly in arrears on
the last day of each March, June, September, and December commencing on June 30,
2010 and continuing thereafter through and including the Commitment Termination
Date.

(b)       Letter of Credit Fees.

(i)        Letter of Credit Fees.  Subject to Sections 2.17(c)(iii) and (iv),
 the Borrower agrees to pay (A) to the Administrative Agent for the pro rata
benefit of the Lenders having a Commitment a per annum letter of credit fee for
each Letter of Credit issued hereunder in an amount equal to the greater of (1)
Applicable Margin for Eurodollar Rate Advances times the daily maximum amount
available to be drawn



43

--------------------------------------------------------------------------------

 

 

under such Letter of Credit and (2) $750, and (B) to the Issuing Lender, a
fronting fee for each Letter of Credit equal to 0.25% per annum times on the
face amount of such Letter of Credit.  The fronting fee shall be payable
annually in advance on the date of the issuance of the Letter of Credit, and, in
the case of an increase or extension only, on the date of such increase or such
extension.  The fee set forth in (A) above shall be computed on a quarterly
basis in arrears and be due and payable on the last day of each March, June,
September, and December commencing June 30, 2010.

(ii)       The Borrower also agrees to pay to the Issuing Lender such other
usual and customary fees associated with any transfers, amendments, drawings,
negotiations or reissuances of any Letters of Credit.

(c)       Facility and Other Fees.  To the extent not otherwise included under
Section 2.08(a) and (b), the Borrower agrees to pay to the Administrative Agent
the fees required to be paid under the Fee Letters.

Section 2.09       Interest.

(a)       Applicable Interest Rates.  The Borrower shall pay interest on the
unpaid principal amount of each Advance made by each Lender from the date of
such Advance until such principal amount shall be paid in full, at the following
rates per annum:

(i)        Reference Rate Advances.  If such Advance is a Reference Rate
Advance, a rate per annum equal at all times to the Adjusted Reference Rate in
effect from time to time plus the Applicable Margin in effect from time to time,
payable quarterly in arrears on the last day of each calendar quarter and on the
date such Reference Rate Advance shall be paid in full.

(ii)       Eurodollar Rate Advances.  If such Advance is a Eurodollar Rate
Advance, a rate per annum equal at all times during the Interest Period for such
Advance to the Eurodollar Rate for such Interest Period plus the Applicable
Margin in effect from time to time, payable on the last day of such Interest
Period, and, in the case of six-month Interest Periods, on the day that occurs
during such Interest Period three months from the first day of such Interest
Period.

(b)       Usury Recapture.

(i)        If, with respect to any Lender, the effective rate of interest
contracted for under the Loan Documents, including the stated rates of interest
and fees contracted for hereunder and any other amounts contracted for under the
Loan Documents that are deemed to be interest, at any time exceeds the Maximum
Rate, then the outstanding principal amount of the loans made by such Lender
hereunder shall bear interest at a rate which would make the effective rate of
interest for such Lender under the Loan Documents equal the Maximum Rate until
the difference between the amounts which would have been due at the stated rates
and the amounts that were due at the Maximum Rate (the "Lost Interest") has been
recaptured by such Lender.

(ii)       If, when the loans made hereunder are repaid in full, the Lost
Interest has not been fully recaptured by such Lender pursuant to the preceding
paragraph, then, to the extent permitted by law, for the loans made hereunder by
such Lender the interest rates charged under Section 2.09 hereunder shall be
retroactively increased such that the effective rate of interest under the Loan
Documents was at the Maximum Rate since the effectiveness of this Agreement to
the extent necessary to recapture the Lost Interest not recaptured pursuant to
the preceding sentence and, to the extent allowed by law, the Borrower shall pay
to such Lender the amount of the Lost Interest remaining to be recaptured by
such Lender.



44

--------------------------------------------------------------------------------

 

 

(iii)        NOTWITHSTANDING the foregoing or any other term in this Agreement
and the Loan Documents to the contrary, it is the intention of each Lender and
the Borrower to conform strictly to any applicable usury laws.  Accordingly, if
any Lender contracts for, charges, or receives any consideration THAT
constitutes interest in excess of the Maximum Rate, then any such excess shall
be canceled automatically and, if previously paid, shall at such Lender's option
be applied to the outstanding amount of the ADVANCES made hereunder by such
Lender or be refunded to the Borrower.

Section 2.10       Payments and Computations.

(a)       Payment Procedures.  The Borrower shall make each payment under this
Agreement and under the Notes not later than 12:00 p.m. (noon)  (Dallas, Texas
time) on the day when due in Dollars to the Administrative Agent at the location
referred to in the Notes (or such other location as the Administrative Agent
shall designate in writing to the Borrower) in same day funds without deduction,
setoff, or counterclaim of any kind.  The Administrative Agent shall promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest or fees ratably (other than amounts payable solely to the
Administrative Agent, the Issuing Lender, or a specific Lender pursuant to
Section 2.08(c), 2.12, 2.13, 2.14, 8.05, or 9.07, but after taking into account
payments effected pursuant to Section 9.04) in accordance with each Lender's Pro
Rata Share to the Lenders for the account of their respective applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender or the Issuing Lender to such Lender for the account of its
applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement.

(b)       Computations.  All computations of interest and fees shall be made by
the Administrative Agent, on the basis of a year of 360 days for the actual
number of days (including the first day, but excluding the last day) occurring
in the period for which such interest or fees are payable.  Each determination
by the Administrative Agent of an interest rate or fee shall be conclusive and
binding for all purposes, absent manifest error.

(c)       Non‑Business Day Payments.  Whenever any payment shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

(d)       Administrative Agent Reliance.  Unless the Administrative Agent shall
have received written notice from the Borrower prior to the date on which any
payment is due to the Lenders that the Borrower shall not make such payment in
full, the Administrative Agent may assume that the Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such date an amount equal to the amount then due such Lender.  If and
to the extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender, together with
interest, for each day from the date such amount is distributed to such Lender
until the date such Lender repays such amount to the Administrative Agent, at
the Federal Funds Rate for such day.



45

--------------------------------------------------------------------------------

 

 

Section 2.11       Sharing of Payments, Etc.  If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set‑off, or otherwise) on account of the Advances or Letter of Credit
Obligations made by it in excess of its Pro Rata Share of payments on account of
the Advances or Letter of Credit Obligations obtained by all the Lenders (other
than as a result of a termination of a Defaulting Lender's Commitment under
Section 2.04(c)), such Lender shall notify the Administrative Agent and
forthwith purchase from the other Lenders such participations in the Advances
made by them or Letter of Credit Obligations held by them as shall be necessary
to cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such Lender's ratable share (according to the
proportion of (a) the amount of the participation sold by such Lender to the
purchasing Lender as a result of such excess payment to (b) the total amount of
such excess payment) of such recovery, together with an amount equal to such
Lender's ratable share (according to the proportion of (i) the amount of such
Lender's required repayment to the purchasing Lender to (ii) the total amount of
all such required repayments to the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered.  The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.11 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set‑off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.  The
provisions of this Section 2.11 shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Advances or
participations in Letter of Credit Exposure to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this Section 2.11 shall apply).

Section 2.12       Breakage Costs.  If (a) any payment of principal of any
Eurodollar Rate Advance or any Conversion of a Eurodollar Rate Advance is made
other than on the last day of the Interest Period for such Advance, whether as a
result of any payment or Conversion pursuant to Section 2.05, the acceleration
of the maturity of the Notes pursuant to Article VII, or otherwise, or (b) the
Borrower fails to make a principal or interest payment with respect to any
Eurodollar Rate Advance on the date such payment is due and payable, the
Borrower shall, within 10 days of any written demand sent by any Lender to the
Borrower through the Administrative Agent, pay to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional losses, out‑of‑pocket costs or expenses that it may reasonably
incur as a result of such payment or nonpayment, including, without limitation,
any loss (including loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Lender to fund or maintain such Advance.

Section 2.13       Increased Costs.  If any Change in Law shall (a) impose,
modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement reflected in the Eurodollar Rate) or the Issuing Lender; (b)
subject any Lender or the Issuing Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Advance made by it, or change the basis of
taxation of payments to such Lender or the Issuing Lender in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 2.14 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the Issuing Lender); or (c) impose on any Lender or the Issuing Lender
or the London interbank market any other condition, cost or expense affecting
this Agreement or Eurodollar Rate Advances made by such Lender or any Letter of
Credit or participation therein; and the result of any of the foregoing shall be
to increase the cost to such Lender of making or maintaining any Eurodollar
Advance (or of maintaining its obligation to make any such Advance), or to
increase the cost to such Lender



46

--------------------------------------------------------------------------------

 

 

or the Issuing Lender of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Lender hereunder (whether of principal, interest or
any other amount) then, within thirty (30) days after demand by such Lender or
the Issuing Lender, the Borrower will pay to such Lender or the Issuing Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender, as the case may be, for such additional costs
incurred or reduction suffered.   A certificate as to the amount of such
increased cost and detailing the calculation of such cost submitted to the
Borrower and the Administrative Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error.

(a)       Capital Adequacy.  If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender's holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or the Issuing Lender's capital or on the
capital of such Lender’s or the Issuing Lender's holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Advances
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by the Issuing Lender, to a level below that which such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender's holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender's policies and the policies of
such Lender’s or the Issuing Lender's holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender's holding company for any such reduction suffered.  A certificate as to
such amounts and detailing the calculation of such amounts submitted to the
Borrower by such Lender or the Issuing Lender shall be conclusive and binding
for all purposes, absent manifest error.  The Borrower shall pay such Lender or
the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within thirty (30) days after receipt thereof.

(b)       Letters of Credit.  If any Change in Law shall either (i) impose,
modify, or deem applicable any reserve, special deposit, or similar requirement
against letters of credit issued by, or assets held by, or deposits in or for
the account of, the Issuing Lender or (ii) impose on the Issuing Lender any
other condition regarding the provisions of this Agreement relating to the
Letters of Credit or any Letter of Credit Obligations, and the result of any
event referred to in the preceding clause (i) or (ii) shall be to increase the
cost to the Issuing Lender of issuing or maintaining any Letter of Credit (which
increase in cost shall be determined by the Issuing Lender's reasonable
allocation of the aggregate of such cost increases resulting from such event),
then, upon demand by the Issuing Lender, the Borrower shall pay to the Issuing
Lender, from time to time as specified by the Issuing Lender, additional amounts
which shall be sufficient to compensate the Issuing Lender for such increased
cost.  A certificate as to such increased cost incurred by the Issuing Lender,
as a result of any event mentioned in clause (i) or (ii) above, and detailing
the calculation of such increased costs submitted by the Issuing Lender to the
Borrower, shall be conclusive and binding for all purposes, absent manifest
error.

(c)       Delay in Requests.  Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section 2.13 shall not
constitute a waiver of such Lender’s or the Issuing Lender's right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section 2.13 for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).



47

--------------------------------------------------------------------------------

 

 

Section 2.14       Taxes.

(a)       No Deduction for Certain Taxes.  Any and all payments by or on account
of any obligation of the Borrower hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for taxes,
except as required by applicable law.  If any withholding or deduction of tax is
required by applicable Legal Requirement (as determined in the good faith
discretion of an applicable withholding Agent), then (i) to the extent such
taxes are Indemnified Taxes (including, for the avoidance of doubt, Other
Taxes), the sum payable by the Borrower shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Lender, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the applicable withholding
agent shall make such deductions and (iii) the applicable withholding agent
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with Legal Requirement.

(b)       Other Taxes.  Without limiting the provisions of clause (a) above, the
Borrower agrees to (i) pay any present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies which arise from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement, the Notes, or the other Loan Documents (hereinafter referred to as
"Other Taxes"), or (ii) or at the option of the Administrative Agent, to timely
reimburse the Administrative Agent,  or applicable Lender or Issuing Lender for
the payment of any Other Taxes.

(c)       Indemnification.  THE BORROWER INDEMNIFIES EACH LENDER, THE ISSUING
LENDER, AND THE ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF INDEMNIFIED TAXES OR
OTHER TAXES (INCLUDING, WITHOUT LIMITATION, ANY INDEMNIFIED TAXES OR OTHER TAXES
IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 2.14) PAID BY
SUCH LENDER, THE ISSUING LENDER, OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY
BE) AND ANY LIABILITY (INCLUDING INTEREST AND EXPENSES) ARISING THEREFROM OR
WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY ASSERTED.  EACH PAYMENT REQUIRED TO BE MADE BY THE BORROWER IN RESPECT
OF THIS INDEMNIFICATION SHALL BE MADE TO THE ADMINISTRATIVE AGENT FOR THE
BENEFIT OF ANY PARTY CLAIMING SUCH INDEMNIFICATION WITHIN 30 DAYS FROM THE DATE
THE BORROWER RECEIVES WRITTEN DEMAND THEREFOR FROM THE ADMINISTRATIVE AGENT ON
BEHALF OF ITSELF AS ADMINISTRATIVE AGENT, THE ISSUING LENDER, OR ANY SUCH
LENDER.

(d)       Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of
withholding.  Without limiting the generality of the foregoing, any Foreign
Lender shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable: (i) duly completed copies of Internal Revenue
Service Form W-8BEN (or W-8BEN-E, as applicable) claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party; (ii) duly completed copies of Internal Revenue Service Form W-8ECI, (iii)
in the



48

--------------------------------------------------------------------------------

 

 

case of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under section 881(c) of the Code, (x) a certificate to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of  Internal Revenue Service Form W-8BEN (or W-8BEN-E, as
applicable), or (v) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.  To the extent a Foreign Lender is not the
beneficial owner, such Foreign Lender shall deliver executed originals of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN (or W-8BEN-E, as
applicable), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable.

Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this Section 2.14(d), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

(e)       Treatment of Certain Refunds.  If the Administrative Agent, a Lender
or the Issuing Lender determines, in its reasonable discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.14, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.14 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or the Issuing
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Administrative Agent, such Lender or
the Issuing Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Issuing Lender in the
event the Administrative Agent, such Lender or the Issuing Lender is required to
repay such refund to such Governmental Authority.  This paragraph shall not be
construed to require the Administrative Agent, any Lender or the Issuing Lender
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.

Section 2.15       Designation of a Different Lending Office.  If any Lender
requests compensation under Section 2.13, or requires the Borrower to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.14, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its
Advances hereunder or



49

--------------------------------------------------------------------------------

 

 

to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.13 or 2.14, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

Section 2.16       Replacement of Lender.  If (i) any Lender requests
compensation under Section 2.13 or requires that the Borrower pay any additional
amount pursuant to Section 2.14,  (ii) any Lender suspends its obligation to
continue, or Convert Advances into, Eurodollar Rate Advances pursuant to Section
2.03(c)(ii) or Section 2.11, (iii) any Lender is a Defaulting Lender, or (iv)
any Lender is a Non-Consenting Lender (any such Lender, a "Subject Lender"),
then (A) in the case of a Defaulting Lender, the Administrative Agent may, upon
notice to the Subject Lender and the Borrower, require such Subject Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
Eligible Assignee may be another Lender, if a Lender accepts such assignment)
and (B) in the case of any Subject Lender, including a Defaulting Lender, the
Borrower may, upon notice to the Subject Lender and the Administrative Agent and
at the Borrower's sole cost and expense, require such Subject Lender to assign,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 9.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(A)       as to assignments required by the Borrower, the Borrower shall have
paid to the Administrative Agent the assignment fee specified in Section 9.06;

(B)       such Subject Lender shall have received payment of an amount equal to
the outstanding principal of its Advances and participations in outstanding
Letter of Credit Obligations, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.12) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Applicable
Borrower (in the case of all other amounts);

(C)       in the case of any such assignment resulting from a claim for
compensation under Section 2.13, such assignment will result in a reduction in
such compensation or payments thereafter;  

(D)       such assignment does not conflict with applicable Legal Requirements;
and

(E)       with respect to a Non-Consenting Lender, the proposed amendment,
waiver, consent or release with respect to this Agreement or any other Loan
Document has been approved by the Required Lenders and such amendment, waiver,
consent or release can be effected as a result of the assignment contemplated by
this Section.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Solely for purposes of effecting the assignment required for a
Defaulting Lender under this Section 2.15 and to the extent permitted under
applicable Legal Requirements, each Lender hereby designates and appoints the
Administrative Agent as true and lawful agent and attorney-in-fact, with full
power and authority, for and on behalf of and in the name of such Lender to
execute, acknowledge and deliver the Assignment and Acceptance required
hereunder if such Lender was a Defaulting Lender and such Lender shall be bound
thereby as fully and effectively as if such Lender had



50

--------------------------------------------------------------------------------

 

 

personally executed, acknowledged and delivered the same.  In lieu of the
Borrower or the Administrative Agent replacing a Defaulting Lender as provided
in this Section 2.16, the Borrower may terminate such Defaulting Lender's
Commitment as provided in Section 2.04.

Section 2.17       Payments and Deductions to a Defaulting Lender. 

(a)       If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.01(a), Section 2.07(d), or Section 2.10(d) then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid in cash.

(b)       If a Defaulting Lender as a result of the exercise of a set-off shall
have received a payment in respect of its outstanding Advances or pro rata share
of Letter of Credit Exposure which results in its outstanding Advances and share
of Letter of Credit Exposure being less than its Pro Rata Share of the aggregate
outstanding Advances and Letter of Credit Exposure, then no payments will be
made to such Defaulting Lender until such time as all amounts due and owing to
the Lenders have been equalized in accordance with each Lender’s respective pro
rata share of the aggregate outstanding Advances and Letter of Credit Exposure.
Further, if at any time prior to the acceleration or maturity of the Advances,
the Administrative Agent shall receive any payment in respect of principal of an
Advance or a Reimbursement Obligation while one or more Defaulting Lenders shall
be party to this Agreement, the Administrative Agent shall apply such payment
first to the Borrowings for which such Defaulting Lender(s) shall have failed to
fund its pro rata share until such time as such Borrowing(s) are paid in full or
each Lender (including each Defaulting Lender) is owed its Pro Rata Share of all
Advances then outstanding. After acceleration or maturity of the Advances,
subject to the first sentence of this Section 2.17(b), all principal will be
paid ratably as provided in Section 2.11.  

(c)       If any Letter of Credit Exposure exists at the time a Lender becomes a
Defaulting Lender then:

(i)        such Letter of Credit Exposure shall be automatically reallocated
among the Non-Defaulting Lenders in accordance with their respective Pro Rata
Share of such Defaulting Lender's share of the Letter of Credit Exposure (and
each Lender is deemed to have purchased and assigned such participation interest
in such reallocated portion of the Letter of Credit Exposure) but only to the
extent that (A) the sum of each Non-Defaulting Lender's outstanding Advances
plus its share of the Letter of Credit Exposure, after giving effect to the
reallocation provided herein, does not exceed the lesser of such Non-Defaulting
Lender's Pro Rata Share of the Borrowing Base and such Non-Defaulting Lender's
Commitment, and (B) the conditions set forth in Section 3.02 are satisfied at
such time; provided that, subject to Section 9.17, no such reallocation will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Lender or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender;

(ii)       if the reallocation described in clause (i) above cannot, or can only
partially, be effected, then the Borrower shall, within one Business Day
following notice by the Administrative Agent, cash collateralize such Defaulting
Lender’s share of the Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.07(g) for so long as such Letter of Credit
Exposure is outstanding;

(iii)      if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to this Section 2.17 then the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.08 (b) with respect to such Defaulting Lender’s Letter of



51

--------------------------------------------------------------------------------

 

 

Credit Exposure during the period such Defaulting Lender’s Letter of Credit
Exposure is cash collateralized;

(iv)       if the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.08(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Pro Rata Share;  

(v)        if any Defaulting Lender’s share of the Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to the preceding
provisions, then, without prejudice to any rights or remedies of the Issuing
Lender or any Lender hereunder, all letter of credit fees payable under
Section 2.08(b) with respect to such Defaulting Lender’s share of the Letter of
Credit Exposure shall be payable to the Issuing Lender until such Letter of
Credit Exposure is cash collateralized and/or reallocated.

(d)       In the event that the Administrative Agent, the Borrower and the
Issuing Lender each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then (i) the Letter
of Credit Exposure of the Lenders shall be readjusted to reflect the inclusion
of such Lender’s Commitment and on such date such Lender shall be deemed to have
purchased at par such of the Advances or participations in Letters of Credit of
the other Lenders as the Administrative Agent shall determine may be necessary
in order for such Lender to hold such Advances and Letter of Credit Exposure in
accordance with its Pro Rata Share, and (ii) if no Default exists, then any cash
collateral posted by the Borrower pursuant to clause (c)(ii) above with respect
to such Lender shall be returned to the Borrower.

ARTICLE III

CONDITIONS

Section 3.01       Conditions Precedent to Effectiveness.    The effectiveness
of this Agreement and the amendment and restatement of the Existing Credit
Agreement is subject to the conditions precedent that:

(a)       Documentation.  The Administrative Agent shall have received the
following duly executed by all the parties thereto, in form and substance
satisfactory to the Administrative Agent, and where applicable, in sufficient
copies for each Lender:

(i)        this Agreement, a Note payable to the order of each Lender in the
amount of its Commitment,  the Guaranties, the Pledge Agreements, the Security
Agreements, the Subordination and Intercreditor Agreement (as defined in this
Agreement prior to the Amendment No. 11 Effective Date), and new Mortgages or
reaffirmation of existing Mortgages which collectively (A) encumber at least 85%
of all of the Borrower's and its Restricted Subsidiaries' (including the Merger
Company's)  Proven Reserves and Oil and Gas Properties (other than the Proven
Reserves of Orion), and (B) encumber such percentage of Orion's Proven Reserves
and Oil and Gas Properties attributable to the Borrower's equity ownership
therein, and each of the other Loan Documents, and all attached exhibits and
schedules;

(ii)       a favorable opinion of the Borrower's and the Restricted
Subsidiaries' counsel dated as of the date of this Agreement and substantially
in the form of the attached Exhibit K, covering the matters discussed in such
Exhibit and such other matters as the Administrative Agent, on behalf of the
Lenders, may reasonably request;

(iii)      copies, certified as of the date of this Agreement by a Responsible
Officer of the Borrower of (A) the resolutions of the board of directors of the
General Partner, as general partner of the Borrower, approving the Loan
Documents to which the Borrower is a party and authorizing the entering



52

--------------------------------------------------------------------------------

 

 

into of Hedge Contracts, (B) the Partnership Agreement, (C) the certificate of
limited partnership of the Borrower duly certified by the Secretary of State of
the State of Texas, and (D) the limited liability company agreement of the
General Partner, (E) the certificate of formation of the General Partner duly
certified by the Secretary of State of the State of Texas, (F) all other
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement, the Note, and the other Loan
Documents;

(iv)       certificates of a Responsible Officer of the Borrower certifying the
names and true signatures of the officers authorized to sign this Agreement, the
Notes, Notices of Borrowing, Notices of Conversion or Continuation, and the
other Loan Documents and Hedge Contracts to which the Borrower is a party;

(v)        copies, certified as of the date of this Agreement by a Responsible
Officer or the secretary or an assistant secretary of each Restricted
Subsidiary (including the Merger Company, after giving effect to the Merger)  of
(A) the resolutions of the board of directors or managers (or other applicable
governing body) of such Restricted Subsidiary approving the Loan Documents to
which it is a party and authorizing the entering into of Hedge Contracts,
(B) the articles or certificate (as applicable) of incorporation (or
organization) of such Restricted Subsidiary certified by the Secretary of State
for the state of organization, (C) the bylaws or other governing documents of
such Restricted Subsidiary, and (D) all other documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
the Guaranty, the Security Instruments, and the other Loan Documents and Hedge
Contracts to which such Restricted Subsidiary is a party;

(vi)       a certificate of a Responsible Officer of each Restricted Subsidiary
certifying the names and true signatures of officers of such Restricted
Subsidiary authorized to sign the Guaranty, Security Instruments and the other
Loan Documents and Hedge Contracts to which such Restricted Subsidiary is a
party;

(vii)      certificates of good standing for the Borrower, the General Partner,
and each Restricted Subsidiary in each state in which each such Person is
organized or qualified to do business, which certificate shall be (A) dated a
date not sooner than 14 days prior to the date of this Agreement or (B)
otherwise effective on the Effective Date;

(viii)     a certificate dated as of the date of this Agreement from the
Responsible Officer of the Borrower stating that (A) all representations and
warranties of the Borrower set forth in this Agreement are true and correct in
all material respects as of such date (except in the case of representations and
warranties that are made solely as of an earlier date or time, which
representations and warranties shall be true and correct in all material
respects as of such earlier date or time); (B) no Default has occurred and is
continuing; and (C) the conditions in clauses (a), (b), (c), and (h) – (n) of
this Section 3.01 have been met;

(ix)       appropriate UCC‑1  and UCC-3 Financing Statements covering the
Collateral for filing with the appropriate authorities and any other documents,
agreements or instruments necessary to create an Acceptable Security Interest in
such Collateral;

(x)        certificates evidencing the Equity Interests required in connection
with the Pledge Agreements and powers executed in blank for each such
certificate;

(xi)       insurance certificates naming the Administrative Agent loss payee or
additional insured, as applicable, and evidencing insurance that meet the
requirements of this Agreement and the Security Instruments, and that are
otherwise satisfactory to the Administrative Agent;



53

--------------------------------------------------------------------------------

 

 

(xii)      the initial Engineering Report dated effective a date acceptable to
the Administrative Agent;

(xiii)     a certificate of the chief financial officer of the Borrower, in form
and substance reasonably satisfactory to the Administrative Agent, attesting to
the Solvency (i) of the Borrower and its Restricted Subsidiaries (other than the
Merger Company), taken as a whole, immediately before giving effect to the
Transactions, and (ii) of the Borrower and its Restricted Subsidiaries
(including the Merger Company), taken as a whole, immediately after giving
effect to the Transactions; and

(xiv)      such other documents, governmental certificates, agreements and lien
searches as the Administrative Agent or any Lender may reasonably request.

(b)       Payment of Fees.  On or prior to the date of this Agreement, the
Borrower shall have paid the fees required by Section 2.08(c) and all costs and
expenses that have been invoiced and are payable pursuant to Section 9.04.

(c)       Delivery of Financial Statements.  The Administrative Agent and the
Lenders shall have received true and correct copies of (i)  satisfactory audited
consolidated financial statements for the Borrower and its Subsidiaries for the
fiscal years 2007 and 2008, and interim unaudited financial statements for each
fiscal quarter ended since the last audited financial statements, (ii)
satisfactory audited consolidated financial statements for the Merger Company
and its subsidiaries for the three fiscal years most recently ended for which
financial statements are available and interim unaudited financial statements
for each quarterly period ended since the last audited financial statements for
which financial statements are available, (iii) pro forma consolidated financial
statements for the Borrower and its Subsidiaries for the four-quarter period
most recently ended prior to the Effective Date for which financial statements
are available giving pro forma effect to the Transactions and a pro forma
balance sheet of the Borrower and its Subsidiaries as of the Effective Date
giving pro forma effect to the Transactions and (iv) projections prepared by
management of balance sheets, income statements and cashflow statements of the
Borrower and its Subsidiaries, which will be quarterly for the first year after
the Effective Date and annually thereafter until the Maturity Date (and which
projections shall not be inconsistent with information provided to the
Administrative Agent prior to February 19, 2010).

(d)       Security Instruments.  The Administrative Agent shall have received
all appropriate evidence required by the Administrative Agent and the Lenders in
their sole discretion necessary to determine that the Administrative Agent (for
its benefit and the benefit of the Secured Parties) shall have an Acceptable
Security Interest in the Collateral (which shall include at least 85% of all of
the Borrower's and its Restricted Subsidiaries' Proven Reserves and Oil and Gas
Properties (as set forth in the Independent Engineering Report dated as of
January 1, 2010 covering Oil and Gas Properties of the Borrower and its
Subsidiaries (excluding the Merger Company)  and the Independent Engineering
Report dated as of February 1, 2010 prepared by T.J. Smith covering Oil and Gas
Properties of the Merger Company and its Subsidiaries)) and that all actions or
filings necessary to protect, preserve and validly perfect such Liens have been
made, taken or obtained, as the case may be, and are in full force and effect.

(e)       Title.  The Administrative Agent shall be satisfied in its sole
discretion with the title to the Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries and that such Oil and Gas Properties constitute at least
70% of the present value of the Proven Reserves categorized as "total proved" of
the Borrower and its Restricted Subsidiaries as determined by the Administrative
Agent in its sole discretion.

(f)       Environmental.  The Administrative Agent shall have received
such  environmental assessments or other reports as it may reasonably require
and shall be satisfied with the condition of the Oil and Gas Properties with
respect to the Borrower's compliance with Environmental Laws.



54

--------------------------------------------------------------------------------

 

 

(g)       No Default.  No Default shall have occurred and be continuing.

(h)       Representations and Warranties.  The representations and warranties
contained in Article IV hereof and in each other Loan Document shall be true and
correct in all material respects as of the Effective Date (except in the case of
representations and warranties which are made solely as of an earlier date or
time, which representations and warranties shall be true and correct in all
material respects as of such earlier date or time); provided that, in any event,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof.

(i)       Material Adverse Change.  Since December 31, 2008, there shall not
having occurred (A) any material adverse condition or material adverse change in
or affecting, or the occurrence of any circumstance or condition that could
reasonably be expected to result in a material adverse change in, or have a
material adverse effect on, the business, operations, condition (financial or
otherwise), assets, liabilities (whether actual or contingent) or prospects of
the Borrower and its Subsidiaries, taken as a whole or the Merger Company and
its Subsidiaries, taken as a whole, except to the extent any such change or
event is disclosed in public filings made by the Merger Company with the
Securities and Exchange Commission since such date but prior to February 19,
2010 (including any such disclosure in respect of the nature, magnitude or
consequences of such change or event) or (B) any event or occurrence that is
reasonably likely to prevent or materially delay the consummation of the
Merger.  Furthermore, (1) no event or circumstance that could cause a "Target
Material Adverse Effect" as defined in the Merger Agreement, shall have
occurred, and (2) the Administrative Agent shall not have become aware since
February 19, 2010 of any material information or other matter that is
inconsistent in a material and adverse manner with any due diligence,
information or matter (including any financial information and projections
previously delivered to the Administrative Agent) disclosed or known to the
Administrative Agent prior to February 19, 2010.

(j)       No Proceeding or Litigation; No Injunctive Relief.  No action, suit,
investigation or other proceeding (including, without limitation, the enactment
or promulgation of a statute or rule) by or before any arbitrator or any
Governmental Authority shall be threatened or pending and no preliminary or
permanent injunction or order by a state or federal court shall have been
entered (i) in connection with (A) any of the Oil and Gas Properties or other
Properties of the Borrower and its Restricted Subsidiaries or (B) this Agreement
or any transaction contemplated hereby, (ii) in connection with the Acquisition
or any other portion of the Transactions, or (iii) which, in any case, in the
judgment of the Administrative Agent, could reasonably be expected to result in
a Material Adverse Change.

(k)       Consents, Licenses, Approvals, etc.  The Administrative Agent shall
have received true copies (certified to be such by the Borrower or other
appropriate party) of all consents, licenses and approvals required in
accordance with applicable Legal Requirements, or in accordance with any
document, agreement, instrument or arrangement to which the Borrower,  or any
the Restricted Subsidiary is a party, in connection with the execution,
delivery, performance, validity and enforceability of this Agreement,  the other
Loan Documents, and the Merger Agreement.  In addition, the Borrower and each
Restricted Subsidiary shall have all such material consents, licenses and
approvals required in connection with the continued operation of the Borrower or
any Restricted Subsidiary,  and such approvals shall be in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority which would restrain,
prevent or otherwise impose adverse conditions on this Agreement and the actions
contemplated hereby, including the Transactions.

(l)       Material Contracts.  The Borrower shall have delivered to the
Administrative Agent copies of all material contracts, agreements, or
instruments listed on Schedule 4.19.



55

--------------------------------------------------------------------------------

 

 

(m)      Notice of Borrowing.  The Administrative Agent shall have received a
Notice of Borrowing from the Borrower in the form of Exhibit F, with appropriate
insertions and executed by a duly authorized Responsible Officer of the
Borrower.

(n)       Subordinated Facility.  The Administrative Agent shall have received
evidence satisfactory to it that the Subordinated Credit Agreement has been
amended to conform the covenants set forth therein to be consistent with the
changes to the covenants effected by this Agreement.

(o)       Equity Commitment.  The Administrative Agent shall have received
evidence satisfactory to it that Denham (or such other holder of common equity
of the Borrower acceptable to the Administrative Agent) has made,
contemporaneously with the initial funding hereunder, the Denham Equity
Investment.

(p)       Payment or Assignment of Other Debt.  The Administrative Agent shall
have received evidence satisfactory to it that, contemporaneously with the
initial funding hereunder, either (i) the Fortis Assignment is effective or (ii)
the Merger Company Debt shall have been paid in full and the Administrative
Agent shall have received “pay-off” letters in form and substance reasonably
satisfactory to the Administrative Agent with respect to such Debt evidencing
such payment in full and the termination of any commitments to lend in
connection therewith; and arrangements satisfactory to the Administrative Agent
shall have been made for the termination and release of all Liens securing such
Debt.

(q)       Merger.  The Merger shall have been, or shall contemporaneously with
the Effective Date be, consummated substantially pursuant to the terms of the
Merger Agreement.  Furthermore, the Administrative Agent shall have received (i)
a true and complete copy of the Merger Agreement and each other agreement,
instrument, or document executed by the Borrower or any of its Subsidiaries or
any of their Responsible Officers at any time in connection with the Merger
Agreement on or before the date hereof, certified as such by the Borrower, and
(ii) evidence of all consents and approvals received pursuant to the Merger
Agreement.

(r)       Availability.  The Administrative Agent shall be satisfied that as of
the Effective Date, after giving effect to Transactions, the aggregate Unused
Commitment Amount is greater than or equal to 10% of the lesser of the Borrowing
Base and the aggregate Commitments in effect on the Effective Date.

(s)       Hedging Agreements.  Schedule 4.20 shall have set forth therein a
complete list of all Hedge Contracts in effect on the Effective Date unless
otherwise agreed by the Administrative Agent in its reasonable discretion.  The
Borrower shall have entered into Hedge Contracts to effect the hedge positions
for the volumes, years and forecasted production set forth in Schedule 4.20.

(t)       Corporate Structure.  The corporate and capital structure of the
Borrower and its Subsidiaries upon the Effective Date, after giving effect to
the Transactions, shall be reasonably satisfactory to the Administrative Agent.

(u)       USA Patriot Act.  The Administrative Agent shall have received all
documentation and other information that is required by regulatory authorities
under applicable "know your customer" and anti-money-laundering rules and
regulations, including, without limitation, the Patriot Act.

(v)       Use of Proceeds.  The Administrative Agent shall be satisfied that as
of the Effective Date, the proceeds of the initial funding hereunder and the
proceeds of the cash equity contribution required under clause (o) above shall
be applied as detailed by the Borrower to the Administrative Agent prior to the
Effective Date.



56

--------------------------------------------------------------------------------

 

 

Section 3.02       Conditions Precedent to All Borrowings.  The obligation of
each Lender to make an Advance on the occasion of each Borrowing and of the
Issuing Lender to issue, increase, or extend any Letter of Credit and of any
reallocation of Letter of Credit Exposure provided in Section 2.17(c)(i), shall
be subject to the further conditions precedent that on the date of such
Borrowing or the date of the issuance, increase, or extension of such Letter of
Credit or the date of such reallocation:

(a)       the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing, Notice of Conversion or Continuation, or Letter
of Credit Application and the acceptance by the Borrower of the proceeds of such
Borrowing or the issuance, increase, or extension of such Letter of Credit shall
constitute a representation and warranty by the Borrower or the reallocation of
the Letter of Credit Exposure that on the date of such Borrowing or on the date
of such issuance, increase, or extension of such Letter of Credit or the date of
such reallocation, as applicable, such statements are true):

(i)        all representations and warranties contained in Article IV of this
Agreement and the representations and warranties contained in the Security
Instruments, the Guaranties, and each of the other Loan Documents are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such Borrowing or the date of the issuance, increase, or extension of such
Letter of Credit, before and after giving effect to such Borrowing or to the
issuance, increase, or extension of such Letter of Credit and to the application
of the proceeds from such Borrowing, as though made on and as of such date
(except in the case of representations and warranties which are made solely as
of an earlier date or time, which representations and warranties shall be true
and correct in all material respects as of such earlier date or time, except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof);

(ii)       no Default has occurred and is continuing or would result from such
Borrowing or from the application of the proceeds therefrom, or would result
from the issuance, increase, or extension of such Letter of Credit; and

(iii)      at all times prior to the occurrence of the Junior Debt Payoff, the
Borrower has certified to the Administrative Agent that the incurrence of such
Borrowing or the issuance, increase or extension of such Letter of Credit would
not cause the sum of (A) the aggregate outstanding principal amount of all
Advances hereunder plus (B) the aggregate Letter of Credit Exposure at such time
to exceed the then effective First Lien Cap (as defined in the Intercreditor
Agreement).

(b)       the Administrative Agent shall have received such other approvals,
opinions, or documents as any Lender through the Administrative Agent may
reasonably request.

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit and each reallocation of Letter of
Credit Exposure shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in this Section
3.02. 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants as follows:

Section 4.01       Existence; Restricted Subsidiaries.  The Borrower is (a) a
limited partnership duly organized and validly existing under the laws of Texas
and (b) in good standing and qualified to do business



57

--------------------------------------------------------------------------------

 

 

as a foreign corporation in each jurisdiction where its ownership or lease of
Property or conduct of its business requires such qualification.  Each
Restricted Subsidiary of the Borrower is (i) duly organized, validly existing,
and in good standing (if applicable) under the laws of its jurisdiction of
formation and (ii) in good standing and qualified to do business as a foreign
corporation or other foreign business entity in each jurisdiction where its
ownership or lease of Property or conduct of its business requires such
qualification.  As of the date of this Agreement, the Borrower has no
Subsidiaries other than listed on Schedule 4.01 and the Borrower owns no other
Equity Interests in any Person except in such Subsidiaries and otherwise as set
forth in Schedule 4.01.

Section 4.02       Power.  The execution, delivery, and performance by the
Borrower and by each Restricted Subsidiary of this Agreement, the Notes, and the
other Loan Documents to which it is a party, and the Merger Agreement and the
consummation of the transactions contemplated hereby and thereby, including the
Transactions, (a) are within the Borrower's and such Restricted Subsidiaries'
governing powers, (b) have been duly authorized by all necessary governing
action, (c) do not contravene (i) the Borrower's or any Restricted
Subsidiary's certificate or articles of incorporation or formation, limited
partnership agreement, bylaws, limited liability company agreement, or other
similar governance documents or (ii) any law or any contractual restriction
binding on or affecting the Borrower or any Restricted Subsidiary, and (d) will
not result in or require the creation or imposition of any Lien prohibited by
this Agreement.  At the time of each Advance and the issuance, extension or
increase of a Letter of Credit, such Advance and such Letter of Credit, and the
use of the proceeds of such Advance and such Letter of Credit, will be within
the Borrower's governing powers, will have been duly authorized by all necessary
partnership action, will not contravene (i) the Borrower's certificate of
limited partnership, limited partnership agreement, or other organizational
documents, or (ii) any law or any contractual restriction binding on or
affecting the Borrower and will not result in or require the creation or
imposition of any Lien prohibited by this Agreement.

Section 4.03       Authorization and Approvals.  No consent, order,
authorization, or approval or other action by, and no notice to or filing with,
any Governmental Authority or any other Person is required for the due
execution, delivery, and performance by the Borrower of this Agreement, the
Notes, or the other Loan Documents to which the Borrower is a party, or the
Merger Agreement, or by each Restricted Subsidiary of its Guaranty or the other
Loan Documents to which it is a party or the consummation of the transactions
contemplated thereby, including the Transactions, except for (a) the filing of
UCC-1 Financing Statements and the Mortgages in the state and county filing
offices and (b) those consents and approvals that have been obtained or made on
or prior to the date of this Agreement and that are in full force and
effect.  At the time of each Borrowing and each issuance, increase or extension
of a Letter of Credit, no authorization or approval or other action by, and no
notice to or filing with, any Governmental Authority will be required for such
Borrowing or such issuance, increase or extension of such Letter of Credit or
the use of the proceeds of such Borrowing or such Letter of Credit, except for
(i) the filing of any additional UCC-1 Financing Statements and the Mortgages in
the state and county filing offices and (ii) those consents and approvals that
have been obtained or made on or prior to the date of such Borrowing, which are,
as of the date of such Borrowing, in full force and effect.

Section 4.04       Enforceable Obligations.  This Agreement, the Notes, and the
other Loan Documents to which the Borrower is a party have been duly executed
and delivered by the Borrower and the other Loan Documents to which each
Restricted Subsidiary is a party have been duly executed and delivered by
such Restricted Subsidiary.  Each Loan Document is the legal, valid, and binding
obligation of the Borrower and each Restricted Subsidiary  that is a party to
it, enforceable against the Borrower and each such Restricted Subsidiary in
accordance with its terms, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium, or similar law
affecting creditors' rights generally and by general principles of equity.



58

--------------------------------------------------------------------------------

 

 

Section 4.05       Financial Statements.

(a)       The Borrower has delivered to the Administrative Agent and the Lenders
copies of the Financial Statements, and the Financial Statements are accurate
and complete in all material respects and present fairly in all material
respects the consolidated financial condition of Borrower and its Subsidiaries
as of their respective dates and for their respective periods in accordance with
GAAP.  All projections, estimates, and pro forma financial information furnished
by the Borrower, whether pursuant to financial statements or in connection with
other information delivered to any Lender or the Administrative Agent, were
prepared on the basis of assumptions, data, information, tests, or conditions
believed to be reasonable at the time such projections, estimates, and pro forma
financial information were made in light of current and foreseeable conditions
(it being understood that projections as to future events are not to be viewed
as facts and that actual results may differ from projected results).

(b)       Since December 31, 2008, no event or circumstance that could cause a
Material Adverse Change has occurred.

Section 4.06       True and Complete Disclosure.  All factual information
(excluding estimates) heretofore or contemporaneously furnished by or on behalf
of the Borrower or any of its Restricted Subsidiaries in writing to any Lender
or the Administrative Agent for purposes of or in connection with this
Agreement, any other Loan Document or any transaction contemplated hereby or
thereby is, and all other such factual information hereafter furnished by or on
behalf of the Borrower and its Restricted Subsidiaries in writing to the
Administrative Agent or any of the Lenders shall be, true and accurate in all
material respects on the date as of which such information is dated or certified
and does not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements contained therein not
misleading at such time.

Section 4.07       Litigation; Compliance with Laws.

(a)       There is no pending or, to the knowledge of the Borrower, threatened
action or proceeding affecting the Borrower or any of its Restricted
Subsidiaries before any court, Governmental Authority or arbitrator that could
reasonably be expected to cause a Material Adverse Change or which purports to
affect the legality, validity, binding effect or enforceability of this
Agreement, any Note, or any other Loan Document.  Additionally, there is no
pending or, to the best knowledge of the Borrower, threatened action or
proceeding instituted against the Borrower or any of its Restricted Subsidiaries
which seeks to adjudicate the Borrower or any of its Restricted Subsidiaries as
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its Property.

(b)       The Borrower and its Restricted Subsidiaries have complied in all
material respects with all material statutes, rules, regulations, orders, and
restrictions of any Governmental Authority having jurisdiction over the conduct
of their respective businesses or the ownership of their respective Property.
 The offer, sale, and issuance of all outstanding Equity Interests in the
Borrower have been made in compliance with all applicable Legal Requirements,
including without limitation federal and state Legal Requirements relating to
the offer and sale of securities.

Section 4.08       Use of Proceeds.  The proceeds of the Advances will be used
by the Borrower for the purposes described in Section 5.09.  The Borrower is not
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U).  No proceeds of any
Advance will be used to purchase or carry any margin stock in violation of
Regulation T, U or X.



59

--------------------------------------------------------------------------------

 

 

Section 4.09       Investment Company Act.  Neither the Borrower nor any of its
Restricted Subsidiaries is an "investment company" or a company "controlled" by
an "investment company" within the meaning of the Investment Company Act of
1940, as amended.

Section 4.10       Taxes.

(a)       Reports and Payments.  All Returns (as defined below in clause (c) of
this Section) required to be filed by or on behalf of the Borrower, its
Restricted Subsidiaries, or any member of the Controlled Group (hereafter
collectively called the "Tax Group") have been duly filed on a timely basis or
appropriate extensions have been obtained,  except where the failure to so file
would not be reasonably expected to cause a Material Adverse Change and such
Returns are and will be true, complete, and correct in all material respects;
and all Taxes shown to be payable on the Returns or on subsequent assessments
with respect thereto will have been paid in full on a timely basis, and no other
Taxes will be payable by the Tax Group with respect to items or periods covered
by such Returns, except in each case to the extent of (i) reserves reflected in
the Interim Financial Statements or (ii) taxes that are being contested in good
faith.  The reserves for accrued Taxes reflected in the financial statements
delivered to the Lenders under this Agreement are adequate in the aggregate for
the payment of all unpaid Taxes, whether or not disputed, for the period ended
as of the date thereof and for any period prior thereto, and for which the Tax
Group may be liable in its own right, as withholding agent or as a transferee of
the assets of, or successor to, any Person.

(b)       Taxes Definition.  "Taxes" in this Section 4.10 shall mean all taxes,
charges, fees, levies, or other assessments imposed by any federal, state,
local, or foreign taxing authority, including without limitation, income, gross
receipts, excise, real or personal property, sales, occupation, use, service,
leasing, environmental, value added, transfer, payroll, and franchise taxes (and
including any interest, penalties, or additions to tax attributable to or
imposed on with respect to any such assessment).

(c)       Returns Definition.  "Returns" in this Section 4.10 shall mean any
federal, state, local, or foreign report, estimate, declaration of estimated
Tax, information statement or return relating to, or required to be filed in
connection with, any Taxes, including any information return or report with
respect to backup withholding or other payments of third parties.

Section 4.11       Pension Plans.  All Plans are in compliance in all material
respects with all applicable provisions of ERISA.  No Termination Event has
occurred with respect to any Plan, and each Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code.  No "accumulated funding deficiency" (as defined in
Section 302 of ERISA) has occurred and there has been no excise tax imposed
under Section 4971 of the Code.  No Reportable Event has occurred with respect
to any Multiemployer Plan, and each Multiemployer Plan has complied with and
been administered in all material respects with applicable provisions of ERISA
and the Code.  The present value of all benefits vested under each Plan (based
on the assumptions used to fund such Plan) did not, as of the last annual
valuation date applicable thereto, exceed the value of the assets of such Plan
allocable to such vested benefits.  Neither the Borrower nor any member of the
Controlled Group has had a complete or partial withdrawal from any Multiemployer
Plan for which there is any withdrawal liability.  As of the most recent
valuation date applicable thereto, neither the Borrower nor any member of the
Controlled Group would become subject to any liability under ERISA if the
Borrower or any member of the Controlled Group has received notice that any
Multiemployer Plan is insolvent or in reorganization.  Based upon GAAP existing
as of the date of this Agreement and current factual circumstances, the Borrower
has no reason to believe that the annual cost during the term of this Agreement
to the Borrower or any member of the Controlled Group for post-retirement
benefits to be provided to the current and former employees of the Borrower or
any member of the Controlled Group under Plans that are welfare benefit plans
(as defined in Section 3(1) of ERISA) could, in the aggregate, reasonably be
expected to cause a Material Adverse Change.



60

--------------------------------------------------------------------------------

 

 

Section 4.12       Condition of Property; Casualties.  Each of the Borrower and
its Restricted Subsidiaries has good and defensible title to, or a valid
leasehold interest in, or has the right to use pursuant to valid licenses, all
of its Oil and Gas Properties as is customary in the oil and gas industry in all
material respects, free and clear of all Liens, except for Permitted Liens.  The
material Properties owned or leased by the Borrower or any of its Restricted
Subsidiaries in the continuing operations of the Borrower and each of its
Restricted Subsidiaries are in good repair, working order and operating
condition (subject to normal wear and tear).  Since December 31, 2008, neither
the business nor the material Properties of the Borrower and each of its
Restricted Subsidiaries (other than the Properties of the Merger Company), taken
as a whole, has been materially and adversely affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of Property or cancellation of
contracts, Permits, or concessions by a Governmental Authority, riot, activities
of armed forces, or acts of God or of any public enemy.  Since December 31,
2008, neither the business nor the material properties of the Merger Company and
its Subsidiaries, taken as a whole, has been materially and adversely affected
as a result of any fire, explosion, earthquake, flood, drought, windstorm,
accident, strike or other labor disturbance, embargo, requisition or taking of
Property or cancellation of contracts, Permits, or concessions by a Governmental
Authority, riot, activities of armed forces, or acts of God or of any public
enemy except to the extent any such change or event is disclosed in public
filings made by the Merger Company with the Securities and Exchange Commission
since such date but prior to February 19, 2010 (including any such disclosure in
respect of the nature, magnitude or consequences of such change or event) and no
event or circumstance that could cause a "Target Material Adverse Effect" as
defined in the Merger Agreement has have occurred.  Since the Effective Date,
neither the business nor the material Properties of the Borrower and each of its
Restricted Subsidiaries, taken as a whole, has been materially and adversely
affected as a result of any fire, explosion, earthquake, flood, drought,
windstorm, accident, strike or other labor disturbance, embargo, requisition or
taking of Property or cancellation of contracts, Permits, or concessions by a
Governmental Authority, riot, activities of armed forces, or acts of God or of
any public enemy. 

Section 4.13       No Burdensome Restrictions; No Defaults.

(a)       Neither the Borrower nor any of its Restricted Subsidiaries is a party
to any indenture, loan, or credit agreement or any lease or other agreement or
instrument or subject to any charter or corporate restriction or provision of
applicable law or governmental regulation that could reasonably be expected to
cause a Material Adverse Change.  Neither the Borrower nor any of its Restricted
Subsidiaries is in default in any material respect under or with respect to any
contract, agreement, lease, or other instrument to which the Borrower or any
Restricted Subsidiary is a party.  Neither the Borrower nor any of its
Restricted Subsidiaries has received any notice of default under any material
contract, agreement, lease, or other instrument to which the Borrower or such
Restricted Subsidiary is a party.

(b)       No Default has occurred and is continuing.

Section 4.14       Environmental Condition.

(a)       Permits, Etc.  The Borrower and its Restricted Subsidiaries (i) have
obtained all Environmental Permits required under Environmental Law for the
ownership and operation of their respective Properties and the conduct of their
respective businesses; (ii) have at all times been and are in material
compliance with all terms and conditions of such Permits and with all other
material requirements of applicable Environmental Laws; (iii) have not received
notice of any outstanding material violation or alleged violation of any
Environmental Law or Permit; and (iv) are not subject to any actual, pending or
to the Borrower's knowledge, threatened Environmental Claim, that could
reasonably be expected to cause a Material Adverse Change.



61

--------------------------------------------------------------------------------

 

 

(b)       Certain Liabilities.  To the Borrower's actual knowledge, none of the
present or previously owned, leased or operated Property of the Borrower or any
Restricted Subsidiary, wherever located, (i) has been placed on or proposed to
be placed on the National Priorities List, the Comprehensive Environmental
Response Compensation Liability Information System list, or their state or local
analogs, or have been otherwise investigated, designated, listed, or identified
as a potential site for removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws; (ii) is
subject to a Lien, arising under or in connection with any Environmental Laws,
that attaches to any revenues or to any Property owned, leased or operated by
the Borrower or any of its Restricted Subsidiaries, wherever located, that could
reasonably be expected to cause a Material Adverse Change; or (iii) has been the
site of any Release of Hazardous Substances or Hazardous Wastes from present or
past operations that has caused at the site or at any third‑party site any
condition that has resulted in or could reasonably be expected to result in the
need for Response that would cause a Material Adverse Change.

(c)       Certain Actions.  Without limiting the foregoing, (i) all necessary
notices have been properly filed, and no further action  is required under
current Environmental Law as to each Response or other restoration or remedial
project undertaken by the Borrower or its Restricted Subsidiaries on any of
their presently or formerly owned, leased or operated Property and (ii) there
are no facts, circumstances, conditions or occurrences with respect to any
Property owned, leased or operated by the Borrower or any of its Restricted
Subsidiaries that could reasonably be expected to form the basis of an
Environmental Claim under Environmental Laws that could reasonably be expected
to result in a Material Adverse Change.

Section 4.15       Permits, Licenses, Etc.  The Borrower and its Restricted
Subsidiaries possess all authorizations, Permits, licenses, patents, patent
rights or licenses, trademarks, trademark rights, trade names rights and
copyrights which are material to the conduct of their business.  The Borrower
and its Restricted Subsidiaries manage and operate their business in all
material respects in accordance with all applicable Legal Requirements and good
industry practices.

Section 4.16       Gas Contracts.  Neither the Borrower nor any of its
Restricted Subsidiaries, as of the date hereof, (a) is obligated in any material
respect by virtue of any prepayment made under any contract containing a
"take-or-pay" or "prepayment" provision or under any similar agreement to
deliver Hydrocarbons produced from or allocated to any of the Borrower's and its
Restricted Subsidiaries' Oil and Gas Properties at some future date without
receiving full payment therefor at the time of delivery or (b) except as has
been disclosed to the Administrative Agent, has produced gas, in any material
amount, subject to balancing rights of third parties or subject to balancing
duties under governmental requirements.

Section 4.17       Liens; Titles, Leases, Etc.  None of the Property of the
Borrower or any of the Restricted Subsidiaries is subject to any Lien other than
Permitted Liens.  On the date of this Agreement, all governmental actions and
all other filings, recordings, registrations, third party consents and other
actions which are necessary to create and perfect the Liens provided for in the
Security Instruments will have been made, obtained and taken in all relevant
jurisdictions.  Other than to the extent such could not reasonably be expected
to cause a Material Adverse Change,  all leases and agreements for the conduct
of business of the Borrower and its Restricted Subsidiaries are valid and
subsisting, in full force and effect and there exists no default or event of
default or circumstance which with the giving of notice or lapse of time or both
would give rise to a default by the Borrower or any Restricted Subsidiary, or to
the Borrower's knowledge, by any of the other parties thereto, under any such
leases or agreements.  Neither the Borrower nor any of its Restricted
Subsidiaries is a party to any agreement or arrangement (other than this
Agreement, the Security Instruments, the Second Lien Loan Documents and the
Third Lien Loan Documents), or subject to any order, judgment, writ or
decree, that either restricts or purports to restrict its ability to grant Liens
to secure the Obligations against their respective Properties.



62

--------------------------------------------------------------------------------

 

 

Section 4.18       Solvency and Insurance.  Before and after giving effect to
the making of each Advance, the Borrower and the Restricted Subsidiaries on a
consolidated basis are Solvent.  Furthermore, each of the Borrower and its
Restricted Subsidiaries carry insurance required under Section 5.02 of this
Agreement.

Section 4.19       Material Agreements.  Schedule 4.19 sets forth a complete and
correct list of all material agreements, leases, indentures, purchase
agreements, obligations in respect of letters of credit, guarantees, joint
venture agreements, and other instruments in effect or to be in effect as of the
date hereof (other than the agreements set forth in Schedule 4.20) providing
for, evidencing, securing or otherwise relating to any Debt of the Borrower or
any of its Restricted Subsidiaries, and all obligations of the Borrower or any
of its Restricted Subsidiaries to issuers of surety or appeal bonds issued for
account of the Borrower or any such Restricted Subsidiary, and such list
correctly sets forth the names of the debtor or lessee and creditor or lessor
with respect to the Debt or lease obligations outstanding or to be outstanding
and the Property subject to any Lien securing such Debt or lease
obligation.  Also set forth on Schedule 4.19 hereto is a complete and correct
list, as of the date of this Agreement, of all material agreements and other
instruments of the Borrower and its Restricted Subsidiaries relating to the
purchase, transportation by pipeline, gas processing, marketing, sale and supply
of natural gas and other Hydrocarbons and which either (a) has a term longer
than 12 months or (b) provides for liabilities of the Borrower and its
Restricted Subsidiaries in excess of $10,000,000.  To the extent requested, the
Borrower has heretofore delivered to the Administrative Agent and the Lenders a
complete and correct copy of all such material credit agreements, indentures,
purchase agreements, contracts, letters of credit, guarantees, joint venture
agreements, or other instruments, including any modifications or supplements
thereto, as in effect on the date hereof. 

Section 4.20       Hedging Agreements.  Schedule 4.20 sets forth, as of the date
of this Agreement, a true and complete list of all Hedge Contracts of the
Borrower and each Restricted Subsidiary, the material terms thereof (including
the type, term, effective date, termination date and notional amounts or
volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied), and the
counterparty to each such agreement. 

Section 4.21       OFAC, etc.

(a)       The Borrower has taken appropriate measures to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and to
the knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions.  None of (i) the Borrower, any
Subsidiary or any of their respective directors, officers or employees, or (ii)
to the knowledge of the Borrower, any agent of the Borrower or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, (x) is a Sanctioned Person, (y) is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), or (z) is in
violation of any Anti-Terrorism/Money Laundering Law. Each Credit Party is in
compliance with the Patriot Act.

(b)       Neither the Borrower nor any of its Subsidiaries (i) has its assets
located in any Sanctioned Country or any Sanctioned Entity, (ii) derives
revenues from investments in, or transactions with, Sanctioned Persons or
Sanctioned Entities, (iii) is, or will become, a Sanctioned Person or a
Sanctioned Entity, or (iv) engages or will engage in any transaction with any
Sanctioned Person or Sanctioned Entity.





63

--------------------------------------------------------------------------------

 

 

(c)       No Advance, Letter of Credit, use of proceeds of any Advance or Letter
of Credit, or other transaction contemplated by this Agreement will (i) be used,
directly or indirectly, to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity or otherwise violate applicable Sanctions, or (ii) violate any
Anti-Corruption Law or any Anti-Terrorism/Money Laundering Law.

Section 4.22       Draws From the Controlled Account.  Each request for a
withdrawal of funds from such Controlled Account made by the Borrower shall be
deemed to constitute a representation and warranty by the Borrower under this
Section 4.22 that the Borrower is in compliance with Section 6.25 as to such
withdrawal of funds.    

ARTICLE V

AFFIRMATIVE COVENANTS

So long as any Note or any amount under any Loan Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Lender shall have any
Commitment hereunder, the Borrower agrees, unless the Required Lenders shall
otherwise consent in writing, to comply with the following covenants.

Section 5.01       Compliance with Laws, Etc.  The Borrower shall comply, and
cause each of its Restricted Subsidiaries to comply, in all material respects
with all applicable Legal Requirements.  Without limiting the generality and
coverage of the foregoing, the Borrower shall comply, and shall cause each of
its Restricted Subsidiaries to comply, in all material respects, with all
Environmental Laws and all laws, regulations, or directives with respect to
equal employment opportunity and employee safety in all jurisdictions in which
the Borrower, or any of its Restricted Subsidiaries do business; provided,
however, that this Section 5.01 shall not prevent the Borrower or any of its
Restricted Subsidiaries from, in good faith and with reasonable diligence,
contesting the validity or application of any such Legal Requirements by
appropriate legal proceedings.  Without limitation of the foregoing, the
Borrower shall, and shall cause each of its Restricted Subsidiaries to,
(a) maintain and possess all authorizations, Permits, licenses, trademarks,
trade names, rights and copyrights which are necessary to the conduct of its
business and (b) obtain, as soon as practicable, all consents or approvals
required from any states of the United States (or other Governmental
Authorities) necessary to grant the Administrative Agent an Acceptable Security
Interest in the Borrower's and its Restricted Subsidiaries' Oil and Gas
Properties.

Section 5.02       Maintenance of Insurance.

(a)       The Borrower shall, and shall cause each of its Restricted
Subsidiaries to, procure and maintain or shall cause to be procured and
maintained continuously in effect policies of insurance in form and amounts and
issued by companies, associations, or organizations reasonably satisfactory to
the Administrative Agent, covering such casualties, risks, perils, liabilities
and other hazards reasonably required by the Administrative Agent.  In addition,
the Borrower shall, and shall cause each of its Restricted Subsidiaries to,
comply with all requirements regarding insurance contained in the Security
Instruments.

(b)       All certified copies of policies or certificates thereof, and
endorsements and renewals thereof shall be delivered to and retained by the
Administrative Agent.  All policies of insurance shall either have attached
thereto a Lender's loss payable endorsement for the benefit of the
Administrative Agent, as loss payee in form reasonably satisfactory to the
Administrative Agent or shall name the Administrative Agent as an additional
insured, as applicable.  The Borrower shall furnish the Administrative Agent
with a certificate of insurance or a certified copy of all policies of insurance
required.  All policies or certificates of insurance shall set forth the
coverage, the limits of liability, the name of the carrier, the policy number,



64

--------------------------------------------------------------------------------

 

 

and the period of coverage.  In addition, all policies of insurance required
under the terms hereof shall contain an endorsement or agreement by the insurer
that any loss shall be payable in accordance with the terms of such policy
notwithstanding any act of negligence of the Borrower, or a Restricted
Subsidiary or any party holding under the Borrower or a Restricted Subsidiary
which might otherwise result in a forfeiture of the insurance and the further
agreement of the insurer waiving all rights of setoff, counterclaim or
deductions against the Borrower and its Restricted Subsidiaries.  All such
policies shall contain a provision that notwithstanding any contrary agreements
between the Borrower, its Restricted Subsidiaries, and the applicable insurance
company, such policies will not be canceled, allowed to lapse without renewal,
surrendered or amended (which provision shall include any reduction in the scope
or limits of coverage) without at least 30 days' prior written notice to the
Administrative Agent.  In the event that, notwithstanding the "lender's loss
payable endorsement" requirement of this Section 5.02, the proceeds of any
insurance policy described above are paid to the Borrower or a Restricted
Subsidiary, except as permitted under Section 5.02(c) below, the Borrower shall
deliver such proceeds to the Administrative Agent immediately upon receipt.

(c)       Prior to the occurrence and continuance of an Event of Default, (i) up
to $5,000,000 of the proceeds of any insurance policy shall be paid directly to
the Borrower or the applicable Restricted Subsidiary of the Borrower to repair
or replace the damaged or destroyed Property covered by such policy; provided
that the Borrower or the applicable Restricted Subsidiary shall make such repair
or replace such Property within 120 days from the receipt of such proceeds and
(ii) the remaining amount of such proceeds and any amount of proceeds that were
paid to the Borrower or Restricted Subsidiary as permitted under clause (i)
above and not used toward the repair or replacement of such Property within the
120 days required under such clause (i), shall be paid directly to the
Administrative Agent and if necessary, assigned to the Administrative Agent to
be, at the election of the Administrative Agent, (A) applied in accordance with
Section 7.06 of this Agreement, whether or not the Obligations are then due and
payable, or (B) returned to the Borrower or the applicable Restricted Subsidiary
of the Borrower to repair or replace the damaged or destroyed Property covered
by such policy or to invest in other Oil and Gas Properties within the limits
set forth in Section 6.06 hereof.

(d)       After the occurrence and during the continuance of an Event of
Default, all proceeds of insurance, including any casualty insurance proceeds,
property insurance proceeds, proceeds from actions, and any other proceeds,
shall be paid directly to the Administrative Agent and if necessary, assigned to
the Administrative Agent, to be applied in accordance with Section 7.06 of this
Agreement, whether or not the Obligations are then due and payable.

(e)       In the event that any insurance proceeds are paid to the Borrower or
any of its Restricted Subsidiaries in violation of clause (c) or clause (d), the
Borrower or such Restricted Subsidiary shall hold the proceeds in trust for the
Administrative Agent, segregate the proceeds from the other funds of the
Borrower or such Restricted Subsidiary, and promptly pay the proceeds to the
Administrative Agent with any necessary endorsement.  Upon the request of the
Administrative Agent, each of the Borrower and its Restricted Subsidiaries shall
execute and deliver to the Administrative Agent any additional assignments and
other documents as may be necessary or desirable to enable the Administrative
Agent to directly collect the proceeds as set forth herein.

Section 5.03       Preservation of Corporate Existence, Etc.  The Borrower shall
(a) preserve and maintain, and cause each of its Restricted Subsidiaries to
preserve and maintain, its limited partnership, corporate or limited liability
company, as applicable, existence (except as otherwise permitted pursuant to
Section 6.04), rights, franchises, and privileges in the jurisdiction of its
incorporation or organization, as applicable, and (b) qualify and remain
qualified, and cause each such Restricted Subsidiary to qualify and remain
qualified, as a foreign corporation or such other foreign business entity in
each jurisdiction in which qualification is necessary or desirable in view of
its business and operations or the ownership of its



65

--------------------------------------------------------------------------------

 

 

Properties, in each case, where failure to qualify or preserve and maintain its
rights and franchises could reasonably be expected to cause a Material Adverse
Change.

Section 5.04       Payment of Taxes, Etc.  The Borrower shall pay and discharge,
and cause each of its Restricted Subsidiaries to pay and discharge, before the
same shall become delinquent, (a) all taxes, assessments, and governmental
charges or levies imposed upon it or upon its income or profits or Property that
are material in amount, prior to the date on which penalties attach thereto and
(b) all lawful claims that are material in amount which, if unpaid, might by law
become a Lien upon its Property; provided, however, that neither the Borrower
nor any such Restricted Subsidiary shall be required to pay or discharge any
such tax, assessment, charge, levy, or claim which is being contested in good
faith and by appropriate proceedings, and with respect to which reserves in
conformity with GAAP have been provided.

Section 5.05       Visitation Rights.  At any reasonable time and from time to
time, upon reasonable notice, the Borrower shall, and shall cause its Restricted
Subsidiaries to, permit the Administrative Agent and any Lender or any of their
respective agents or representatives thereof, to (a) examine and make copies of
and abstracts from the records and books of account of, and visit and inspect at
their reasonable discretion the Properties of, the Borrower and any such
Restricted Subsidiary and (b) discuss the affairs, finances and accounts of the
Borrower and any such Restricted Subsidiary with any of their respective
officers or directors.

Section 5.06       Reporting Requirements.  The Borrower shall furnish to the
Administrative Agent and each Lender:

(a)       Annual Financials.  For each fiscal year of the Borrower and its
consolidated Subsidiaries ended on or ending after December 31, 2009,  as soon
as available but in any event not later than 120 days after the end of such
fiscal year, (i) (A) a copy of the annual audited financial report for such year
for the Borrower and its consolidated Subsidiaries, including therein the
Borrower's and its consolidated Subsidiaries' balance sheets as of the end of
such fiscal year and the Borrower's and its consolidated Subsidiaries'
statements of income, cash flows, and retained earnings, in each case certified
by independent certified public accountants reasonably acceptable to the
Administrative Agent, and including any management letters delivered by such
accountants to the Borrower or any Subsidiary in connection with such audit, (B)
a certificate of such accounting firm to the Administrative Agent and the
Lenders stating that such audit was conducted by such accounting firm in
accordance with generally accepted auditing standards, and (C) a Compliance
Certificate executed by a Responsible Officer of the Borrower and (ii) a copy of
the unaudited annual consolidating financial statements, if any, of each of its
Subsidiaries, including therein such Subsidiary's balance sheet and statements
of income, cash flows, and retained earnings for such fiscal year;

(b)       Quarterly Financials.  As soon as available and in any event not later
than 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower and its consolidated Subsidiaries, commencing with
the fiscal quarter ended March  31, 2010, (i) the unaudited balance sheet and
the statements of income, cash flows, and retained earnings of the Borrower and
its consolidated Subsidiaries for the period commencing at the end of the
previous year and ending with the end of such fiscal quarter, all in reasonable
detail and duly certified with respect to such consolidated statements (subject
to year‑end audit adjustments) by a Responsible Officer of the Borrower as
having been prepared in accordance with GAAP and (ii) a Compliance Certificate
executed by the Responsible Officer of the Borrower;

(c)       Cash Flow and Capital Expenditures.  As soon as available and in any
event not later than 45 days after the end of each fiscal year, a budget
detailing the projected cash flows and Capital Expenditures of the Borrower and
its Restricted Subsidiaries for the immediately subsequent fiscal year;



66

--------------------------------------------------------------------------------

 

 

(d)       Oil and Gas Engineering Reports.

(i)        As soon as available but in any event on or before each April 1 of
each year, an Independent Engineering Report dated effective as of January 1 for
such year;

(ii)       As soon as available but in any event on or before October 1 of each
year, an Internal Engineering Report dated effective as of the immediately
preceding July 1; 

(iii)      With the delivery of each Engineering Report, a certificate from a
Responsible Officer certifying that in all material respects: (i) the
information contained in the Engineering Report and any other information
delivered in connection therewith is true and correct, (ii) the Borrower or the
other Loan Parties own good and defensible title to the Oil and Gas Properties
evaluated in such Engineering Report and such Properties are free of all Liens
except for Liens permitted by Section 6.01, (iii) attached to the certificate is
a schedule setting forth in reasonable detail the calculation of PV-9 (as
defined in the Second Lien Credit Agreement), in form and substance reasonably
satisfactory to the Administrative Agent, (iv) except as set forth on an exhibit
to the certificate, on a net basis there are no gas imbalances, take or pay or
other prepayments in excess of the volume specified in Section 6.13 with respect
to its Oil and Gas Properties evaluated in such Engineering Report which would
require the Borrower or any other Loan Party to deliver Hydrocarbons either
generally or produced from such Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor, (v) none of their
proved Oil and Gas Properties have been sold since the date of the last
Borrowing Base determination except as set forth on an exhibit to the
certificate, which exhibit shall list all of its Oil and Gas Properties sold and
in such detail as reasonably required by the Administrative Agent, (vi) attached
to the certificate is a list of all marketing agreements entered into by a Loan
Party subsequent to the later of the date hereof or the most recently delivered
Engineering Report which the Borrower could reasonably be expected to have been
obligated to list on Schedule 4.19 had such agreement been in effect on the date
hereof and (vii) attached thereto is a schedule of the Oil and Gas Properties
evaluated by such Engineering Report that are subject to an Acceptable Security
Interest pursuant to the Mortgages and demonstrating the percentage of the total
value of the proved Oil and Gas Properties that the value of such Properties
represent and that such percentage is in compliance with Section 5.08;  and

(iv)       Such other information as may be reasonably requested by the
Administrative Agent or any Lender with respect to the Oil and Gas Properties
included or to be included in the Borrowing Base.

(e)       Production Reports.  As soon as available and in any event within 45
days after the end of each fiscal quarter, commencing with the fiscal quarter
ended March 31,  2010,  a report certified by a Responsible Officer of the
Borrower in form and substance reasonably satisfactory to the Administrative
Agent prepared by the Borrower covering each of the Oil and Gas Properties of
the Borrower and its Restricted Subsidiaries and detailing on a quarterly basis
(i) the production, revenue, and associated lease operating statements for the
Oil and Gas Properties of the Borrower and its Restricted Subsidiaries
containing Proven Reserves in form and substance reasonably satisfactory to the
Administrative Agent, together with a certificate signed by a Responsible
Officer of the Borrower as to the truth and accuracy of such analyses in all
material respects; (ii) any changes to any producing reservoir, production
equipment, or producing well from the report delivered for the preceding fiscal
quarter, which changes could cause a Material Adverse Change and (iii) any sales
of the Borrower's or any Restricted Subsidiaries' Oil and Gas Properties since
the delivery of the report for the preceding fiscal quarter;

(f)       Defaults.  As soon as possible and in any event within three business
days after an officer of the Borrower or a Restricted Subsidiary has knowledge
of (i) the occurrence of any Default, (ii) the occurrence of any “Default” or
“Event of Default” under the Second Lien Credit Agreement,  or (iii) the



67

--------------------------------------------------------------------------------

 

 

occurrence of any default under any instrument or document evidencing Debt of
the Borrower or any Restricted Subsidiary having an aggregate principal amount
in excess $5,000,000, in each case which Default or default is continuing on the
date of such statement, a statement of a Responsible Officer of the Borrower
setting forth the details of such Default or default, as applicable, and the
actions which the Borrower or such Restricted Subsidiary has taken and proposes
to take with respect thereto;

(g)       Quarterly Report on Hedging and Deferred Purchase Obligations. 
Concurrent with the delivery of the financial statements required under Section
5.06(a) and 5.06(b) above, a statement prepared by Borrower and certified as
being true and correct in all material respects by a Responsible Officer of
Borrower, setting forth in reasonable detail:

(i)        all Hydrocarbon Hedge Agreements to which any production of oil, gas
or other Hydrocarbons from the Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries is then subject, together with a statement of Borrower's
position with respect to each such Hydrocarbon Hedge Agreement and a calculation
of the Current Production as of such period end and a certification that the
Borrower has been in compliance with Section 6.14(c) during such period (other
than to the extent otherwise notified to the Administrative Agent);  provided,
however, if the price of any of the oil, gas or other Hydrocarbons produced from
such Oil and Gas Properties is subject to a Hydrocarbon Hedge Agreement, then
Borrower shall promptly notify the Administrative Agent and the Lenders if such
Hydrocarbon Hedge Agreement is terminated, modified, amended or altered prior to
the end of its contractual term, or if there is an amendment, adjustment or
modification of the price of any of the oil, gas or other Hydrocarbons produced
from such Oil and Gas Properties that is subject to or established by a
Hydrocarbon Hedge Agreement; and

(ii)       all Debt incurred in the form of deferred purchase price of Oil and
Gas Property as permitted under Section 6.02(c) or 6.02(d), including the crude
oil or natural gas pricing thresholds which would trigger a payment thereunder;
provided, however, the Borrower shall promptly notify the Administrative Agent
and the Lenders if there is an amendment, adjustment or modification of such
pricing thresholds.

(h)       Termination Events.  As soon as possible and in any event (i) within
30 days after the Borrower or any member of the Controlled Group knows or has
reason to know that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred, and
(ii) within ten days after the Borrower or any member of the Controlled Group
knows or has reason to know that any other Termination Event with respect to any
Plan has occurred, a statement of a Responsible Officer of the Borrower
describing such Termination Event and the action, if any, which the Borrower or
such Controlled Group member proposes to take with respect thereto;

(i)       Termination of Plans.  Promptly and in any event within five Business
Days after receipt thereof by the Borrower or any member of the Controlled Group
from the PBGC, copies of each notice received by the Borrower or any such member
of the Controlled Group of the PBGC's intention to terminate any Plan or to have
a trustee appointed to administer any Plan;

(j)       Other ERISA Notices.  Promptly and in any event within five Business
Days after receipt thereof by the Borrower or any member of the Controlled Group
from a Multiemployer Plan sponsor, a copy of each notice received by the
Borrower or any member of the Controlled Group concerning the imposition or
amount of withdrawal liability pursuant to Section 4202 of ERISA;

(k)       Environmental Notices.  Promptly upon the receipt thereof by the
Borrower or any of its Restricted Subsidiaries, a copy of any form of request,
notice, summons or citation received from the Environmental Protection Agency,
or any other Governmental Authority, concerning (i) violations or



68

--------------------------------------------------------------------------------

 

 

alleged violations of Environmental Laws, which seeks to impose liability
therefor and could cause a Material Adverse Change, (ii) any action or omission
on the part of the Borrower or any Restricted Subsidiary in connection with
Hazardous Waste or Hazardous Substances that could reasonably result in the
imposition of liability therefor that could cause a Material Adverse Change,
including without limitation any information request related to, or notice of,
potential responsibility under CERCLA, or (iii) concerning the filing of a Lien
upon, against or in connection with the Borrower or any Restricted Subsidiary,
or any of their leased or owned Property, wherever located;

(l)       Other Governmental Notices.  Promptly and in any event within five
Business Days after receipt thereof by the Borrower or any Restricted
Subsidiary, a copy of any notice, summons, citation, or proceeding seeking to
modify in any material respect, revoke, or suspend any material contract,
license, permit or agreement with any Governmental Authority;

(m)      Material Changes.  Prompt written notice of any condition or event of
which the Borrower has knowledge, which condition or event has resulted or could
reasonably be expected to result in a Material Adverse Change, including breach
or non-performance of, or any default under, a material agreement of the
Borrower or any Restricted Subsidiary;

(n)       Disputes, Etc.  Prompt written notice of (i) any claims, legal or
arbitration proceedings, proceedings before any Governmental Authority, or
disputes affecting the Borrower, or any of its Restricted Subsidiaries, in any
event, of which the Borrower has knowledge that could reasonably be expected to
cause a Material Adverse Change, or any material labor controversy of which the
Borrower or any of its Restricted Subsidiaries has knowledge resulting in or
reasonably considered to be likely to result in a strike against the Borrower or
any of its Restricted Subsidiaries and (ii) any claim, judgment, Lien or other
encumbrance (other than a Permitted Lien) affecting any Property of the Borrower
or any Restricted Subsidiary if the value of the claim, judgment, Lien, or other
encumbrance affecting such Property shall exceed $5,000,000;

(o)       Other Accounting Reports.  Promptly upon receipt thereof, a copy of
each other report or letter submitted to the Borrower or any Subsidiary by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Borrower and its Subsidiaries, and a copy of
any response by the Borrower or any Subsidiary of the Borrower, or the board of
directors or managers (or other applicable governing body) of the Borrower or
any Subsidiary of the Borrower, to such letter or report;

(p)       Notices and Etc. Under Other Loan Agreements.  Promptly after the
furnishing thereof, copies of any statement, report or notice furnished to any
Person pursuant to the terms of any indenture, loan or credit or other similar
agreement (including any Second Lien Loan Document) relating to Debt of the
Borrower or its Restricted Subsidiaries in an aggregate principal amount in
excess of $5,000,000, other than this Agreement and not otherwise required to be
furnished to the Lenders pursuant to any other provision of this Section 5.06;

(q)       Notices of Hedge Contracts.  The Borrower shall promptly, and in any
event one Business Day after such event, notify the Administrative Agent if any
hedge position or Hedge Contract is to be novated, assigned, unwound,
terminated, or amended.

(r)       Other Information.  Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of the
Borrower or any of its Restricted Subsidiaries, as any Lender through the
Administrative Agent may from time to time reasonably request.  The
Administrative Agent agrees to provide the Lenders with copies of any material
notices and information delivered solely to the Administrative Agent pursuant to
the terms of this Agreement.



69

--------------------------------------------------------------------------------

 

 

Section 5.07       Maintenance of Property.  The Borrower shall, and shall cause
each of its Restricted Subsidiaries to, maintain their owned, leased, or
operated Property in good condition and repair (normal wear and tear excepted)
and shall abstain, and cause each of its Restricted Subsidiaries to abstain
from, knowingly or willfully permitting the commission of waste or other injury,
destruction, or loss of natural resources, or the occurrence of pollution,
contamination, or any other condition in, on or about the owned, leased or
operated Property involving the Environment that could reasonably be expected to
result in Response activities and that could reasonably be expected to cause a
Material Adverse Change.

Section 5.08       Agreement to Pledge.  The Borrower shall, and shall cause
each Restricted Subsidiary to, grant to the Administrative Agent an Acceptable
Security Interest in any Property of the Borrower or any Restricted Subsidiary
now owned or hereafter acquired promptly after receipt of a written request from
the Administrative Agent; provided that,  (a) unless an Event of Default has
occurred and is continuing, in no event shall the Administrative Agent be
permitted to request or the Borrower be required to grant an Acceptable Security
Interest in any Oil and Gas Properties constituting Proven Reserves that exceeds
90% (by value) (or such greater percentage if required under any Second Lien
Loan Document) of all of the Borrower's and its Restricted Subsidiaries' Proven
Reserves and Oil and Gas Properties,  (b) the Borrower shall cause the
Administrative Agent to, at all times and without any requirement of a written
request from the Administrative Agent, have an Acceptable Security Interest in
at least 90% (by value) (or such greater percentage if required under any Second
Lien Loan Document) of all of the Borrower's and its Restricted Subsidiaries'
Oil and Gas Properties attributable to Proven Reserves and (c) the Borrower
shall cause the Administrative Agent to, at all times and without any
requirement of a written request from the Administrative Agent, have an
Acceptable Security Interest in all of the Borrower’s and its Restricted
Subsidiaries’ Oil and Gas Properties located in Kingfisher County, Oklahoma,
that are not attributable to Proven Reserves.    If an Event of Default has
occurred and is continuing, the Administrative Agent is permitted to request,
and the Borrower shall be required to promptly (but in any event within three
Business Days after Administrative Agent delivers the Borrower a form of
Mortgage for such Oil and Gas Properties (other than any exhibits or schedules
thereto)) grant an Acceptable Security Interest in all of the Borrower’s and its
Restricted Subsidiaries’ Oil and Gas Properties (whether or not such Oil and Gas
Properties constitute Proven Reserves).  Such form of Mortgage shall reaffirm
any Acceptable Security Interest granted in any Oil and Gas Property prior
thereto.

Section 5.09       Use of Proceeds.  The Borrower shall use the proceeds of the
Advances and Letters of Credit (a) to fund a portion of the purchase price under
the Merger Agreement, (b) for the payment of obligations outstanding under the
Existing Credit Agreement as provided in Section 2.01(b), (c) to refinance the
Merger Company Debt, (d) for the payment of fees, expenses and transaction
costs, including legal expenses, associated with the foregoing, and (e)  for
working capital and other general partnership purposes.

Section 5.10       Title Evidence.  Within 60 days after the Effective Date, and
from time to time thereafter upon the reasonable request of the Administrative
Agent, the Borrower shall take such actions and execute and deliver such
documents and instruments as the Administrative Agent shall require to ensure
that the Administrative Agent shall, at all times, have received satisfactory
title information (including, if requested, supplemental or new title opinions
addressed to it), which title information (a) shall collectively cover at least
80% of the present value of the Proven Reserves of the Borrower and its
Restricted Subsidiaries as determined by the Administrative Agent, (b) shall be
in form and substance acceptable to the Administrative Agent in its sole
discretion, and (c) if requested by the Administrative Agent, shall include
opinions regarding the before payout and after payout ownership interests held
by the Borrower and the Borrower's  Restricted Subsidiaries for all wells
located on the Oil and Gas Properties covered thereby as to the ownership of Oil
and Gas Properties of the Borrower and its Restricted Subsidiaries.

Section 5.11       Further Assurances; Cure of Title Defects.  The Borrower
shall, and shall cause each Restricted Subsidiary to, cure promptly any defects
in the creation and issuance of the Notes and the



70

--------------------------------------------------------------------------------

 

 

execution and delivery of the Security Instruments and this Agreement.  The
Borrower hereby authorizes the Lenders or the Administrative Agent to file any
financing statements without the signature of the Borrower to the extent
permitted by applicable law in order to perfect or maintain the perfection of
any security interest granted under any of the Loan Documents.  The Borrower at
its expense will, and will cause each Restricted Subsidiary to, promptly execute
and deliver to the Administrative Agent upon its reasonable request all such
other documents, agreements and instruments to comply with or accomplish the
covenants and agreements of the Borrower or any Restricted Subsidiary, as the
case may be, in the Security Instruments and this Agreement, or to further
evidence and more fully describe the collateral intended as security for the
Notes, or to correct any omissions in the Security Instruments, or to state more
fully the security obligations set out herein or in any of the Security
Instruments, or to perfect, protect or preserve any Liens created pursuant to
any of the Security Instruments, or to make any recordings, to file any notices
or obtain any consents, all as may be necessary or appropriate in connection
therewith or to enable the Administrative Agent to exercise and enforce its
rights and remedies with respect to any Collateral.  Within 60 days after (a) a
request by the Administrative Agent or the Lenders to cure any title defects or
exceptions that are not Permitted Liens raised by such information or (b) a
notice by the Administrative Agent that the Borrower has failed to comply with
Section 5.10 above, the Borrower shall (i) cure such title defects or exceptions
that are not Permitted Liens or substitute acceptable Oil and Gas Properties
with no title defects or exceptions except for Permitted Liens covering
Collateral of an equivalent value and (ii) deliver to the Administrative Agent
satisfactory title evidence (including supplemental or new title opinions
meeting the foregoing requirements) in form and substance acceptable to the
Administrative Agent in its reasonable business judgment as to the Borrower's
and its Restricted Subsidiaries' ownership of such Oil and Gas Properties and
the Administrative Agent's Liens and security interests therein as are required
to maintain compliance with Section 5.10.  If, within such 60-day period, the
Borrower fails to cure any such title defect or exception as required under the
foregoing clause (a) or fails to deliver the title evidence required under the
foregoing clause (b), such failure shall not be a Default (other than if such
failure otherwise constitutes a Default under Section 7.01(n)), but instead the
Administrative Agent shall have the right to exercise the following remedy in
its sole discretion from time to time, and any failure to so exercise this
remedy at any time shall not be a waiver as to future exercise of the remedy by
the Administrative Agent.  To the extent that the Administrative Agent is not
satisfied with title to any portion of any Oil and Gas Property after such
60-day period has elapsed, such unacceptable Oil and Gas Property shall not
count towards the 80% requirement under Section 5.10 above, and the
Administrative Agent may send a notice to the Borrower and the Lenders that the
then effective Borrowing Base shall be reduced by an amount as determined by the
Administrative Agent or, if elected by the Required Lenders, by the Required
Lenders, to cause the Borrower to be in compliance with the requirement to
provide acceptable title information on 80% (by value) of the Borrower’s and its
Restricted Subsidiaries’ Oil and Gas Properties.  This new Borrowing Base shall
become effective immediately after receipt of such notice.  If the Borrowing
Base is reduced pursuant to this Section 5.11 and such a reduction causes a
Borrowing Base Deficiency, then (x) Borrower shall prepay the Advances or make
deposits into the Cash Collateral Account to provide cash collateral for the
Letters of Credit, in three consecutive monthly installments each equal to
one-third of such Borrowing Base Deficiency with the first such installment due
30 days after the date such deficiency notice is received by the Borrower from
the Administrative Agent and each following installment due 30 days after the
preceding installment, with each prepayment of Advances  accompanied by accrued
interest on the amount prepaid to the date of such prepayment and amounts, if
any, required to be paid pursuant to Section 2.12 as a result of such prepayment
being made on such date, and (y) such title defect or exception giving rise to
such Borrowing Base reduction shall not constitute an Event of Default hereunder
(other than to the extent it constitutes a Default under Section 7.01(n)),
unless such title defect or exception is prohibited under Section 6.01.  For the
avoidance of doubt and for all purposes under this Agreement, if title to any of
the Oil and Gas Property of the Borrower or Restricted Subsidiary (or any
material part thereof) shall become the subject matter of litigation before any
Governmental Authority or arbitrator that could reasonably be expected to result
in a Material Adverse Change with respect to the Borrower's or such Restricted
Subsidiary’s title to such Oil and Gas Properties, taken as a whole, then such
litigation may be deemed to



71

--------------------------------------------------------------------------------

 

 

be a title defect or exception that is not a Permitted Lien regardless of
whether the Borrower’s or such Restricted Subsidiary’s record title is then
effected.

Section 5.12       Material Agreements.  The Borrower shall, and shall cause
each Restricted Subsidiary to, comply with all material terms, conditions, or
covenants of any material contract or agreement to which the Borrower or any of
its Restricted Subsidiaries is a party or by which they or their Properties may
be bound except to the extent where the failure to do so could not reasonably be
expected to cause a Material Adverse Change.

Section 5.13       Leases; Development and Maintenance.  The Borrower will, and
will cause its Restricted Subsidiaries to, except to the extent failure to do
any of the matters set forth below would not have a Material Adverse
Change:  (a) pay and discharge promptly, or cause to be paid and discharged
promptly, all rentals, delay rentals, royalties, overriding royalties, payments
out of production and other indebtedness or obligations accruing under, and
perform or cause to be performed each and every act, matter or thing required by
each and all of, the oil and gas leases and all other agreements and contracts
constituting or affecting the Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries (except where the amount thereof is being contested in
good faith by appropriate proceedings), (b) do all other things necessary to
keep unimpaired its rights thereunder and prevent any forfeiture thereof or
default thereunder, and operate or cause to be operated such Properties as a
prudent operator would in accordance with industry standard practices and in
compliance with all applicable proration and conservation Legal Requirements and
any other Legal Requirements of every Governmental Authority, whether state,
federal, municipal or other jurisdiction, from time to time constituted to
regulate the development and operations of oil and gas properties and the
production and sale of oil, gas and other Hydrocarbons therefrom, and (c)
maintain (or cause to be maintained) the Leases, wells, units and acreage to
which the Oil and Gas Properties of the Borrower and its Restricted Subsidiaries
pertain in a prudent manner consistent with industry standard practices.

Section 5.14       Designations with Respect to Subsidiaries.

(a)       Any newly acquired or formed Subsidiary shall be deemed a Restricted
Subsidiary unless designated by Borrower as an Unrestricted Subsidiary in
accordance with the terms of this Section 5.14(a).

(i)        The Borrower may not acquire or form any such new Restricted
Subsidiary nor may it designate any Unrestricted Subsidiary as a Restricted
Subsidiary unless each of the following conditions are satisfied:

(A)       immediately before and after giving effect to such acquisition,
formation or designation of a Restricted Subsidiary, no Default or Event of
Default shall exist and be continuing;

(B)       after giving effect to such acquisition, formation or designation of a
Restricted Subsidiary, the Borrower would be permitted to incur at least $1 of
additional Indebtedness in accordance with the provisions of Section 6.02;

(C)       contemporaneously with the acquisition, formation or designation of a
Restricted Subsidiary, such Restricted Subsidiary shall execute and deliver to
the Administrative Agent a Guaranty, a Pledge Agreement, a Security Agreement,
and a Mortgage, and such other Security Instruments as the Administrative Agent
or the Required Lenders may reasonably request and the equity holder of such
Subsidiary executing and delivering to the Administrative Agent a Pledge
Agreement (or supplement to an existing Pledge Agreement) pledging 100% of the
Equity Interest of such Subsidiary



72

--------------------------------------------------------------------------------

 

 

along with the certificates pledged thereby, if any, and appropriately executed
powers in blank, if applicable;

(D)       contemporaneously with the acquisition, formation or designation of a
Restricted Subsidiary, the Borrower or such Restricted Subsidiary shall have
delivered such certificates, opinions of counsel, title opinions, or other
documents as the Administrative Agent may reasonably request relating to such
Restricted Subsidiary; and

(E)       the Borrower shall otherwise be in compliance with Section 5.08.

(ii)       The Borrower shall deliver to the Administrative Agent and each Bank,
within 20 Business Days after any such acquisition, formation or designation, a
certificate of a Responsible Officer of Borrower stating the effective date of
such designation and stating that the foregoing conditions have been
satisfied.  Such certificate shall be accompanied by a schedule setting forth in
reasonable detail the calculations demonstrating compliance with such
conditions, where appropriate.

(iii)      Notwithstanding anything herein to the contrary, at no time shall any
Subsidiary be an Unrestricted Subsidiary if it is a “restricted subsidiary” for
purposes of any indenture, credit agreement or similar agreement that contains
the concept of “restricted” and “unrestricted” subsidiaries or otherwise
provides a guarantee of, or provides collateral security for, the obligations
thereunder.

(b)       The Borrower shall not designate any Restricted Subsidiary as an
Unrestricted Subsidiary.

(c)       In the case of the acquisition, formation or designation of a
Restricted Subsidiary, such new Restricted Subsidiary shall be deemed to have
made or acquired all Investments owned by it and incurred all Indebtedness and
other obligations owing by it and all Liens to which it or any of its properties
are subject, on the date of such designation, acquisition, or formation.

Section 5.15       Designation of Senior Debt.  The Borrower shall, and shall
cause each Restricted Subsidiary to, designate all Obligations as “designated
senior indebtedness” under any subordinated note or indenture documents
applicable to it, to the extent provided for therein, including but not limited
to the Senior Unsecured Notes.

Section 5.16       Local Counsel Opinions.  Within thirty (30) days after the
Amendment No. 11 Effective Date (or such later date as may be acceptable to the
Administrative Agent in its sole discretion), the Borrower shall deliver to the
Administrative Agent written opinions of local counsel acceptable to the
Administrative Agent in each of the State of Idaho, the State of Louisiana, and
the State of Oklahoma, such written opinions to (a) confirm the enforceability
of the Mortgage in such jurisdiction and such other customary matters requested
by the Administrative Agent, (b) be addressed to the Administrative Agent and
the Lenders, and (c) be in form and substance satisfactory to the Administrative
Agent in its sole discretion.  The Borrower and the other Loan Parties hereby
instruct each such counsel to deliver such legal opinions.

ARTICLE VI

NEGATIVE COVENANTS

So long as any Note or any amount under any Loan Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Lender shall have any
Commitment, the Borrower agrees, unless the Required Lenders otherwise consent
in writing, to comply with the following covenants.



73

--------------------------------------------------------------------------------

 

 

Section 6.01       Liens, Etc.  The Borrower shall not create, assume, incur, or
suffer to exist, or permit any of its Restricted Subsidiaries to create, assume,
incur, or suffer to exist, any Lien on or in respect of any of its Property
whether now owned or hereafter acquired, or assign any right to receive income,
except that the Borrower and its Restricted Subsidiaries may create, incur,
assume, or suffer to exist:

(a)       Liens granted under a Loan Document and securing the Obligations;

(b)       Liens securing the Second Lien Debt and Liens securing the Third Lien
Debt so long as (i) the creation, incurrence, assumption or existence of such
Liens is permitted under the Intercreditor Agreement, (ii) before and after
giving effect to the creation, incurrence, assumption or existence of any such
Lien, the Borrower is in compliance with Section 6.24, and (iii) such Second
Lien Debt and such Third Lien Debt is permitted under Section 6.02 below;

(c)       purchase money Liens or purchase money security interests upon or in
any equipment acquired or held by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business prior to or at the time of the
Borrower's or such Restricted Subsidiary's acquisition of such equipment;
provided that, the Debt secured by such Liens (i) was incurred solely for the
purpose of financing the acquisition of such equipment, and does not exceed the
aggregate purchase price of such equipment, (ii) is secured only by such
equipment and not by any other Properties of the Borrower or  its Restricted
Subsidiaries, and (iii) is permitted under Section 6.02(e);

(d)       Liens securing Capital Leases; provided that the Debt secured by such
Liens (i) is secured only by the Property leased under such Capital Leases and
not any other Properties of the Borrower or any of its Restricted Subsidiaries
and (ii) is permitted under Section 6.02(e);

(e)       Liens for taxes, assessments, or other governmental charges or levies
not yet due or that (provided foreclosure, sale, or other similar proceedings
shall not have been initiated) are being contested in good faith by appropriate
proceedings, and such reserve as may be required by GAAP shall have been made
therefor;

(f)       Liens in favor of vendors, carriers, warehousemen, repairmen,
mechanics, workmen, materialmen, construction, or similar Liens arising by
operation of law in the ordinary course of business in respect of obligations
that are not yet due or that are being contested in good faith by appropriate
proceedings, provided that such reserve as may be required by GAAP shall have
been made therefor;

(g)       Liens to operators and non-operators under joint operating agreements
arising in the ordinary course of the business of the Borrower or the relevant
Restricted Subsidiary to secure amounts owing, which amounts are not yet due or
are being contested in good faith by appropriate proceedings, if such reserve as
may be required by GAAP shall have been made therefor;

(h)       royalties, overriding royalties, net profits interests, production
payments, reversionary interests, calls on production, preferential purchase
rights and other burdens on or deductions from the proceeds of production, that
do not secure Debt for borrowed money and that are taken into account in
computing the net revenue interests and working interests of the Borrower or any
of its Restricted Subsidiaries warranted in the Security Instruments or in this
Agreement;

(i)       Liens arising in the ordinary course of business out of pledges or
deposits under workers' compensation laws, unemployment insurance, old age
pensions or other social security or retirement benefits, or similar legislation
or to secure public or statutory obligations of the Borrower;



74

--------------------------------------------------------------------------------

 

 

(j)       Liens arising under operating agreements, unitization and pooling
agreements and orders, farmout agreements, gas balancing agreements and other
agreements, in each case that are customary in the oil, gas and mineral
production business and that are entered into in the ordinary course of business
that are taken into account in computing the net revenue interests and working
interests of the Borrower or any of its Restricted Subsidiaries warranted in the
Security Instruments or in this Agreement, to the extent that any such Lien
referred to in this clause does not materially impair the use of the Property
covered by such Lien for the purposes for which such Property is held by the
Borrower or any Restricted Subsidiary or materially impair the value of such
Property subject thereto;

(k)       easements, rights-of-way, restrictions, and other similar
encumbrances, and minor defects in the chain of title that are customarily
accepted in the oil and gas financing industry, including in respect of surface
operations or for pipelines or power lines, none of which materially interfere
with the ordinary conduct of the business of Borrower or any Restricted
Subsidiary or materially detract from the value or use of the Property to which
they apply;

(l)       judgment liens in respect of judgments that do not constitute an Event
of Default under Section 7.01(f);

(m)      rights reserved to or vested in any Governmental Authority to control
or regulate any Property of the Borrower or any of its Restricted Subsidiaries,
or to use such Property; provided that, such rights (a) could not reasonably be
expected to materially impair the use of such Property for the purpose for which
it is held by the Borrower or any such Restricted Subsidiary and (b) could not
reasonably be expected to materially diminish the value of such Property;

(n)       [reserved];

(o)       Liens encumbering cash, cash equivalents, and certificates of
deposits, and security in the form of letters of credit, in any case, arising in
the ordinary course of business to secure the Debt permitted under Section
6.02(g) below; and

(p)       Liens not otherwise permitted in this Section 6.01 so long as (i) such
Liens do not encumber Oil and Gas Properties and (ii) the aggregate amount of
obligations secured thereby shall not exceed $5,000,000.

Section 6.02       Debts, Guaranties, and Other Obligations.  The Borrower shall
not, and shall not permit any of its Restricted Subsidiaries to, create, assume,
suffer to exist, or in any manner become or be liable in respect of, any Debt
except:

(a)       Debt of the Borrower and its Restricted Subsidiaries under the Loan
Documents;

(b)       Debt listed on Part A of Schedule 4.05 and any renewals, extensions,
or replacements thereof; provided that the amount of such Debt may not be
increased;

(c)       Debt in the form of obligations for the deferred purchase price of Oil
and Gas Property acquired in the ordinary course of business which is listed on
Part B of Schedule 4.05 and incurred prior to November 14, 2007;  provided that,
such Debt (i) is not yet past due and payable or (ii) is being contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP have been established;

(d)       Debt in the form of obligations for the deferred purchase price of Oil
and Gas Property acquired in the ordinary course of business and incurred after
November 14, 2007, which (i) is not yet past



75

--------------------------------------------------------------------------------

 

 

due and payable or is being contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP have been established;
(ii) is payable solely out of production revenues generated from the purchased
Oil and Gas Properties; (iii) is due if, and only if, prices for crude oil or
natural gas, as applicable, exceed certain thresholds agreed to between the
seller and the buyer; (iv) cannot be accelerated or demanded for any reason
unless and until such Debt becomes due as permitted in clause (iii) above; and
(v) does not accrue any interest; provided that, the aggregate amount of Debt
incurred by the Borrower and its Subsidiaries as permitted under this paragraph
(d) shall not exceed $20,000,000;

(e)       Debt secured by the Liens permitted under paragraphs (c) or (d) of
Section 6.01 in an aggregate amount not to exceed $10,000,000 at any time;

(f)       Debt under Hedge Contracts that are not prohibited by the terms of
Section 6.14; provided that (i) such Debt shall not be secured, other than such
Debt owing to Swap Counterparties which are secured under the Loan Documents,
(ii) such Debt shall not obligate the Borrower or any of its Subsidiaries to any
margin call requirements, and (iii) the deferred premium payments associated
with such Hedge Contracts shall be limited to the deferred premium payments for
put option contracts which are secured under the Loan Documents; provided that,
the sum of (A) aggregate outstanding amount of such deferred premium payments
plus (B) the outstanding unsecured Debt permitted under clause (n) below, shall
not exceed $15,000,000;

(g)       Debt consisting of sureties or bonds provided to any Governmental
Authority or other Person and assuring payment of contingent liabilities of the
Borrower or any of its Restricted Subsidiaries in connection with the operation
of the Oil and Gas Properties, including with respect to plugging, facility
removal and abandonment of its Oil and Gas Properties;

(h)       Debt of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
provided that, such Debt is fully subordinated to the Obligations on terms
acceptable to the Administrative Agent;

(i)       the Initial Second Lien Debt;

(j)       Senior Unsecured Notes and the guaranties given by Restricted
Subsidiaries with respect thereto outstanding on the Amendment No. 11 Effective
Date;

(k)       Additional Subordinated Debt of the Borrower (other than Senior
Unsecured Notes) and the guaranties given by Restricted Subsidiaries with
respect thereto (other than guaranties of Additional Subordinated Debt in the
form of preferred equity); provided that, 100% of the proceeds of such
Additional Subordinated Debt are applied to effect a Permitted Exchange/Payment
of Senior Unsecured Notes;

(l)       Senior Unsecured Notes which constitute Refinancing Debt and the
guaranties given by Restricted Subsidiaries with respect thereto;  provided that
(i) the Borrowing Base is reduced if and to the extent required by Section
2.02(e), and (ii) the Debt Incurrence Proceeds thereof shall be applied to make
the payments, if any, required under Section 2.05(b)(ii);

(m)      Banking Services Obligations secured under the Loan Documents; and

(n)       Other unsecured Debt which does not require the payment of interest or
fees in cash; provided that, the sum of (i) the aggregate outstanding principal
amount of such unsecured Debt plus (ii) the aggregate outstanding amount of the
deferred premium payments permitted under clause (f) above, shall not exceed
$15,000,000.



76

--------------------------------------------------------------------------------

 

 

Section 6.03       Agreements Restricting Liens and Distributions.  The Borrower
shall not, nor shall it permit any of its Restricted Subsidiaries to, create,
incur, assume or permit to exist any contract, agreement or understanding (other
than this Agreement and the Security Instruments, the Second Lien Loan
Documents, the Third Lien Loan Documents and the Senior Unsecured Notes) that in
any way prohibits or restricts the granting, conveying, creation or imposition
of any Lien on any of its Property, whether now owned or hereafter acquired, to
secure the Obligations or restricts any Restricted Subsidiary from paying
dividends to the Borrower, or that requires the consent of or notice to other
Persons in connection therewith;  provided, that the foregoing shall not apply
to (i) restrictions and conditions imposed by Legal Requirements, (ii) customary
restrictions or conditions imposed by any agreement relating to other secured
Debt permitted by this Agreement if such restrictions or conditions apply only
to the Property securing such Debt, and (iii) restrictions on the granting,
conveying, creation or imposition of any Lien to secure the Obligations
contained in any agreement or instrument governing secured Additional
Subordinated Debt so long as such restrictions are no less favorable to the
Lenders than the restrictions set forth in the Intercreditor Agreement or which
are otherwise satisfactory to the Administrative Agent and the Required Lenders.

Section 6.04       Merger or Consolidation; Asset Sales; Hedge Terminations.

(a)       (i)       Without the consent of all the Lenders (other than a
Defaulting Lender), the Borrower shall not merge or consolidate with or into any
other Person other than (x) with a Restricted Subsidiary with the Borrower being
the surviving entity; provided that at the time thereof and immediately after
giving effect thereto no Default shall have occurred and the Administrative
Agent shall continue to have an Acceptable Security Interest in the Collateral,
and (y) pursuant to a Conversion Transaction; provided that, at the time thereof
and immediately after giving effect thereto, (1) no Default shall have occurred,
(2) the Administrative Agent shall have received written notice and description
of such Conversion Transaction at least 90 days prior (or such shorter time
period acceptable to the Administrative Agent in its sole discretion) to the
consummation of such Conversion Transaction (or, in the event of such Conversion
Transaction is effected in connection with the entering into of the Highbridge
Note Purchase Agreement, at least 14 days prior (or such shorter time period
acceptable to the Administrative Agent in its sole discretion) to the
consummation of such Conversion Transaction), (3) the Administrative Agent shall
have received all documentation and other information that is required by
regulatory authorities under applicable "know your customer" and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act, at least 10 Business Days’ prior to the consummation of such
Conversion Transaction, (4) the Administrative Agent shall have received an
assumption agreement in form and substance reasonably satisfactory to the
Administrative Agent confirming the continuing obligations of the Borrower under
each Loan Document to which it is a party and such other documents, filings and
agreements necessary to maintain an Acceptable Security Interest in the
Collateral, (5) the Administrative Agent shall have a certificate, as of the
date acceptable to the Administrative Agent, of a Responsible Officer or the
secretary or an assistant secretary of the Borrower (after giving effect to the
Conversion Transaction) certifying (A) true and complete copy of the resolutions
of the board of directors or managers (or other applicable governing body) of
the Borrower approving the Loan Documents to which it is a party and authorizing
the entering into of any Loan Document in connection with the assignment
referred to in the preceding clause (4), (B) true and complete copy of the
articles or certificate (as applicable) of incorporation (or formation) of the
Borrower certified by the Secretary of State for the state of incorporation (or
formation), (C) true and complete copy of the bylaws or other governing
documents of the Borrower, (D) the names and true signatures of officers of the
Borrower authorized to sign the Loan Documents to which the Borrower is a party,
including notices, and (E) true and complete copy of certificate of good
standing for the Borrower in the state of its incorporation (or formation),
which good standing certificate shall be in effective on the date of such
officer’s certificate, (6) as requested by the Administrative Agent, the
Administrative Agent shall have received an opinion of counsel in form and
substance satisfactory to the Administrative Agent covering the matters set
forth in Exhibit K, and (7) the Administrative Agent shall have continue to have
an Acceptable Security Interest in the Collateral. (ii)  The Borrower shall not
permit any of its Restricted



77

--------------------------------------------------------------------------------

 

 

Subsidiaries to merge or consolidate with or into any other Person other than
the merger of a Restricted Subsidiary into the Borrower pursuant to the
immediately preceding sentence or another Restricted Subsidiary; provided that
at the time thereof and immediately after giving effect thereto no Default shall
have occurred and the Administrative Agent shall continue to have an Acceptable
Security Interest in the Collateral.

(b)       The Borrower shall not, nor shall it permit any of its Restricted
Subsidiaries to make any Disposition or to novate, assign, unwind, terminate, or
amend a hedge position or Hedge Contract other than:

(i)        the sale of Hydrocarbons or Liquid Investments in the ordinary course
of business;

(ii)       the Disposition of equipment that is (A) obsolete, worn out, depleted
or uneconomic and disposed of in the ordinary course of business, (B) no longer
necessary for the business of such Person, or (C) contemporaneously replaced by
equipment of at least comparable value and use;

(iii)      the Disposition of Property to the Borrower or a Restricted
Subsidiary of the Borrower; provided that at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing and
the Administrative Agent shall continue to have an Acceptable Security Interest
in the Collateral;

(iv)       if no Event of Default then exists or would result therefrom, (A) the
Disposition of Property which does not constitute Proven Reserves and does not
constitute Collateral or is not otherwise required under this Agreement to be
Collateral; and (B) the Disposition of Oil and Gas Properties which do not
constitute Proven Reserves and are Disposed of pursuant to the Bayou City JDA
under which such applicable third party is obligated to provide the necessary
fundings to drill, complete or equip wells pertaining to such Oil and Gas
Properties (it being understood and agreed that the Administrative Agent may,
pursuant to Section 8.08(b) below, provide lien releases applicable to such Oil
and Gas Properties in advance of actual Disposition thereof under the Bayou City
JDA);

(v)        if no Event of Default then exists or would result therefrom, any
Triggering Event;  provided that, (A) before or after giving effect to such
Triggering Event, the aggregate amount of all such Triggering Events effected
during the six month period between scheduled redeterminations of the Borrowing
Base shall not exceed 5% of the Borrowing Base then in effect, (B) the
consideration received in respect of such Triggering Event shall be equal to or
greater than the fair market value of the Properties subject to such Triggering
Event,  (C) if such Triggering Event is a Disposition and such Disposition is of
a Restricted Subsidiary owning Oil and Gas Properties, such sale or other
disposition shall include all the Equity Interests of such Restricted
Subsidiary, and (D) the Borrower shall have made the payments, if any, required
under Section 2.05(b)(iii); and

(vi)       if no Event of Default then exists or would result therefrom, the AM
Eagle Sale for an aggregate purchase price of not less than $125,000,000
(subject to adjustment as provided in the AM Eagle PSA); provided that (A) the
Borrower shall have made, or substantially concurrently with the closing of the
AM Eagle PSA make,  the payments, if any, required under Section 2.05(b)(iii)
resulting from any Borrowing Base Deficiency arising as a result of the
reduction in the Borrowing Base set forth in Section 2 of Amendment No. 12, and
(B) if any Net Cash Proceeds from the AM Eagle Sale exists after making the
payments, if any, required under the preceding clause (A), then the Borrower
shall have applied, or substantially concurrently with the closing of



78

--------------------------------------------------------------------------------

 

 

the AM Eagle PSA apply, 100% of such remaining Net Cash Proceeds as an optional
prepayment of then outstanding Advances.

Section 6.05       Restricted Payments.  The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, make any Restricted Payments,
except that if no Default or Event of Default has occurred both before and after
giving effect to the making of such Restricted Payment, (a) the Restricted
Subsidiaries may make Restricted Payments to the Borrower, (b) to the extent
permitted under the Second Lien Credit Agreement and the Third Lien Loan
Documents, the Borrower may make Restricted Payments to its Equity Interest
holders in an amount equal to the income tax liabilities of such Person
attributable to the earnings of the Borrower, (c) in addition to the foregoing
permitted distribution for tax liabilities, the Borrower may make Restricted
Payments to AMIH on account of Equity Interests for purposes of AMIH paying
interest it owes under the Highbridge Note Purchase Agreement so long as (i) the
aggregate amount of all such Restricted Payments under this clause (c) shall not
to exceed the aggregate amount of cash contribution made by AMIH to Borrower on
account of Equity Interests since the Amendment No. 7 Effective Date, (ii)
before and after giving effect to such Restricted Payment, Availability is equal
to or greater than 20% of the Borrowing Base then in effect, and (iii) such
Restricted Payments are permitted under the Second Lien Credit Agreement and the
Third Lien Loan Documents and (d) the Borrower may make Restricted Payments to
the Ellis Entities (as defined in the Agreement Regarding Special Distributions)
pursuant to the Agreement Regarding Special Distributions in an aggregate amount
not to exceed $516,487.99.

Section 6.06       Investments.  The Borrower shall not, nor shall it permit any
of its Restricted Subsidiaries to, make or permit to exist any loans, advances,
or capital contributions to, or make any investment in (including, without
limitation, the making of any Acquisition), or purchase or commit to purchase
any stock or other securities or evidences of indebtedness of or interests in
any Person, except:

(a)       Liquid Investments;

(b)       trade and customer accounts receivable which are for goods furnished
or services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;

(c)       loans, advances, and investments by the Borrower in and to Restricted
Subsidiaries and investments, loans and advances by Restricted Subsidiaries in
and to other Restricted Subsidiaries and the Borrower;

(d)       creation of any additional Restricted Subsidiaries in compliance with
Section 6.16;

(e)       [reserved];

(f)       investments in farm-outs, farm-ins, joint ventures, area of mutual
interest agreements, gathering systems, processing systems, pipelines or other
similar arrangements, in each case, so long as (i) such Investment is usual and
customary in the oil and gas exploration and production business located within
the geographic boundaries of the United States of America, (ii) such Investment
is directly in Oil and Gas Properties or in an asset (such as pipelines,
gathering systems or processing facilities) which services or otherwise directly
impacts the Borrower’s and Restricted Subsidiaries Oil and Gas Properties, and
(iii) the Borrower would otherwise be in compliance with Section 6.10 after
giving effect to such Investment; and

(g)       other investments, loans or advances not otherwise permitted by this
Section 6.06 in an aggregate amount not to exceed $10,000,000 at any time.



79

--------------------------------------------------------------------------------

 

 

Section 6.07       Affiliate Transactions.  The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction or series of transactions (including, but not
limited to, the purchase, sale, lease or exchange of Property, the making of any
investment, the giving of any guaranty, the assumption of any obligation or the
rendering of any service) with any of their Affiliates (other than transactions
among the Borrower and its Restricted Subsidiaries) unless such transaction or
series of transactions is on terms no less favorable to the Borrower or the
Restricted Subsidiary, as applicable, than those that could be obtained in a
comparable arm's length transaction with a Person that is not such an Affiliate.

Section 6.08       Compliance with ERISA.  The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, directly or indirectly, (a) engage
in, or permit any Restricted Subsidiary to engage in, any transaction in
connection with which the Borrower or any Controlled Group member could be
subjected to either a civil penalty assessed pursuant to section 502(c), (i) or
(l) of ERISA or a tax imposed by Chapter 43 of Subtitle D of the Code; (b)
terminate, or permit any Restricted Subsidiary to terminate, any Plan in a
manner, or take any other action with respect to any Plan, which could result in
any liability to the Borrower or any Controlled Group member to the PBGC; (c)
fail to make, or permit any Restricted Subsidiary to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower or any Controlled Group member
is required to pay as contributions thereto; (d) permit to exist, or allow any
Restricted Subsidiary to permit to exist, any accumulated funding deficiency
within the meaning of Section 302 of ERISA or section 412 of the Code, whether
or not waived, with respect to any Plan; (e) permit, or allow any Restricted
Subsidiary to permit, the actuarial present value of the benefit liabilities (as
"actuarial present value of the benefit liabilities" shall have the meaning
specified in section 4041 of ERISA) under any Plan maintained by the Borrower or
any Controlled Group member which is regulated under Title IV of ERISA to exceed
the current value of the assets (computed on a plan termination basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities; (f) assume an obligation to contribute to, or permit any Restricted
Subsidiary to assume an obligation to contribute to, any Multiemployer Plan; (g)
acquire, or permit any Restricted Subsidiary to acquire, an 80% or greater
interest in any Person if such Person sponsors, maintains or contributes to, or
at any time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to, (1) any Multiemployer Plan, or (2) any other Plan
that is subject to Title IV of ERISA, and in either case, the actuarial present
value of the benefit liabilities under such Plan exceeds the current value of
the assets (computed on a plan termination basis in accordance with Title IV of
ERISA) of such Plan allocable to such benefit liabilities, and the withdrawal
liability, if assessed, could reasonably be expected to result in a Material
Adverse Change; (h) incur, or permit any Restricted Subsidiary to incur, a
liability to or on account of a Plan under sections 515, 4062, 4063, 4064, 4201
or 4204 of ERISA; (i) assume an obligation to contribute to, or permit any
Restricted Subsidiary to assume an obligation to contribute to, any employee
welfare benefit plan, as defined in section 3(1) of ERISA, including, without
limitation, any such plan maintained to provide benefits to former employees of
such entities, that may not be terminated by such entities in their sole
discretion without any material liability; (j) amend or permit any Restricted
Subsidiary to amend, a Plan resulting in an increase in current liability such
that the Borrower or any Controlled Group member is required to provide security
to such Plan under section 401(a)(29) of the Code; or (k) permit to exist any
occurrence of any Reportable Event (as defined in Title IV of ERISA), or any
other event or condition, which presents a material (in the opinion of the
Required Lenders) risk of such a termination by the PBGC of any Plan that could
reasonably be expected to result in a Material Adverse Change.

Section 6.09       Sale-and-Leaseback.  The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, sell or transfer to a Person any
Property, whether now owned or hereafter acquired, if at the time or thereafter
the Borrower or a Restricted Subsidiary shall lease as lessee such Property or
any part thereof or other Property that the Borrower or a Restricted Subsidiary
intends to use



80

--------------------------------------------------------------------------------

 

 

for substantially the same purpose as the Property sold or transferred, except
for the sale-and-leaseback of furniture, fixtures, and equipment not to exceed
$5,000,000.

Section 6.10       Change of Business.  The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, make any material change in the
character of its business as an independent oil and gas exploration and
production company, nor will the Borrower or any Restricted Subsidiary operate
or carry on business in any jurisdiction other than the United States, including
the Gulf of Mexico.

Section 6.11       Organizational Documents, Name Change; Change in
Accounting.  The Borrower shall not, nor shall it permit any of its Restricted
Subsidiaries to, amend, supplement, modify or restate their articles or
certificate of incorporation or formation, limited partnership agreement,
bylaws, limited liability company agreements, or other equivalent organizational
documents or amend its name or change its jurisdiction of incorporation,
organization or formation without prior written notice to, and prior consent of,
the Administrative Agent.    The Borrower and the Guarantors shall not, and
shall not permit any Restricted Subsidiary to, make any significant change in
accounting treatment or reporting practices, except as required by GAAP (and
then subject to Section 1.03), or change the fiscal year of the Borrower or of
any Restricted Subsidiary; provided following the Merger, Borrower shall convert
the method of accounting for the Merger Company from “full cost accounting” to
“successful efforts accounting.”

Section 6.12       Use of Proceeds; Letters of Credit.  The Borrower will not
permit the proceeds of any Advance or Letters of Credit to be used for any
purpose other than those permitted by Section 5.09.  The Borrower will not
engage in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U).  Neither the
Borrower nor any Person acting on behalf of the Borrower shall take, nor permit
any of the Borrower's  Restricted Subsidiaries to take any action which might
cause any of the Loan Documents to violate Regulation T, U or X or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect, including without limitation, the use of the proceeds of any Advance or
Letters of Credit to purchase or carry any margin stock in violation of
Regulation T, U or X.

Section 6.13       Gas Imbalances, Take-or-Pay or Other Prepayments.  The
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
allow on a net basis, gas imbalances, take-or-pay or other prepayments with
respect to the Oil and Gas Properties of the Borrower or any Restricted
Subsidiary  that would require the Borrower or any Restricted Subsidiary to
deliver their respective Hydrocarbons produced on a monthly basis from such Oil
and Gas Properties at some future time without then or thereafter receiving full
payment therefor other than that which do not result in the Borrower or any
Restricted Subsidiary having net aggregate liability in excess of $10,000,000.

Section 6.14       Limitation on Hedging.

(a)       Speculative Purposes.  The Borrower shall not, nor shall it permit any
of its Restricted Subsidiaries to purchase, assume, or hold a speculative
position in any commodities market or futures market or enter into any Hedge
Contract for speculative purposes.

(b)       Risk Management; Term.  The Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to be party to or otherwise enter into any
Hedge Contract that (i) is entered into for reasons other than as a part of its
normal business operations as a risk management strategy and/or hedge against
changes resulting from market conditions related to the Borrower's operations or
(ii) is longer than five years in duration.



81

--------------------------------------------------------------------------------

 

 

(c)       Additional Limitations on Hedging.   The Borrower shall not, and shall
not permit any of its Restricted Subsidiaries to, enter into or maintain any
Hydrocarbon Hedge Contract with any Person other than Hydrocarbon Hedge
Contracts (i) with an Approved Counterparty and (ii) the notional volumes for
which (when aggregated with other Hydrocarbon Hedge Contracts then in effect
other than basis differential swaps on volumes already hedged pursuant to other
Hedge Contracts) do not exceed, as of the date such Hydrocarbon Hedge Contract
is executed or at any time during the term of this Agreement, the percentage set
forth below of the Borrower’s and Guarantors’ Current Production for each month
during the period during which such Hydrocarbon Hedge Contract is in effect, for
each of crude oil, natural gas liquids and natural gas, calculated separately:

Calendar Year Hedged
( relative to measurement date)

Percentage Limitation

Crude Oil

Natural Gas and Natural Gas Liquids

Months 1-24

100%

100%

Months 25-36

75%

75%

Months 37-60

50%

50%

﻿

provided, that, if at any time, the aggregate notional volumes of all the
Borrower’s and its Restricted Subsidiaries’ respective hedges of crude oil,
natural gas liquids and natural gas (calculated separately) under all
Hydrocarbon Hedge Contracts corresponding to the delivery dates of the Current
Production exceeds the “Percentage Limitation” of Current Production, then
Borrower shall have the opportunity to cure such excess by (A) furnishing to
Administrative Agent, by no later than 5:00 p.m. (Houston, Texas, time) on the
next Test Date, a detailed calculation of such determination and such excess, in
form, and substance reasonably satisfactory to the Administrative Agent, and (B)
no later than 15 days after such Test Date, Borrower shall (1) furnish to
Administrative Agent an updated Engineering Report (the "Updated Engineering
Report") in form and substance reasonably satisfactory to the Administrative
Agent, and (2) terminate, create off-setting positions or otherwise unwind
existing Hydrocarbon Hedge Contracts such that, after giving effect thereto, no
more than “Percentage Limitation” of the Borrower's and its Restricted
Subsidiaries' aggregate Current Production of crude oil, natural gas liquids and
natural gas are covered by all Hydrocarbon Hedge Contracts (it being understood
that volumes of crude oil, natural gas liquids and natural gas are calculated
separately and that natural gas liquids may be hedged on terms reasonably
satisfactory to the Administrative Agent by Hydrocarbon Hedge Contracts for
crude oil, natural gas, natural gas liquids or a combination thereof), and
Borrower shall deliver a certificate of a Responsible Officer of the Borrower to
the Administrative Agent certifying to that effect; provided further that, if an
Updated Engineering Report is updating an Independent Engineering Report, such
Updated Engineering Report shall be an Independent Engineering Report.    No
Hydrocarbon Hedge Contract shall have a tenor of longer than 5 years.  For
purposes of the foregoing volume limitations, floors and puts shall be
disregarded.    

(d)       Acquisition Hedging.  With respect to anticipated production of
Hydrocarbons which are the subject of an Acquisition under which the Borrower or
any Restricted Subsidiary is the purchaser, the Borrower and its Restricted
Subsidiaries may enter into Hydrocarbon Hedge Contracts covering such
anticipated production prior to effecting such Acquisition (regardless of the
fact that such production is not yet owned by the Borrower or such Restricted
Subsidiary) so long as (A) a binding purchase agreement has been executed by the
Borrower or a Restricted Subsidiary and the counterparties to such Acquisition,
(B) at the time such Hydrocarbon Hedge Contracts are entered into, the aggregate
Unused Commitment Amount is greater than or equal to 10% of the lesser of the
Borrowing Base and the aggregate Commitments then in effect, (C) the Borrower
shall, and shall cause its Restricted Subsidiaries to terminate, unwind or
otherwise liquidate all such Hydrocarbon Hedge Contracts upon the earliest of
(1) the 90th day following the full execution of the purchase agreement related
to such Acquisition if the Acquisition has not been



82

--------------------------------------------------------------------------------

 

 

fully consummated by such date, (2) within 3 Business Days after the date upon
on which such purchase agreement is terminated by any party thereto, and (3) the
date upon which the Borrower or any Restricted Subsidiary believes, with
reasonable certainty, that such Acquisition will not be consummated, and (D) at
the time such Hedge Contracts are entered into, but after giving pro forma
effect to such Acquisition (i.e. assuming that such Acquisition had gone into
effect prior to or as of the date such Hydrocarbon Hedge Contracts are entered
into and Engineering Report, for purposes of calculating Current Production,
includes any Engineering Report covering the reserves that are the subject of
such Acquisition)), such Hedge Contracts would be permitted under subsection (b)
above and such Hedge Contracts shall otherwise comply with the terms of this
Agreement.

Section 6.15       Post-Closing Hedging.  On or prior to two Business Days after
the Effective Date, the Borrower shall have entered into Hedge Contracts to
effect the hedge positions for the volumes, years and forecasted production
necessary in order to create an additional $1,400,000 of value attributable to
the Oil and Gas Properties considered for the initial Borrowing Base hereunder,
in any event, as reasonably determined by the Administrative Agent using its
customary pricing data. 

Section 6.16       Additional Subsidiaries.  The Borrower shall not, nor shall
it permit any of its Restricted Subsidiaries to, create or acquire any
additional Subsidiaries without (a) the prior written notice to the
Administrative Agent and (b) being in compliance with Section 5.14.

Section 6.17       Current Ratio.  The Borrower shall not permit the ratio of,
as of the last day of each fiscal quarter of the Borrower, beginning with the
fiscal quarter ending June 30, 2010, the Borrower's and its consolidated
Restricted Subsidiaries' (it being understood that no amounts of the
Unrestricted Subsidiaries of the Borrower shall be taken into account in
calculating this ratio) (a) consolidated current assets to (b) consolidated
current liabilities, to be less than 1.00 to 1.00.  For purposes of this
calculation (i) "current assets" shall include, as of the date of calculation,
the Unused Commitment Amount (but only to the extent the Borrower is able to
borrow under this Agreement and be pro forma compliance with its financial
covenants herein) but shall exclude any asset representing a valuation account
arising from the application of SFAS 133 or 143, and (ii) "current liabilities"
shall exclude, as of the date of calculation, the current portion of long–term
Debt existing under this Agreement, the Second Lien Credit Agreement or any
Third Lien Loan Document, and any liabilities representing a valuation account
arising from the application of SFAS 133 and 143.

Section 6.18       Leverage Ratio.  The Borrower shall not permit Leverage Ratio
to exceed (a) 4.00 to 1.00 as of the end of each fiscal quarter ending December
31, 2015 and March 31, 2016, (b) 4.50 to 1.00 as of the end of each fiscal
quarter ending June 30, 2016 and September 30, 2016 and (c) 4.00 to 1.00 as of
the end of each fiscal quarter ending on or after December 31, 2016.

Section 6.19       Interest Coverage Ratio.  The Borrower shall not permit, as
of the end of each fiscal quarter, beginning with the fiscal quarter ending June
30, 2010, the ratio of (a) the Adjusted EBITDAX to (b) the Interest Expense, to
be less than 3.00 to 1.00.

Section 6.20       Anti-Terrorism.  The Borrower shall not permit, and shall not
permit the other Loan Parties to (a) conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in Section 4.21 above, (b) deal in, or otherwise engage in
any transaction relating to, any property of interests in property blocked
pursuant to the Executive Order of any other Anti-Terrorism/Money Laundering Law
or (c) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, (x) any of
the prohibitions set forth in any Anti-Terrorism/Money Laundering Law or (y) or
(y) any prohibitions set forth in the rules or regulations issued by OFAC (and,
in each case, the Borrower shall, and shall cause each of the Loan Parties to,
promptly deliver or cause to be delivered to the Lenders any certification or



83

--------------------------------------------------------------------------------

 

 

other evidence requested from time to time by any Lender in its reasonable
discretion, confirming the Loan Parties’ compliance with this Section 6.20).

Section 6.21       Account Payables.  The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, allow any of its trade payables or
other accounts payable to be outstanding for more than 90 days (except (a) in
cases where any such trade payable is being disputed in good faith and adequate
reserves under GAAP have been established and (b) for such payables, which in
the aggregate, do not exceed $3,000,000).

Section 6.22       Second Lien Debt.  The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, (a) make any optional, mandatory
or scheduled payments on account of principal (whether by redemption, purchase,
retirement, defeasance, set-off or otherwise), interest, premiums and fees in
respect of the Second Lien Debt or (b) amend, supplement or otherwise modify the
terms of the Second Lien Debt if such amendment, supplement or modification
would violate the Intercreditor Agreement; provided that, (x) the Borrower may
make scheduled payments of interest on the Second Lien Debt, (y)  the Borrower
may make mandatory prepayments of principal of Second Lien Debt required
pursuant to Section 2.06(c) of the Second Lien Credit Agreement as in effect on
the Amendment No. 11 Effective Date (along with any payments in connection
therewith required pursuant to Section 2.06(d) of the Second Lien Credit
Agreement as in effect on the Amendment No. 11 Effective Date) so long as (i) no
Default has occurred and is continuing or would result therefrom and (ii) prior
to making such payment, the Borrower has made the payments required pursuant to
Section 2.05(b)(iii) and Section 2.06(b), and (z) the Borrower may make any
optional or scheduled payments of principal of Second Lien Debt (along with any
payments in connection therewith required pursuant to Section 2.06(d) of the
Second Lien Credit Agreement as in effect on the Amendment No. 11 Effective
Date) so long as (i) no Default has occurred and is continuing or would
therefrom, (ii) before and after giving effect thereto, the Borrower is in pro
forma compliance with Sections 6.17,  6.18, and 6.19, and (iii) before and after
giving effect thereto, Availability is equal to or greater than 20% of the
Borrowing Base then in effect.

Section 6.23       Additional Subordinated Debt.  The Borrower shall not, nor
shall it permit any of its Restricted Subsidiaries to (a) make any payments on
account of principal (whether by redemption, purchase, retirement, defeasance,
set-off or otherwise), interest, premiums and fees in respect of any Senior
Unsecured Notes or any other Additional Subordinated Debt prior to the scheduled
maturity thereof in any manner, or make any payment in violation of any
subordination term applicable thereto, except that, as to Senior Unsecured
Notes, the Borrower may effect the Permitted Exchange/Payment of Senior
Unsecured Notes or (b) amend, supplement or otherwise modify the terms of the
Third Lien Debt if such amendment, supplement or modification would violate the
Intercreditor Agreement.

Section 6.24       Additional Liens.  No Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries to, grant a Lien on any Property to secure
any Debt under the Second Lien Loan Documents (except for such Liens which were
permitted to be granted on or before the Amendment No. 11 Effective Date) or any
Additional Subordinated Debt without first (a) giving fifteen days’ prior
written notice to the Administrative Agent thereof and (b) granting to the
Administrative Agent to secure the Obligations an Acceptable Security Interest
in the same Property pursuant to Security Instruments in form and substance
satisfactory to the Administrative Agent.  In connection therewith, each Loan
Party shall, or shall cause its Subsidiaries to, execute and deliver such other
additional closing documents, certificates and legal opinions as may reasonably
be requested by the Administrative Agent.

Section 6.25       Controlled Account; Withdrawals; Sweeps.    

(a)       The Borrower shall not request that any Advances be made hereunder on
or after the Amendment No. 13 Effective Date or accept the proceeds of any such
Advance unless the proceeds of such



84

--------------------------------------------------------------------------------

 

 

Advances are deposited into the Controlled Account; provided that from the
Amendment No. 13 Effective Date until the date the Blocked Account Control
Agreement is entered into and subject to the other terms and conditions set
forth herein, the Borrower may request that Advances in an amount not to exceed
$15,000,000 in the aggregate be made hereunder and the Borrower may accept the
proceeds of such Advances.  The Borrower shall not request that the
Administrative Agent direct a withdrawal from the Controlled Account unless (i)
on and as of each date on which any funds are withdrawn from the Controlled
Account (A) all representations and warranties contained above in Article IV and
all representations and warranties contained in the Security Instruments, the
Guaranties, and each of the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
withdrawal and to the application of such funds, as though made on and as of
such date (except in the case of representations and warranties which are made
solely as of an earlier date or time, which representations and warranties shall
be true and correct in all material respects as of such earlier date or time,
except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof); (B) no Default has occurred and is continuing
or would result from the application of such funds; (C) for the avoidance of
doubt, such funds will be used only to the extent the proceeds of any Advance
could be used under this Agreement, and (D) the Borrower would be in pro forma
compliance with Section 6.17 and Section 6.18 as of the most recent fiscal
quarter end for which financial statements have been delivered to the
Administrative Agent after giving effect to such withdrawal of funds; (ii) the
Borrower has delivered to the Administrative Agent an officer’s certificate
executed by a Responsible Officer of the Borrower certifying that the Borrower
would be in compliance under this Section 6.25 and (iii) the amount of each
withdrawal from the Controlled Account is not less than $5,000,000.

(b)       On the 1st day and the 15th day of each calendar month, if Available
Funds in accounts held by, or for the benefit of the Borrower or any Restricted
Subsidiary, exceeds $25,000,000 (excluding any outstanding checks and electronic
funds transfers) then on each immediately following Business Day the Borrower
shall, or shall cause its Restricted Subsidiaries to, transfer funds from such
accounts to the Controlled Account in the amount of such excess.

(c)       From time to time, if a Borrowing Base Deficiency exists, then
notwithstanding other terms provided in this Agreement permitting the Borrower
to remedy such deficiency over a period of time or by providing additional
Collateral, the Borrower shall immediately apply funds then in the Controlled
Account to make a prepayment of the Advances, and if the Advances have been
repaid in full, make deposits into the Cash Collateral Account to provide cash
collateral for the Letter of Credit Exposure, in an aggregate amount equal to
the lesser of (i) the funds then in the Controlled Account and (ii) the amount
necessary to cure the Borrowing Base Deficiency.  Each prepayment pursuant to
this Section 6.25(c) shall be accompanied by accrued interest on the amount
prepaid to the date of such prepayment and amounts, if any, required to be paid
pursuant to Section 2.12 as a result of such prepayment being made on such
date.  Each prepayment under this Section 6.25(c) shall be applied to the
Advances as determined by the Administrative Agent except that, with respect to
a specific Borrowing Base Deficiency, if the Borrower elects to cure such
Borrowing Base Deficiency with five monthly installments as permitted under
Section 2.05(b) then the prepayments under this Section 6.25(c) shall be applied
as prepayments of such remaining monthly installments on a pro rata basis.  To
effectuate the payments and Cash Collateral deposit required under this clause
(c), the Borrower hereby authorizes Wells Fargo, as a depository bank, to
initiate debit entries to the Controlled Account to debit such required amount
from such account.  The Borrower represents that the Borrower is and will be the
owner of all funds in such Controlled Account.  Borrower, for itself and its
Subsidiaries, acknowledges that (x) such debit entries may cause an overdraft of
such accounts which may result in Wells Fargo’s refusal to honor items drawn on
such accounts until adequate deposits are made to such account, (y) Wells Fargo
is under no duty or obligation to initiate any debit entry for any purpose, and
(z) if a debit is not made the payment may be late or past due. 



85

--------------------------------------------------------------------------------

 

 

ARTICLE VII

EVENTS OF DEFAULT; REMEDIES

Section 7.01       Events of Default.  The occurrence of any of the following
events shall constitute an "Event of Default" under any Loan Document:

(a)       Payment.  The Borrower (i) shall fail to pay when due any principal
under the Notes or any other Loan Document or (ii) shall fail to pay any
interest, fees, reimbursements, indemnifications, or other amounts due and
payable hereunder, under the Notes, or under any other Loan Document and such
failure shall continue for a period of three Business Days after the due date
therefor;

(b)       Representation and Warranties.  Any representation or warranty made or
deemed to be made (i) by the Borrower or any of its Restricted Subsidiaries or
any other Guarantor (or any of their respective officers) in this Agreement or
in any other Loan Document or (ii) by the Borrower or any of its Restricted
Subsidiaries (or any of their respective officers) in connection with this
Agreement or any other Loan Document shall prove to have been incorrect in any
material respect (except that such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof) when made or deemed to be made;

(c)       Covenant Breaches.  The Borrower or any of its Restricted Subsidiaries
or any other Guarantor shall (i) fail to perform or observe any term or covenant
set forth in Section 2.05(b), Section 5.03 (with respect to the existence of the
Borrower or any Restricted Subsidiary), or Article VI of this Agreement or (ii)
fail to perform or observe any other term or covenant set forth in this
Agreement or in any other Loan Document that is not covered by clause (i) above
or any other provision of this Section 7.01 and such failure shall remain
unremedied for a period of thirty days after the occurrence of such failure
(such grace period to be applicable only in the event such Default can be
remedied by corrective action of the Borrower or any of its
Restricted Subsidiaries);

(d)       Cross‑Defaults.  (i) The Borrower and or any of its
Restricted Subsidiaries shall fail to pay any principal of or premium or
interest on its Debt that is outstanding in a principal amount of at least
$5,000,000 individually or when aggregated with all such Debt of the Borrower or
any of its Restricted Subsidiaries so in default (but excluding Debt evidenced
by the Notes) when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; (ii) any other event shall
occur or condition shall exist under any agreement or instrument relating to
Debt (including, without limitation, any event of default or termination event
under any Hedge Contract)  that is outstanding in a principal amount (or
termination payment amount or similar amount) of at least $5,000,000
individually or when aggregated with all such Debt of the Borrower or such
Restricted Subsidiary so in default, and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or (iii) any such Debt in a principal amount of at
least $5,000,000 individually or when aggregated with all such Debt of the
Borrower or such Restricted Subsidiary shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof;

(e)       Insolvency.  (i) The Borrower or any of its Restricted Subsidiaries or
any other Guarantor shall generally not pay its debts as such debts become due,
or shall admit in writing its inability to pay its debts generally, or shall
make a general assignment for the benefit of creditors; (ii) any proceeding
shall be instituted by or against the Borrower or any of its Restricted
Subsidiaries seeking to adjudicate it as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, 



86

--------------------------------------------------------------------------------

 

 

or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its Property and, in the case of
any such proceeding instituted against the Borrower or any such Restricted
Subsidiary either such proceeding shall remain undismissed or unstayed for a
period of 60 days or any of the actions sought in such proceeding shall occur;
or (iii) the Borrower or any of its Restricted Subsidiaries, shall take any
corporate action to authorize any of the actions set forth above in this
paragraph (e);

(f)       Judgments.  Any judgment or order for the payment of money in excess
of $5,000,000 shall be rendered against the Borrower or any of its
Restricted Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect;

(g)       Termination Events.  Any Termination Event with respect to a Plan
shall have occurred, and, 30 days after notice thereof shall have been given to
the Borrower by the Administrative Agent, (i) such Termination Event shall not
have been corrected and (ii) the Termination Event could reasonably be expected
to result in a Material Adverse Change;

(h)       Plan Withdrawals.  The Borrower or any member of the Controlled Group
as employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and the plan sponsor of such
Multiemployer Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability in an annual amount that could
reasonably be expected to result in a Material Adverse Change;

(i)       Change in Control.  A  Change in Control shall have occurred;

(j)       Loan Documents.  Any provision of any Loan Document shall for any
reason cease to be valid and binding on the Borrower or any of its
Restricted Subsidiaries or any such Person shall so state in writing;

(k)       Security Instruments.  (i) The Administrative Agent shall fail to have
an Acceptable Security Interest in any portion of the Collateral in excess of
$5,000,000.00 in the aggregate at any one time or (ii) any Security Instrument
shall at any time and for any reason cease to create the Lien on the Property
purported to be subject to such agreement in accordance with the terms of such
agreement, or cease to be in full force and effect, or shall be contested by the
Borrower or any of its Restricted Subsidiaries except as a result of the sale or
other Disposition of the applicable Collateral permitted under the Loan
Documents;

(l)       Controlled Account.  Any of the provisions of the Blocked Account
Control Agreement shall, for any reason cease to be valid, binding and
enforceable in accordance with its terms or the Controlled Account or any funds
therein are subject to any Lien or other rights of a Person other than (i) the
Lien in favor of the Administrative Agent and the Second Lien Administrative
Agent, (ii) the Liens permitted under Section 6.01(b), (iii) Lien in favor of
the depository bank in accordance with the terms of the Blocked Account Control
Agreement, and (iv) the rights of the Borrower to the funds held therein subject
to the restrictions in Section 6.25 and the terms thereof;

(m)      Third Lien Loan Documents.  Any “event of default”, however
denominated, under any Third Lien Loan Document shall have occurred;

(n)       Second Lien Credit Agreement.  An "Event of Default" under the Second
Lien Credit Agreement shall have occurred; or



87

--------------------------------------------------------------------------------

 

 

(o)       Intercreditor Agreement.  Until the Junior Debt Payoff has occurred,
unless such Debt was paid in violation of the terms of this Agreement or the
Intercreditor Agreement, any of the provisions of the Intercreditor Agreement
shall, for any reason cease to be valid and binding or otherwise cease to be in
full force and effect and valid, binding and enforceable in accordance with its
terms against any Loan Party or any holder of any Second Lien Debt or Third Lien
Debt, as applicable, or shall be repudiated in writing by any such Person.

Section 7.02       Optional Acceleration of Maturity.  If any Event of Default
(other than an Event of Default pursuant to paragraph (e) of Section 7.01) shall
have occurred and be continuing, then, and in any such event,

(a)       the Administrative Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender and the Issuing Lender to make extensions of credit
hereunder, including making Advances and issuing, increasing, or extending
Letters of Credit, to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare all principal, interest,
fees, reimbursements, indemnifications, and all other amounts payable under this
Agreement, the Notes, and the other Loan Documents to be forthwith due and
payable, whereupon all such amounts shall become and be forthwith due and
payable in full, without notice of intent to demand, demand, presentment for
payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrower;

(b)       the Borrower shall, on demand of the Administrative Agent at the
request or with the consent of the Required Lenders, deposit with the
Administrative Agent into the Cash Collateral Account an amount of cash equal to
the Letter of Credit Exposure as security for the Obligations; and

(c)       the Administrative Agent shall at the request of, or may with the
consent of, the Required Lenders proceed to enforce its rights and remedies
under the Security Instruments, the Guaranties, and any other Loan Document for
the ratable benefit of itself, the Issuing Lender and the Lenders by appropriate
proceedings.

Section 7.03       Automatic Acceleration of Maturity.  If any Event of Default
pursuant to paragraph (e) of Section 7.01 shall occur,

(a)       (i) the obligation of each Lender and the Issuing Lender to make
extensions of credit hereunder, including making Advances and issuing,
increasing, or extending Letters of Credit, shall terminate, and (ii) all
principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement, the Notes, and the other Loan Documents
shall become and be forthwith due and payable in full, without notice of intent
to demand, demand, presentment for payment, notice of nonpayment, protest,
notice of protest, grace, notice of dishonor, notice of intent to accelerate,
notice of acceleration, and all other notices, all of which are hereby expressly
waived by the Borrower;

(b)       the Borrower shall deposit with the Administrative Agent into the Cash
Collateral Account an amount of cash equal to the outstanding Letter of Credit
Exposure as security for the Obligations; and

(c)       the Administrative Agent shall at the request of, or may with the
consent of, the Required Lenders proceed to enforce its rights and remedies
under the Security Instruments, the Guaranties, and any other Loan Document for
the ratable benefit of itself, the Issuing Lender and the Lenders by appropriate
proceedings.



88

--------------------------------------------------------------------------------

 

 

Section 7.04       Right of Set‑off.  Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent, the Issuing
Lender, and each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by the Administrative Agent, the
Issuing Lender, or such Lender to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement, the Notes held by the Administrative Agent, the
Issuing Lender, or such Lender, and the other Loan Documents, irrespective of
whether or not the Administrative Agent, the Issuing Lender, or such Lender
shall have made any demand under this Agreement, such Notes, or such other Loan
Documents, and although such obligations may be unmatured.  The Administrative
Agent, the Issuing Lender, and each Lender agrees to promptly notify the
Borrower after any such set‑off and application made by the Administrative
Agent, the Issuing Lender, or such Lender, provided that the failure to give
such notice shall not affect the validity of such set‑off and application.  The
rights of the Administrative Agent, the Issuing Lender, and each Lender under
this Section 7.04 are in addition to any other rights and remedies (including,
without limitation, other rights of set‑off) which the Administrative Agent, the
Issuing Lender, or such Lender may have.

Section 7.05       Non-exclusivity of Remedies.  No remedy conferred upon the
Administrative Agent, the Issuing Lender, and the Lenders is intended to be
exclusive of any other remedy, and each remedy shall be cumulative of all other
remedies existing by contract, at law, in equity, by statute or otherwise.

Section 7.06       Application of Proceeds.  From and during the continuance of
any Event of Default, any monies or Property actually received by the
Administrative Agent pursuant to this Agreement or any other Loan Document shall
be applied as determined by the Administrative Agent; provided that, if directed
by the Required Lenders, or if the Obligations have been accelerated pursuant to
Section 7.02 or Section 7.03, or the Administrative Agent or any Lender has
exercised any rights or remedies under this Agreement or any other Loan
Document, or any other agreement with the Borrower or any of its Restricted
Subsidiaries that secures any of the Obligations, all payments received on
account of the Obligations and all net proceeds from the enforcement of the
Obligations shall be applied by the Administrative Agent as follows:

(a)       First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such and the Issuing Lender in
its capacity as such, ratably among the Administrative Agent and the Issuing
Lender in proportion to the respective amounts described in this clause First
payable to them;

(b)       Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause
Second payable to them;

(c)       Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Advances and Reimbursement Obligations,
ratably among the Lenders in proportion to the respective amounts described in
this clause Third payable to them;

(d)       Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Advances, Reimbursement Obligations and payment
obligations then owing under Hedge Contracts and Banking Services Obligations,
ratably among the Lenders, the Issuing Lender, the Swap Counterparties and the
holders of the Banking Service Obligations in proportion to the respective
amounts described in this clause Fourth payable to them;



89

--------------------------------------------------------------------------------

 

 

(e)       Fifth, to the Administrative Agent for the account of the Issuing
Lender, to cash collateralize any Letter of Credit Obligations then outstanding;

(f)       Sixth,  to the Second Lien Agent or the applicable administrative
agent or secured party for the Third Lien Debt, if any, as required under the
Intercreditor Agreement;

(g)       Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
applicable Legal Requirement.

Notwithstanding the foregoing, Banking Services Obligations and Obligations
arising under Hedge Contracts shall be excluded from the application described
above if the Administrative Agent has not received written notice thereof,
together with such supporting documentation as the Administrative Agent may
request, from the applicable holder of such Obligation, as the case may
be.  Each holder of such Obligation not a party to this Agreement that has given
the notice contemplated by the preceding sentence shall, by such notice, be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent pursuant to the terms of Article VIII for itself and its Affiliates as if
a “Lender” party hereto.

Notwithstanding anything herein to the contrary, this Section 7.06 may not be
amended, waived or otherwise modified in a manner that would alter the pro rata
sharing of payments or order of application required hereunder without the
written consent of each Lender directly and adversely affected thereby.

ARTICLE VIII

THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER

Section 8.01       Authorization and Action.  Each Lender that is an Existing
Lender is deemed to have appointed Wells Fargo Bank, N.A., as the administrative
agent and the issuing lender under the Existing Credit Agreement; provided,
however, Wells Fargo Bank, N.A. does not assume and shall not be obligated to
pay, perform or discharge any claim, debt, obligation, expense or liability of
MUFG Union Bank, N.A., if any, of any kind, whether known or unknown, absolute
or contingent, under the Loan Documents (as defined in the Existing Credit
Agreement) or otherwise, arising out of any act or omission occurring on or
before the date hereof under the Loan Documents (as defined in the Existing
Credit Agreement).  The Borrower, the Existing Lenders, Wells Fargo Bank, N.A.
and MUFG Union Bank, N.A. agree that Section 8.06 of the Existing Credit
Agreement shall apply to MUFG Union Bank, N.A.'s resignation pursuant to the
Assignment; provided that, such parties hereby waive the 30 days prior written
notice required thereunder as to such resignation.  Each Lender hereby appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof and of the other Loan Documents,
together with such powers as are reasonably incidental thereto.  As to any
matters not expressly provided for by this Agreement or any other Loan Document
(including, without limitation, enforcement or collection of the Notes), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Administrative Agent shall
not be required to take any action that exposes the Administrative Agent to
personal liability or that is contrary to this Agreement, any other Loan
Document, or applicable law.

Section 8.02       Administrative Agent's Reliance, Etc.  Neither the
Administrative Agent nor any of its directors, officers, agents, or employees
shall be liable for any action taken or omitted to be taken (INCLUDING THE
ADMINISTRATIVE AGENT'S OWN NEGLIGENCE) by it or them under or in connection with
this Agreement or the other Loan Documents, except for its or their own gross
negligence



90

--------------------------------------------------------------------------------

 

 

or willful misconduct.  Without limitation of the generality of the foregoing,
the Administrative Agent:  (a) may treat the payee of any Note as the holder
thereof until the Administrative Agent receives written notice of the assignment
or transfer thereof signed by such payee and in form satisfactory to the
Administrative Agent; (b) may consult with legal counsel (including counsel for
the Borrower), independent public accountants, and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants, or
experts; (c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties, or representations
made in or in connection with this Agreement or the other Loan Documents;
(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document on the part of the Borrower or its Subsidiaries or to
inspect the Property (including the books and records) of the Borrower or its
Subsidiaries; (e) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency, or value of this
Agreement or any other Loan Document; and (f) shall incur no liability under or
in respect of this Agreement or any other Loan Document by acting upon any
notice, consent, certificate, or other instrument or writing (which may be by
telecopier) believed by it to be genuine and signed or sent by the proper party
or parties.

Section 8.03       The Administrative Agent and Its Affiliates.  With respect to
its Commitment, the Advances made by it, and the Notes issued to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any other Lender and may exercise the same as though it were not the
Administrative Agent.  The term "Lender" or "Lenders" shall, unless otherwise
expressly indicated, include the Administrative Agent in its individual
capacity.  The Administrative Agent and its Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, and generally engage in any
kind of business with, the Borrower or any of its Subsidiaries, and any Person
who may do business with or own securities of the Borrower or any such
Subsidiary, all as if the Administrative Agent were not an agent hereunder and
without any duty to account therefor to the Lenders.

Section 8.04       Lender Credit Decision.  Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on the Interim Financial Statements and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

Section 8.05       Indemnification.  THE LENDERS SEVERALLY AGREE TO INDEMNIFY
THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER AND EACH AFFILIATE THEREOF AND
THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS (TO THE EXTENT NOT
REIMBURSED BY THE BORROWER), ACCORDING TO THEIR RESPECTIVE PRO RATA SHARES FROM
AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR
NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT AND THE ISSUING LENDER IN ANY WAY RELATING TO OR ARISING
OUT OF THIS AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT
OR THE ISSUING LENDER UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (INCLUDING
THE ADMINISTRATIVE AGENT'S AND THE ISSUING LENDER'S OWN NEGLIGENCE), AND
INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL CLAIMS AND ANY LIABILITIES ARISING
UNDER ENVIRONMENTAL LAW, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION
OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS RESULTING FROM



91

--------------------------------------------------------------------------------

 

 

THE ADMINISTRATIVE AGENT'S OR THE ISSUING LENDER'S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AS DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT.  WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES
TO REIMBURSE THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER PROMPTLY UPON
DEMAND FOR ITS RATABLE SHARE OF ANY OUT‑OF‑POCKET EXPENSES (INCLUDING COUNSEL
FEES) INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION,
EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT, OR ENFORCEMENT
(WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL
ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, TO THE EXTENT THAT THE ADMINISTRATIVE AGENT OR THE ISSUING
LENDER IS NOT REIMBURSED FOR SUCH BY THE BORROWER.    Notwithstanding the
foregoing, the preceding provisions of this Section 8.05 shall apply only to
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that were incurred by or asserted against the
Administrative Agent or the Issuing Bank in their respective capacities as such,
or against any Affiliate thereof, or any of such Person's or Affiliate's
respective directors, officers, employees, or agents, acting for the
Administrative Agent or Issuing Bank in connection with such capacity.  To the
extent that the indemnity obligations provided in this Section 8.05 are for the
benefit of the Administrative Agent as the named secured party under the Liens
granted under the Security Instruments, each Lender hereby agrees that if such
Lender ceases to be a Lender hereunder but obligations owing to such Lender or
an Affiliate of such Lender continue to be secured by such Liens, then such
Lender shall continue to be bound by the provisions of this Section 8.05 until
such time as such obligations have been satisfied or terminated in full and
subject to the terms of the last sentence of Section 9.09.  In such event, in
determining the pro rata shares under this Section 8.05, the Lenders shall
include the aggregate amount (giving effect to any netting agreements) that
would be owing to such Swap Counterparty if such Hedge Contracts were terminated
at the time of determination.

Section 8.06       Successor Administrative Agent and Issuing Lender.  The
Administrative Agent or the Issuing Lender may resign at any time by giving not
less than 30 days prior written notice thereof to the Lenders and the Borrower
and may be removed at any time with or without cause by the Required Lenders
upon receipt of written notice from the Required Lenders to such effect.  Upon
receipt of notice of any such resignation or removal, the Required Lenders shall
have the right to appoint a successor Administrative Agent or Issuing Lender
with, if any Event of Default has not occurred and is not continuing, the
consent of the Borrower, which consent shall not be unreasonably withheld.  If
no successor Administrative Agent or Issuing Lender shall have been so appointed
by the Required Lenders with the consent of the Borrower, and shall have
accepted such appointment, within 30 days after the retiring Administrative
Agent's or Issuing Lender's giving of notice of resignation or the Required
Lenders' removal of the retiring Administrative Agent or Issuing Lender, then
the retiring Administrative Agent or Issuing Lender may, on behalf of the
Lenders and the Borrower, appoint a successor Administrative Agent or Issuing
Lender, which shall be, in the case of a successor agent, a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $500,000,000 and, in the
case of the Issuing Lender, a Lender; provided that, if the Administrative Agent
or Issuing Lender shall notify the Borrower and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent or Issuing Lender shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that (A) in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed and (B) the retiring
Issuing Lender shall remain the Issuing Lender with respect to any Letters of
Credit outstanding on the effective date of its resignation or removal and the
provisions affecting the Issuing Lender with respect to such Letters of Credit
shall inure



92

--------------------------------------------------------------------------------

 

 

to the benefit of the retiring Issuing Lender until the termination of all such
Letters of Credit) and (2) all payments, communications and determinations
provided to be made by, to or through the retiring Administrative Agent shall
instead be made by or to each Lender and the Issuing Lender directly, until such
time as the Required Lenders appoint a successor Administrative Agent or Issuing
Lender, as applicable, as provided for above in this paragraph.  Upon the
acceptance of any appointment as Administrative Agent or Issuing Lender by a
successor Administrative Agent or Issuing Lender, such successor Administrative
Agent or Issuing Lender shall thereupon succeed to and become vested with all
the rights, powers, privileges, and duties of the retiring Administrative Agent
or Issuing Lender, and the retiring Administrative Agent or Issuing Lender shall
be discharged from its duties and obligations under this Agreement and the other
Loan Documents, except that the retiring Issuing Lender shall remain the Issuing
Lender with respect to any Letters of Credit outstanding on the effective date
of its resignation or removal and the provisions affecting the Issuing Lender
with respect to such Letters of Credit shall inure to the benefit of the
retiring Issuing Lender until the termination of all such Letters of
Credit.  After any retiring Administrative Agent's or Issuing Lender's
resignation or removal hereunder as Administrative Agent or Issuing Lender, the
provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent or Issuing
Lender under this Agreement and the other Loan Documents.

Section 8.07       Additional Agents.  None of the agents (other than the
Administrative Agent) or arrangers referred to on the cover of this Agreement
shall have any duties, obligations or liabilities in their respective capacities
as agents or arrangers.

Section 8.08       Collateral Matters.

(a)       Administrative Agent is authorized on behalf of the Secured Parties,
without the necessity of any notice to or further consent from the Secured
Parties, from time to time, to take any actions with respect to any Collateral
or Security Instruments which may be necessary to perfect and maintain
Acceptable Security Interests in and Liens upon the Collateral granted pursuant
to the Security Instruments.  Administrative Agent is further authorized on
behalf of the Secured Parties, without the necessity of any notice to or further
consent from the Secured Parties, from time to time, to take any action (other
than enforcement actions requiring the consent of, or request by, the Required
Lenders as set forth in Section 7.02 or Section 7.03 above) in exigent
circumstances as may be reasonably necessary to preserve any rights or
privileges of the Secured Parties under the Loan Documents or applicable
law.  By accepting the benefit of the Liens granted pursuant to the Security
Instruments, each Secured Party not party hereto hereby agrees to the terms of
this paragraph (a).

(b)       Each Secured Party irrevocably authorizes Administrative Agent to
release any Lien granted to or held by the Administrative Agent upon any
Collateral and release any Guarantor from its Guaranty: (i) upon termination of
the Commitments, termination or expiration of all Letters of Credit (other than
Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Lender have been made), termination of all
Hedge Contracts with Swap Counterparties that are secured by the Liens on the
Collateral  (other than Hedge Contracts with any Swap Counterparty with respect
to which other arrangements satisfactory to the Swap Counterparty and the
Borrower have been made; provided that, unless a Swap Counterparty notifies the
Administrative Agent in writing at least 2 Business Days prior to the expected
termination of the Commitments that such arrangements have not been made, then
solely for purposes of this clause (b), it shall be deemed that such
satisfactory arrangements have been made),  and payment in full of all
Obligations  (other than Obligations arising under Hedge Contracts with any Swap
Counterparty with respect to which other arrangements satisfactory to the Swap
Counterparty and the Borrower have been made; provided that, unless a Swap
Counterparty notifies the Administrative Agent in writing at least 2 Business
Days prior to the expected termination of the Commitments that such arrangements
have not been made, then solely for purposes of this clause (b), it shall be
deemed that such satisfactory arrangements have been made); (ii) as to release
of Collateral, constituting Property sold or to



93

--------------------------------------------------------------------------------

 

 

be sold or otherwise disposed of as part of or in connection with any
Disposition permitted under this Agreement or the other Loan Documents; (iii) as
to release of Collateral, constituting Property in which the Borrower or any
Restricted Subsidiary owned no interest at the time the Lien was granted or at
any time thereafter (other than as a result of a transaction, event or
circumstance that is prohibited hereunder); (iv) as to release of Collateral,
constituting Property leased to the Borrower or any Restricted Subsidiary under
a lease which has expired or has been terminated in a transaction permitted
under this Agreement or is about to expire and which has not been, and is not
intended by the Borrower or such Restricted Subsidiary to be, renewed or
extended; (v) as to a release of a Subsidiary from its respective Guaranty, upon
such Subsidiary ceasing to be a Restricted Subsidiary of the Borrower pursuant
to a transaction permitted hereunder; or (vi) if approved, authorized or
ratified in writing by the applicable Required Lenders or all the Lenders, as
the case may be, as required by Section 9.01.  Upon the request of the
Administrative Agent at any time, the Secured Parties will confirm in writing
the Administrative Agent's authority to release particular types or items of
Collateral pursuant to this Section 8.08.  By accepting the benefit of the Liens
granted pursuant to the Security Instruments, each Secured Party not party
hereto hereby agrees to the terms of this paragraph (b).

(c)       Notwithstanding anything contained in any of the Loan Documents to the
contrary, the Borrower, the Administrative Agent, and each Secured Party hereby
agree that no Secured Party shall have any right individually to realize upon
any of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder and under the Security
Instruments may be exercised solely by Administrative Agent on behalf of the
Secured Parties in accordance with the terms hereof.  By accepting the benefit
of the Liens granted pursuant to the Security Instruments, each Secured Party
not party hereto hereby agrees to the terms of this paragraph (c).

Section 8.09       Credit Bidding.

(a)       The Administrative Agent, on behalf of itself and the Secured Parties,
shall have the right, at the direction of the Required Lenders, to credit bid
and purchase for the benefit of the Administrative Agent and the Secured Parties
all or any portion of Collateral at any sale thereof conducted by the
Administrative Agent under the provisions of the UCC, including pursuant to
Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with applicable Legal Requirements.  Such credit bid or purchase
may be completed through one or more acquisition vehicles formed by the
Administrative Agent to make such credit bid or purchase and, in connection
therewith, the Administrative Agent is authorized, on behalf of itself and the
other Secured Parties, to adopt documents providing for the governance of the
acquisition vehicle or vehicles (provided that any actions by the Administrative
Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or equity interests thereof, shall be governed,
directly or indirectly, by, and the governing documents shall provide for,
control by the vote of at least the Required Lenders or their permitted
Assignees under the terms of this Agreement or the governing documents of the
applicable acquisition vehicle or vehicles, as the case may be, irrespective of
the termination of this Agreement and without giving effect to the limitations
on actions by the Required Lenders contained in Section 9.01 of this Agreement),
and assign the applicable Obligations to any such acquisition vehicle in
exchange for Equity Interests and/or debt issued by the applicable acquisition
vehicle (which shall be deemed to be held for the ratable account of the
applicable Secured Parties on the basis of the Obligations so assigned by each
Secured Party).



94

--------------------------------------------------------------------------------

 

 

(b)       Each Lender hereby agrees, on behalf of itself and each of its
Affiliates that is a Secured Party, that, except as otherwise provided in any
Loan Document or with the written consent of the Required Lenders, it will not
take any enforcement action (other than the exercise of set-off rights),
accelerate obligations under any of the Loan Documents, or exercise any right
that it might otherwise have under applicable Legal Requirements to credit bid
at foreclosure sales, UCC sales or other similar dispositions of Collateral.

ARTICLE IX

MISCELLANEOUS

Section 9.01       Amendments, Etc.  No amendment or waiver of any provision of
this Agreement, the Notes, or any other Loan Document (other than the Fee
Letters), nor consent to any departure by the Borrower or any Restricted
Subsidiary therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Required Lenders and the Borrower, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver,
or consent shall, unless in writing and signed by all the Lenders, do any of the
following: (a) waive any of the conditions specified in Section 3.01,
(b) increase the Borrowing Base or the aggregate Commitments of the Lenders,
(c) reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder or under any other Loan Document, (d) postpone any
date fixed for any payment of principal of, or interest on, the Notes, or any
fees or other amounts payable hereunder or extend the Maturity Date, or the
Commitment Termination Date, (e) change the percentage of Lenders that shall be
required for the Lenders or any of them to take any action hereunder or under
any other Loan Document, (f) amend Section 2.11 in such a manner as to alter the
pro rata sharing of payments required therein or this Section 9.01, (g) amend
the definition of "Required Lenders," (h) release any Restricted Subsidiary from
its obligations under any Guaranty other than as a result of a transaction
permitted hereby (including a designation as an Unrestricted Subsidiary, if any
permitted hereby), (i) permit the Borrower or any Restricted Subsidiary to enter
into any merger or consolidation with or into any other Person, except for
mergers or consolidations permitted pursuant to Section 6.04 or amend clause
(a)(i) of Section 6.04, (j) release any Collateral securing the Obligations,
except for releases of Collateral as permitted under Section 8.08(b), or (k)
amend or waive any provision of, nor consent to any departure by any party
thereto from, the Intercreditor Agreement to the extent such amendment, waiver
or consent would impair the priority or enforceability of the Liens securing the
Obligations; and provided, further, that no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent or the Issuing Lender
in addition to the Lenders required above to take such action, affect the rights
or duties of the Administrative Agent or the Issuing Lender, as the case may be,
under this Agreement or any other Loan Document; and provided further that, an
amendment, waiver, or consent related to Section 2.06(b) may be effected with
the agreement of the Required Lenders and the Borrower.  No Lender or any
Affiliate of a Lender shall have any voting rights under any Loan Document as a
result of the existence of obligations owed to it under Hedge Contracts or
Banking Services Obligations.

Section 9.02       Notices, Etc.  All notices and other communications shall be
in writing (including, without limitation, telecopy) and mailed by certified
mail, return receipt requested, telecopied, hand delivered, or delivered by a
nationally recognized overnight courier, at the address for the appropriate
party specified in Schedule I or at such other address as shall be designated by
such party in a written notice to the other parties.  All such notices and
communications shall, when so mailed, telecopied, or hand delivered or delivered
by a nationally recognized overnight courier, be effective when received if
mailed, when telecopy transmission is completed or when delivered by such
messenger or courier, respectively, except that notices and communications to
the Administrative Agent pursuant to Article II or VIII shall not be effective
until received by the Administrative Agent.



95

--------------------------------------------------------------------------------

 

 

Section 9.03       No Waiver; Remedies.  No failure on the part of any Lender,
the Administrative Agent, or the Issuing Lender to exercise, and no delay in
exercising, any right hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

Section 9.04       Costs and Expenses.  The Borrower agrees to pay on demand (a)
all reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, waiver, delivery, administration,
modification, and amendment of this Agreement, the Notes, the Guaranties, and
the other Loan Documents including, without limitation, the reasonable fees and
reasonable out‑of‑pocket expenses of counsel for the Administrative Agent with
respect to advising the Administrative Agent as to its rights and
responsibilities under this Agreement, and (b) all out‑of‑pocket costs and
expenses, if any, of the Administrative Agent, the Issuing Lender, and each
Lender (including, without limitation, counsel fees and expenses of the
Administrative Agent, the Issuing Lender, and each Lender) incurred in
connection with the enforcement its rights or incurred during the existence of a
Default in connection with the protection if its rights (in any event, whether
through negotiations, legal proceedings, or otherwise) (A) in connection with
this Agreement, the Notes, the Guaranties and the other Loan Documents,
including its rights under this Section, following an Event of Default or (B) in
connection with the Advances made or Letters of Credit issued hereunder,
including all such out‑of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Advances or Letters of Credit.

Section 9.05       Binding Effect.  This Agreement shall become effective as
provided in Section 3.01 and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent, the Issuing Lender, and each
Lender and their respective successors and assigns, except that the Borrower
shall not have the right to assign its rights or delegate its duties under this
Agreement or any interest in this Agreement without the prior written consent of
each Lender.

Section 9.06       Lender Assignments and Participations.

(a)       Assignments.  Any Lender may assign to one or more Eligible Assignee
all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments, the
Advances owing to it, the Notes held by it, and the participation interest in
the Letter of Credit obligations held by it); provided, however, that (i) each
such assignment shall be of a constant, and not a varying, percentage of such
Lender's rights and obligations assigned under this Agreement and shall be an
equal percentage with respect to both its obligations owing in respect of the
Commitments and the related Advances and Letters of Credit, (ii) the amount of
the Commitments and Advances of such Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall be, if to an entity other than a Lender, not
less than $5,000,000 and shall be an integral multiple of $1,000,000 in excess
thereof, (iii)  the parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with the Notes subject to such assignment,
and (iv) each Eligible Assignee (other than the Eligible Assignee of the
Administrative Agent) shall pay to the Administrative Agent a $3,500
administrative fee.  Upon such execution, delivery, acceptance and recording,
from and after the effective date specified in each Assignment and Acceptance,
which effective date shall be at least three Business Days after the execution
thereof, (A) the assignee thereunder shall be a party hereto for all purposes
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (B) such Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining



96

--------------------------------------------------------------------------------

 

 

portion of such Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).

(b)       Terms of Assignments.  By executing and delivering an Assignment and
Acceptance, the Lender thereunder and the assignee thereunder confirm to and
agree with each other and the other parties hereto as follows:  (i) other than
as provided in such Assignment and Acceptance, such Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties, or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness, or
sufficiency of value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Borrower or its Restricted Subsidiaries or the performance or observance by the
Borrower or its Restricted Subsidiaries of any of their obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the Financial Statements and Interim Financial
Statements referred to in Section 4.05 and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such Lender or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

(c)       The Register.  The Administrative Agent shall maintain at its address
referred to in Section 9.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders and the Commitments of, and principal amount of the
Advances owing to, each Lender from time to time (the "Register").  The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Lender,
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(d)       Procedures.  Upon its receipt of an Assignment and Acceptance executed
by a Lender and an Eligible Assignee, together with the Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of the attached Exhibit A,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register, and (iii) give prompt notice thereof to the
Borrower.  Within five Business Days after its receipt of such notice, the
Borrower shall execute and deliver to the Administrative Agent in exchange for
the surrendered Notes (A) if such Eligible Assignee has acquired a Commitment, a
new Note to the order of such Eligible Assignee in an amount equal to the
Commitment assumed by it pursuant to such Assignment and Acceptance and (B) if
such Lender has retained any Commitment, a new Note to the order of such Lender
in an amount equal to the Commitment retained by it hereunder.  Such new Notes
shall be dated the effective date of such Assignment and Acceptance and shall
otherwise be in substantially the form of the attached Exhibit E.

(e)       Participations.  Each Lender may sell participations to one or more
banks or other financial institutions (or any other entity if an Event of
Default has occurred and is continuing) in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Advances owing to it, its participation interest
in the Letter of Credit Obligations, and



97

--------------------------------------------------------------------------------

 

 

the Notes held by it); provided, however, that (i) such Lender's  obligations
under this Agreement (including, without limitation, its Commitments to the
Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Notes for all purposes of
this Agreement, (iv) the Borrower, the Administrative Agent, the Issuing Lender,
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement, and (v) such Lender shall not require the participant's consent to
any matter under this Agreement, except for any matter set forth in the first
proviso of Section 9.01.  The Borrower hereby agrees that participants shall
have the same rights under Sections 2.12, 2.13, 2.14(c), and 9.07 as a Lender to
the extent of their respective participations.

(f)       Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

Section 9.07       Indemnification; Waiver.

(a)       Indemnification.    THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE
AGENT, THE LENDERS, THE ISSUING LENDER, AND EACH AFFILIATE THEREOF AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS (each, an “Indemnified
Party”) FROM, AND DISCHARGE, RELEASE, AND HOLD EACH INDEMNIFIED PARTY HARMLESS
AGAINST, ANY AND ALL LOSSES, LIABILITIES, CLAIMS, OR DAMAGES THAT MAY BE IMPOSED
ON, INCURRED BY, OR ASSERTED AGAINST SUCH INDEMNIFIED PARTY IN ANY WAY RELATING
TO OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY
ACTION TAKEN OR OMITTED BY ANY INDEMNIFIED PARTY UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (A) INCLUDING ANY SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES,
OR EXPENSE INCURRED BY REASON OF SUCH INDEMNIFIED PARTY'S OWN NEGLIGENCE OR
STRICT LIABILITY, (B) INCLUDING WITHOUT LIMITATION ENVIRONMENTAL CLAIMS AND ANY
LIABILITIES ARISING UNDER ENVIRONMENTAL LAW, AND (C) INCLUDING WITHOUT
LIMITATION ANY SUCH OTHER LOSSES, LIABILITIES, CLAIMS, DAMAGES, OR EXPENSES
RESULTING FROM ANY LITIGATION, LEGAL PROCEEDING OR OTHER TYPE OF ACTION,
REGARDLESS OF WHETHER ANY INDEMNIFIED PARTY IS PARTY TO SUCH LITIGATION, LEGAL
PROCEEDING OR OTHER ACTION, BUT EXCLUDING ANY SUCH LOSSES, LIABILITIES, CLAIMS,
DAMAGES, OR EXPENSES INCURRED BY REASON OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE PERSON TO BE INDEMNIFIED AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY A FINAL AND NONAPPEALABLE JUDGMENT.  In the case of an
investigation, litigation or proceeding to which the indemnity in this paragraph
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by the Borrower, any Subsidiary or Affiliate
thereof, any equityholder or creditor thereof, or an Indemnified Party.  The
Borrower hereby also agrees that no Indemnified Party will have any liability
(whether direct or indirect, in contract or tort, or otherwise) to the Borrower,
any Subsidiary or Affiliate thereof, or any equity holder or creditor thereof
arising out of, related to or in connection with any aspect of the transactions
contemplated hereby, except to the extent such liability is determined in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s own gross negligence or willful
misconduct.  The Borrower shall not, nor shall it permit any of its Subsidiaries
to, without the prior written consent of each Indemnified Party affected thereby
(which consent will not be unreasonably withheld), settle any threatened or
pending claim or action that would give rise to the right of any Indemnified
Party to claim indemnification hereunder unless such



98

--------------------------------------------------------------------------------

 

 

settlement (a) includes a full and unconditional release of all liabilities
arising out of such claim or action against such Indemnified Party and (b) does
not include any statement as to or an admission of fault, culpability or failure
to act by or on behalf of any Indemnified Party.

(b)       Waiver of Damages.  No Indemnified Party will be liable to the
Borrower, any Subsidiary or Affiliate thereof, any equity holder or creditor
thereof or any other Person for any indirect, consequential or punitive damages
that may be alleged as a result of this Agreement, any other Loan Documents, or
any element of the transactions contemplated hereby or thereby, including the
Transactions.  To the fullest extent permitted by applicable law, the Borrower
shall not assert, and hereby waives, any claim against any Indemnified Party, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Advance or Letter of Credit or the use of the proceeds
thereof.  No Indemnified Party referred to in subsection (a) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

Section 9.08       Confidentiality.  The Administrative Agent, the Issuing
Lender, and each Lender (each a "Lending Party") agree to keep confidential any
information furnished or made available to it by the Borrower pursuant to this
Agreement and identified by the Borrower as proprietary or confidential;
provided that nothing herein shall prevent any Lending Party from disclosing
such information (a) to any other Lending Party or any Affiliate of any Lending
Party, or any officer, director, employee, agent, or advisor of any Lending
Party or Affiliate of any Lending Party for purposes of administering,
negotiating, considering, processing, implementing, syndicating, assigning, or
evaluating the credit facilities provided herein and the transactions
contemplated hereby, (b) to any other Person if directly incidental to the
administration of the credit facilities provided herein, (c) as required by any
Legal Requirement, (d) upon the order of any court or administrative agency, (e)
upon the request or demand of any regulatory agency or authority or in
connection with any pledge or assignment pursuant to Section 9.06(f), (f) that
is or becomes available to the public or that is or becomes available to any
Lending Party other than as a result of a disclosure by any other Lending Party
prohibited by this Agreement, (g) in connection with any litigation relating to
this Agreement or any other Loan Document to which such Lending Party or any of
its Affiliates may be a party, (h) to the extent necessary in connection with
the exercise of any right or remedy under this Agreement or any other Loan
Document, and (i) to any actual or proposed participant or assignee, in each
case, subject to provisions similar to those contained in this Section 9.08. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, nothing in this
Agreement shall (a) restrict any Lending Party from providing information to any
bank or other regulatory or governmental authorities, including the Federal
Reserve Board and its supervisory staff; (b) require or permit any Lending Party
to disclose to the Borrower or any Affiliate thereof that any information will
be or was provided to the Federal Reserve Board or any of its supervisory staff;
or (c) require or permit any Lending Party to inform the Borrower or any
Affiliate thereof of a current or upcoming Federal Reserve Board examination or
any nonpublic Federal Reserve Board supervisory initiative or action.

Section 9.09       Execution in Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.



99

--------------------------------------------------------------------------------

 

 

Section 9.10       Survival of Representations, Etc.  All representations and
warranties contained in this Agreement or made in writing by or on behalf of the
Borrower in connection herewith shall survive the execution and delivery of this
Agreement and the Loan Documents, the making of the Advances and any
investigation made by or on behalf of the Lenders, none of which investigations
shall diminish any Lender's right to rely on such representations and
warranties.  All obligations of the Borrower provided for in Sections 2.12,
2.13, 2.14(c), 9.04, and 9.07 and all of the obligations of the Lenders in
Section 8.05 shall survive any termination of this Agreement and repayment in
full of the Obligations.

Section 9.11       Severability.  In case one or more provisions of this
Agreement or the other Loan Documents shall be invalid, illegal or unenforceable
in any respect under any applicable law, the validity, legality, and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.

Section 9.12       Business Loans.  The Borrower warrants and represents that
the Loans evidenced by the Notes are and shall be for business, commercial,
investment, or other similar purposes and not primarily for personal, family,
household, or agricultural use, as such terms are used in Chapter One ("Chapter
One") of the Texas Credit Code.  At all such times, if any, as Chapter One shall
establish a Maximum Rate, the Maximum Rate shall be the "indicated rate ceiling"
(as such term is defined in Chapter One) from time to time in effect.

Section 9.13       Governing Law; Submission to Jurisdiction.  This Agreement,
the Notes, and the other Loan Documents shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas.  Without limiting
the intent of the parties set forth above, (a) Chapter 346 of the Texas Finance
Code, as amended (relating to revolving loans and revolving tri-party accounts),
shall not apply to this Agreement, the Notes, or the transactions contemplated
hereby and (b) to the extent that any Lender may be subject to Texas law
limiting the amount of interest payable for its account, such Lender shall
utilize the indicated (weekly) rate ceiling from time to time in effect.  Each
Letter of Credit shall be governed by either the Uniform Customs and Practice
for Documentary Credits (2007 Revision), International Chamber of Commerce
Publication No. 600, or the International Standby Practices (ISP98),
International Chamber of Commerce Publication No. 590 (and any subsequent
revisions thereof approved by a Congress of the International Chamber of
Commerce and adhered to by the Issuing Lender).  The Borrower hereby irrevocably
submits to the jurisdiction of any Texas state or federal court sitting in
Houston, Texas in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, and the Borrower hereby irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such court.  The Borrower hereby unconditionally and irrevocably
waives, to the fullest extent it may effectively do so, any right it may have to
the defense of an inconvenient forum to the maintenance of such action or
proceeding.  The Borrower hereby agrees that service of copies of the summons
and complaint and any other process which may be served in any such action or
proceeding may be made by mailing or delivering a copy of such process to such
Borrower at its address set forth in this Agreement.  The Borrower agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Section shall affect the rights of any Lender
to serve legal process in any other manner permitted by the law or affect the
right of any Lender to bring any action or proceeding against the Borrower or
its Property in the courts of any other jurisdiction.



100

--------------------------------------------------------------------------------

 

 

Section 9.14       WAIVER OF JURY TRIAL.  THE BORROWER, THE LENDERS, THE ISSUING
LENDER, AND THE ADMINISTRATIVE AGENT HEREBY ACKNOWLEDGE THAT THEY HAVE BEEN
REPRESENTED BY AND HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE, AND HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVE ANY AND ALL RIGHT
TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

Section 9.15       Intercreditor Agreement; Fortis Assignment.  The
Administrative Agent is hereby authorized (a) on behalf of the Lenders for the
Lenders and their Affiliates that are Swap Counterparties or that may hold
Banking Services Obligations to enter into the Intercreditor Agreement, and (b)
on behalf of the Lenders for the Lenders, to enter into the Fortis Assignment  A
copy of the Intercreditor Agreement, and, if entered into, the Fortis Assignment
will be made available to each Secured Party on the date hereof and thereafter
upon request.  Each Lender, each Swap Counterparty (by receiving the benefits
thereunder and of the Collateral) and each Affiliate of a Lender holding Banking
Services Obligations acknowledges and agrees to the terms of such Intercreditor
Agreement, as the same may further be amended, restated, supplemented or
otherwise modified pursuant to the terms hereof, and agrees that the terms
thereof shall be binding on such Secured Party and its successors and assigns,
as if it were a party thereto.

Section 9.16       USA Patriot Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Patriot
Act.

Section 9.17       Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)      the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)       the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)        a reduction in full or in part or cancellation of any such liability;

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii)      the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.



101

--------------------------------------------------------------------------------

 

 

Section 9.18       PRIOR OR ORAL AGREEMENTS.  THIS WRITTEN AGREEMENT AND THE
LOAN DOCUMENTS, AS DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER
WRITTEN OR ORAL, RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND
THEREIN.  ADDITIONALLY, THIS AGREEMENT AND THE LOAN DOCUMENTS MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

In executing this agreement, the borrower hereby warrants and represents it is
not relying on any statement or representation other than those in this
agreement and is relying upon its own judgment and advice of its attorneys.

[Remainder of this page intentionally left blank.  Signature page follows.]

 

102

--------------------------------------------------------------------------------

 

 

EXECUTED as of the date first above written.

﻿

﻿

 

 

 

 

﻿

BORROWER:

 

﻿

 

 

 

 

﻿

ALTA MESA HOLDINGS, LP

 

﻿

By:

Alta Mesa Holdings GP, LLC,

 

﻿

 

its general partner

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

By:

 

 

﻿

 

 

Michael A. McCabe

 

﻿

 

 

Chief Financial Officer

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

ADMINISTRATIVE AGENT:

 

﻿

 

 

 

 

﻿

wELLS FARGO BANK, N.A.

 

﻿

as Administrative Agent and as Issuing Lender

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

By:

 

 

﻿

 

 

Richard A. Gould

 

﻿

 

 

Managing Director

 

﻿

﻿

﻿

﻿

﻿





--------------------------------------------------------------------------------